 



Exhibit 10.10

INSURANCE ADMINISTRATIVE SERVICES AGREEMENT

THIS INSURANCE ADMINISTRATIVE SERVICES AGREEMENT (the “Agreement”) is entered
into as of this 3rd day of June, 2004 (the “Effective Date”) by and between
Merrill Lynch Life Insurance Company, an Arkansas domiciled life insurance
company with its principal offices located at 1300 Merrill Lynch Drive, 2nd
Floor, Pennington, NJ 08534 (“Customer”) and Liberty Insurance Services
Corporation, a South Carolina corporation with offices located at 2000 Wade
Hampton Boulevard, Greenville, South Carolina 29615 (“Liberty”). When referring
to Liberty and Customer collectively the term “party” or “parties” may be used
herein.

RECITALS:

     WHEREAS, Liberty administers life insurance contracts and annuity contracts
as a third party administrator; and

     WHEREAS, Customer desires to engage Liberty to render the administrative
services and related services for the Contracts described in this Agreement on
the terms and conditions set forth in this Agreement, and agrees that Liberty
shall perform such administrative services on Customer’s behalf.

     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, the parties, intending to be legally bound, hereby agree as
follows:

Article 1
Definitions

For all purposes as used in this Agreement, unless the context or use clearly
indicates otherwise, the following terms shall have the following meanings and
these definitions shall apply to both the singular and plural forms of the
defined terms. Terms other than those defined shall be given their plain English
meaning.

     1.1 An “Active” Contract is any Contract that is currently in force. Any
Contract that is in a “pending” status is also considered to be Active.
Approximately 58,000 Contracts are Active as of the Effective Date.

     1.2 “Additional Services Fees” has the definition provided in Section 3.4.

     1.3 “Additional Services Request” has the definition provided in
Section 3.4.

     1.4 “Administrative System” means one of the six insurance administrative
systems currently used by Customer to administer the Contracts. These systems
are as follows: MIPS, Sched, Flex, Fidelity, Estate, and Onyx.

     1.5 “Agreement” means this Agreement together with the exhibits and
schedules attached to it, and any amendments.

 



--------------------------------------------------------------------------------



 



     1.6 “Amendment for Additional Services” has the definition provided in
Section 3.4.

     1.7 “Ancillary Systems” means the ancillary systems currently used by
Customer in connection with the administration of the Contracts that are not
part of the Administrative System.

     1.8 “Authorized Personnel” are those employees of Customer who have the
authority to authorize Additional Services, as designated in Exhibit 3.4.2.

     1.9 “Books and Records” has the definition provided in Section 4.1.

     1.10 “Breakage” has the definition provided in Exhibit 6.1.

     1.11 “Business Continuity Plan” has the definition provided in Section 3.5.

     1.12 “Business Day” means any day that is not a Saturday, Sunday or a day
on which the New York stock exchange is closed.

     1.13 “Claims” has the definition provided in Section 13.3.

     1.14 “Claims Account” means the bank account established and funded by
Customer for the payment of Contract claims and other disbursements.

     1.15 “Claims Notice” has the definition provided in Section 13.3.

     1.16 “Confidential Information” has the meaning provided in Section 10.1.

     1.17 “Consumer Price Index” means the Consumer Price Index for All Urban
Consumers, All Items, U.S. City Average, as published by the United States
Bureau of Labor Statistics of the Department of Labor.

     1.18 “Contract” or “Contracts” means one or all of the closed block,
comprised of both Active and Inactive Contracts, which as of the Effective Date
contained approximately 116,000 interest sensitive whole life policies, variable
life policies, variable universal life policies, riders, endorsements, and
associated contract benefits for which Liberty shall be performing the Services
under this Agreement and which are more specifically identified by the plan
codes listed on Exhibit 1.18.

     1.19 “Contract History” means a complete record of all information about
one or more of the Contracts, regardless of what medium within which the record
is stored (e.g. electronically, on paper, or on microfiche). “Contract History”
includes, but is not limited to: copies of contract schedule pages,
applications, policy forms; records of premium payments, deductions of insurance
charges, loans, and other transactions applicable to the Contracts; records of
investment base, account values, loans, and other policy values and
correspondence to or from the Contractholder.

     1.20 “Customer” has the definition provided in the preamble.

2 

 



--------------------------------------------------------------------------------



 



     1.21 “Customer Software” has the definition provided in Section 9.1.

     1.22 “Damages” has the definition provided in Section 13.1.

     1.23 “Data” has the definition provided in Section 9.3.

     1.24 “Data Recovery Plan” has the definition provided in Section 3.5.

     1.25 “Deteriorating Financial Condition” has the definition provided in
Section 8.4 (a).

     1.26 “Effective Date” means the date first written above.

     1.27 An “Inactive” Contract is any Contract that is not currently in force,
including Contracts that have been surrendered for their cash value or on which
a death claim has been paid. Approximately 58,000 Contracts are Inactive as of
the Effective Date.

     1.28 “Incomplete Records Contracts” has the definition provided in
Section 5.23.

     1.29 “Indemnified Party” has the definition provided in Section 13.3.

     1.30 “Indemnifying Party” has the definition provided in Section 13.3.

     1.31 “Insurance Risk” has the definition provided in Section 5.1.

     1.32 A “Lapsed” Contract is any Inactive Contract that is eligible to be
reinstated to Active status, according to the provisions of that Contract.

     1.33 “Liberty Personnel” has the definition provided in Section 11.2 (II).

     1.34 “Liberty Software” means the proprietary software of Liberty used in
the performance of the Services.

     1.35 “MIPS History Viewer” is an electronic repository of Contract History
for Contracts that are administered on MIPS. MIPS History Viewer is not an
administrative system, and Contract History from MIPS History Viewer is not
available through MIPS.

     1.36 “Pass Through Costs” has the definition provided in Section 7.2 and
are more specifically identified in Exhibit 6.1.

     1.37 “Performance Standards” means the standards set forth in Exhibit 3.2.1
of this Agreement.

     1.38 “Person” means an association, firm, individual, partnership (general
or limited), corporation, limited liability company, trust, financial
institution, unincorporated organization or other legal entity.

     1.39 “Premium Account” means the bank account established by Customer on
behalf of Customer in a federally or state insured financial institution
pursuant to which Liberty shall be

3 

 



--------------------------------------------------------------------------------



 



provided access in accordance with applicable law governing third party
administrators as provided in Section 15.6.

     1.40 “Related Companies” has the definition provided in Section 10.1.

     1.41 “Renewal Term” has the definition provided in Section 8.1.

     1.42 “Security Procedures” has the definition provided in Section 3.3 as
set forth in Exhibit 3.3.

     1.43 “Service Center” has the definition provided in Section 3.2.

     1.44 “Services” means the insurance administrative services set forth in
Exhibit 3.2.

     1.45 “Services Fees” has the definition provided in Section 6.2 and set
forth in Exhibit 6.1.

     1.46 “Services Starting Date” means the date on which Liberty begins
performance of the Services at the Service Center.

     1.47 “SIU” has the definition provided in Section 5.5.

     1.48 “Standard Rates” has the definition provided in Section 3.4 and as set
forth in Exhibit 3.4.

     1.49 “System” means Liberty’s proprietary software or Third Party Software
licensed by Liberty, computer hardware, computer programs and programming aids
with supporting documentation, including, but not limited to, input and output
formats, program listings, system flow charts, narrative descriptions and
operating instructions, including tangible media upon which such programs are
recorded, all of which are used by Liberty to perform the Services for the
Contracts.

     1.50 “Term” has the definition provided in Section 8.1.

     1.51 “Terminated” Contract is any Inactive Contract that is not eligible to
be reinstated to Active status, according to the provisions of that Contract.

     1.52 “Termination Fee” has the definition provided in Section 8.6.

     1.53 “Third Party Software” means any software that is not proprietary to
either Liberty or Customer but is used by either Liberty or Customer to
administer the Contracts.

     1.54 “Transition Services” has the definition provided in Section 3.1 and
as more particularly set forth in Exhibit 3.1.

     1.55 “Transition Services Fees” has the definition provided in Section 6.1
and as set forth in Exhibit 6.1.

4 

 



--------------------------------------------------------------------------------



 



     1.56 “Year End” means the end of the financial period for Customer. The
Year End in 2004 for Merrill Lynch Life Insurance Company is December 23, for ML
Life Insurance Company of New York is December 23, and for Monarch Life
Insurance Company is December 31. Thereafter, Customer shall provide Liberty
with a schedule of all the close dates each year during the Term and any Renewal
Term for each of these insurers as soon as such close dates are known to
Customer.

Article 2
Engagement

     2.1 Engagement by Customer. Customer hereby engages Liberty to perform the
Transition Services, Services, and Additional Services (if any) on behalf of the
Customer with respect to the Contracts on the terms and conditions set forth in
the Agreement, and Customer acknowledges and accepts the engagement of Liberty.
Nothing herein shall restrict Customer’s right to contract with any third party
to provide products and/or services similar to or identical to the Services
provided in this Agreement.

     2.2 Acceptance of Engagement by Liberty. Liberty hereby accepts such
engagement and agrees to perform the Transition Services, Services, and
additional services in accordance with the terms and conditions of this
Agreement.

Article 3
Services

     3.1 Transition Services. Beginning on the Effective Date, Liberty, with
reasonable assistance from Customer, shall commence planning and analysis
activities for the conversion of the Customer’s Data and Books and Records to a
format appropriate for administration by Liberty at the Service Center, and
transition and training in connection with the assumption of the administrative
operations and procedures in connection with the Contracts, as described further
in Exhibit 3.1 (collectively, the “Transition Services”).

     The parties acknowledge that the description and definition of the
Transition Services attached as Exhibit 3.1 are general in nature and the
parties agree to utilize commercially reasonable efforts to develop a definitive
Transition Services plan in accordance with the procedures outlined under the
heading “Transition and Transition Analysis Phase” of the Business Transition
Methodology document, attached hereto as Exhibit 3.1.1, which will define the
Transition Services in greater detail. Upon prior written approval by Customer
and Liberty, the final Transition Services plan shall supplement the general
Transition Services and the schedule set forth in Exhibit 3.1.

     The Transition Services shall be provided by Liberty, with reasonable
assistance from Customer, using certain Customer Software and Third Party
Software access to which shall be provided by Customer to Liberty as of the
Effective Date, either directly by Customer for the Customer Software and for
the Third Party Software by Customer using its reasonable efforts to facilitate
use by Liberty of the Third Party Software. It is understood and agreed that
access and use by Liberty of the Third Party Software shall not include access
or use by Liberty of source

5 

 



--------------------------------------------------------------------------------



 



code or system documentation in contravention of existing software license
agreements with third parties. Any costs associated with obtaining access or use
by Liberty to the Customer Software or the Third Party Software shall be borne
solely by Customer.

     3.2 Services. Beginning on the Services Starting Date, Liberty shall
provide the administrative services described in Exhibit 3.2 (the “Services”) in
accordance with (i) the performance standards (the “Performance Standards”) as
set forth in Exhibit 3.2.1 for the Services Fees set forth in Exhibit 6.1, as
adjusted in accordance with Section 7.1. However, during the first sixty
(60) calendar days after the Services Starting Date, Liberty shall not be
subject to any Section 3.7 penalties for failure to meet the Performance
Standards. The Services shall be provided from Liberty’s service center listed
on Exhibit 3.2.2 (the “Service Center”), with the telephone call center of that
Service Center available between the hours of 8:30 am and 6:00 pm Eastern Time.
Liberty may provide the Services from one or more other Service Center(s)
selected by Liberty that meet the same security and data recovery procedures
required by this Agreement, as long as Liberty continues to perform services in
accordance with the Performance Standards.

     (i) Liberty agrees that none of the Services described in Exhibit 3.2
subsections A, B, C, E, H, and L (except for mailing services and technology
consulting services) will be provided by any third party(ies) who are not
already being used by Liberty as of the execution date of this Agreement,
without first obtaining Customer’s written acceptance. In no event shall Liberty
provide Services by utilizing any entity or Service Center that is not located
within, and providing all Services from, the continental United States without
first obtaining Customer’s written acceptance.

     (ii) Any services, functions, actions or responsibilities not specifically
described in this Agreement that are incidental to or reasonably necessary to
perform the Services will be deemed to be implied by and included within the
scope of the Services to the same extent and in the same manner as if
specifically described in this Agreement.

     3.3 Facilities; Security and Data Recovery Procedures. Except as otherwise
provided in this Agreement, Liberty shall furnish the facilities, including,
without limitation, physical facilities, trained personnel, and data processing
hardware and software, necessary to provide the Services. However, the costs for
any telecommunication lines from Customer to the Service Center(s) shall be paid
by Customer as a Pass Through Cost. During the Term and any Renewal Term(s),
Liberty shall maintain and enforce security procedures (the “Security
Procedures”) at the Service Center(s) that are at least as rigorous as those
security procedures in effect at the Service Center(s) as of the Effective Date
of this Agreement. A summary of the existing Security Procedures is set forth in
Exhibit 3.3.

     (i) All Liberty connectivity to Customer and Customer connectivity to
Liberty computing systems and/or networks and all attempts at same shall be only
through security gateways/firewalls and only through mutually agreed upon
security procedures; Liberty and Customer will not access, and will not permit
unauthorized persons or entities to access, the other party’s computing systems
and/or networks without the other party’s express written authorization and any
such actual or attempted access shall be consistent with any such

6 

 



--------------------------------------------------------------------------------



 



authorization; Liberty and Customer will use the latest available, most
comprehensive virus detection/scanning program prior to any attempt to access
any of the other party’s computing systems and/or networks and upon detecting a
virus, all attempts to access the other party’s computing systems and/or
networks shall immediately cease and shall not resume until any such virus has
been eliminated; and Liberty and Customer will each abide by the computer
security guidelines attached hereto as Exhibit 3.3.1

     3.4 Additional Services. Either party may request a change to the
description or pricing of Services herein or to amend this Agreement or an
Exhibit (herein a “Additional Services Request”). No Additional Services Request
shall be binding on the parties unless the requirements of this Article 3.4 have
been satisfied and the Additional Services Request is agreed to in writing by an
authorized representative of both parties as defined in Section 16.7.

     Until such time as an Additional Services Request is formally agreed to by
both parties, both parties shall continue to perform their respective
obligations without taking account of the Additional Services Request. In the
case of any Additional Services Request, Liberty shall within 10 Business Days
of the date the request has been submitted in a format that fully provides
Liberty with detailed specifications of the requirements, supply to the Customer
either: (a) full details of all consequential changes that will be required
(such as changes in fees or service levels) as a result of the Additional
Services Request; or written confirmation that there will be no such
consequential changes or effects. Both parties may mutually agree in writing to
extend this process.

     Upon receipt of such an Additional Services Request from Customer, Liberty
shall inform Customer pursuant to the terms of the preceding paragraph after
receipt of Customer’s request as to whether Liberty is able to perform such
additional services and, if so, Liberty shall provide Customer with: (a) a
written description of the work Liberty anticipates performing in connection
with such Additional Services Request, (b) a schedule for commencing and
completing the Additional Services Request and (c) Liberty’s estimated charges
for such additional services (the “Additional Services Fees”) which charges
shall be calculated using those rates set forth on Exhibit 3.4 (the “Standard
Rates”). In the event Customer elects to have Liberty perform the additional
services, Customer and Liberty shall execute a written amendment to this
Agreement in substantially the form set forth in Exhibit 3.4.1 (when completed
and signed by both Customer and Liberty, such form shall be an “Amendment for
Additional Services”). Written agreement by Customer shall be by at least one of
the officers designated as an Authorized Person in Exhibit 3.4.2. Liberty shall
not begin performing any additional services until an Amendment for Additional
Services in respect of such additional services has been executed on behalf of
Customer, as agreed by Customer and Liberty and in compliance with any
applicable Third Party Software restrictions.

     3.5 Safeguarding Data. Liberty shall be responsible for maintaining a data
recovery plan (the “Data Recovery Plan”), which is tested on an annual basis,
and an off-site business continuity and resumption plan (the “Business
Continuity Plan”), which is tested at least every eighteen months and, within
thirty-six (36) months from the Effective Date, will be tested at least
annually, to ensure that Customer’s Data and Books and Records can be restored
after the occurrence of a force majeure event such as flood, fire, earthquake,
accident, explosion, riot, war,

7 

 



--------------------------------------------------------------------------------



 



civil commotion, or other similar disaster. Liberty and Customer shall mutually
agree on the procedures to be followed with respect to the continued provision
of the Services in such an event. Customer shall have the right to audit
Liberty’s Data Recovery Plan annual test results and any test results of
Liberty’s Business Continuity Plan. Exhibit 3.5 sets forth a high level summary
of Liberty’s current Data Recovery Plan and Business Continuity Plan. Liberty
shall establish reasonable safeguards to protect Customer’s Data and Books and
Records against unauthorized distribution, loss or alteration. Upon reasonable
notice, Customer shall have the right to review such procedures. Liberty shall
notify Customer immediately of any security breaches involving Customer’s Data
or Books and Records.

     3.6 Bank Accounts. Customer shall establish and maintain premium accounts
with Customer’s preferred bank for each legal entity and will provide Liberty
access to such accounts for the purpose of receiving client funds via checks,
Fed Fund wire transfers and PAC (pre-authorized checks) payments. These accounts
will also be utilized for the payment of client moneys via outgoing Fed Fund
wire transfers. Liberty shall be given appropriate signing authority and systems
access to process the outgoing payments in accordance with Customer guidelines.
Customer currently maintains ZBA (zero balance account) disbursement accounts
for each entity and shall provide signing authority to Liberty personnel in
accordance with Customer guidelines with regard to issuance of check
disbursements. Customer will continue to maintain existing procedures for
funding of daily presentment amounts through Customer’s concentration accounts.

     3.7 Penalties for Failure to Meet Performance Standards. If Liberty fails
to meet agreed upon tolerances of the Performance Standards set forth in
Exhibit 3.2.1 in any month and, upon notice by Customer, fails to correct the
performance for the same Performance Standard within the following month,
Customer shall be entitled to an abatement of three percent (3%) of the monthly
Services Fees or Minimum Fees for each month thereafter until the Performance
Standards are met. For example, if Liberty receives notice from Customer of a
failure to meet a specific Performance Standard in January, and Liberty fails to
correct the performance during February, then Customer shall be entitled to the
3% abatement in March and any subsequent month(s) during which Liberty fails to
meet the specific Performance Standards.

Article 4

Books and Records

     4.1 Books and Records. This Agreement shall be retained as part of the
official records of both Customer and Liberty for the duration of the Term and
any Renewal Term(s) of the Agreement and for five (5) calendar years thereafter
in accordance with the National Association of Insurance Commissioners
(hereinafter “NAIC”) Third Party Administrator Model Act.

     (a) Notwithstanding any contrary provision herein, until this Agreement is
terminated or expires, Customer’s employees, internal and external auditors,
attorneys, accountants and regulators in connection with an examination of
Customer (or its Affiliates), will each have the

8 

 



--------------------------------------------------------------------------------



 



right, during Liberty’s normal business hours in accordance with reasonable
procedures and at reasonable frequencies upon prior notice to Liberty, to:
(i) examine all records and materials of Liberty including, without limitation,
premiums received for the Contracts, agents’ commissions for the Contracts,
premium accounting, billing and collections, financial accounting, Liberty’s
administrator’s fees, premiums received and deposited on behalf of Customer,
subaccount positions on both an aggregate and individual contractholder level,
claims paid on behalf of Customer, and authorized expenses paid on behalf of
Customer and any other materials pertaining to the Services including an
examination of the operation of Liberty’s administration and other information
systems used to provide the Services (collectively, “Books and Records”),
(ii) take extracts from any such records, redacted to remove references to
matters other than those under this Agreement, (iii) visit and inspect any site
operated by or for Liberty; (iv) interview employees and subcontractors of
Liberty regarding the Services, (v) run computer programs, subject to Third
Party Software license restrictions, and perform any other functions necessary
for control assessment and/or investigations, (vi) verify the integrity of
Customer’s data, (vii) examine the systems that process, store, support and
transmit that data, and (viii) examine Liberty’s performance of the Services
including, to the extent applicable to the Services and to the charges
therefore, audits and reviews of practices and procedures, systems, applications
development and maintenance procedures and practices, general controls (e.g.,
organizational controls, input/output controls, system modification controls,
processing controls, system design controls, and access controls) and security
practices and procedures as necessary to enable Customer and its affiliates to
meet applicable regulatory requirements. Liberty shall provide to such
employees, auditors, attorneys, accountants and regulators such assistance as
they reasonably require at Standard Rates. Visits, inspections, interviews,
requests, examinations, and other actions taken by Customer or its affiliates,
its agents and other persons pursuant to this Section 4.1(a) must be preceded by
reasonable notice to Liberty, and such actions will be conducted during normal
business hours, and will be reasonably related to the Services, provided that
Liberty shall make its facilities, personnel, records and similar items
available at any time without prior notice if requested by regulators pursuant
to an audit of Customer or by Customer’s or its affiliates’ internal or external
auditors or attorneys pursuant to an audit specifically investigating an
incident or suspected incident posing a risk to Customer’s business or
reputation. All identified incremental costs associated with activities covered
by this section that are a direct result of changes requested directly by
Customer (in contrast with changes made as a result of regulatory or industry
standards changing, which will be handled in accordance with Section 5.9) shall
be subject to the definition of Pass Through Costs of Exhibit 6.1 and may be
reimbursable to Liberty. To the extent such costs can be estimated and such
costs exceed $5,000, Liberty shall notify Customer pursuant to the terms of
Section 16.7.

     (b) Following any audit or examination, Customer shall conduct (in the case
of an internal audit), or request its external auditors or regulators to
conduct, a review conference with Liberty to obtain factual concurrence with
issues identified in the review. At Customer’s request, Liberty shall furnish
Customer with copies of Liberty’s external audit reports or agreed upon
procedure reviews as they relate to the Services (redacted to remove references
to matters other than the Services). Liberty and Customer shall meet to review
any audit report or procedure review promptly after the issuance thereof and
mutually agree upon the appropriate manner, if any, in which to respond to the
changes suggested by the audit report or procedure review.

9 

 



--------------------------------------------------------------------------------



 



Liberty shall formally reply in writing to Customer audits within 30 calendar
days after the audit report is issued. If Customer identifies to Liberty that
Customer’s audit of Liberty identifies a bona fide, reasonable problem or
concern in Liberty’s control environment or security policies and procedures,
then, at Customer’s request, Liberty shall correct such problem within a
mutually acceptable timetable at no cost to Customer, except in the event the
issue relates to a program or procedure of Customer’s that Liberty is following
based on the Business Requirements Document or other instruction by Customer.

     (c) Such Books and Records shall be maintained in accordance with prudent
standards of insurance record keeping and shall be maintained for a period of
not less than seven (7) calendar years from the year of their creation. The
commissioner of insurance or appropriate governmental officer of any federal,
state or local authority with jurisdiction over the Contracts, Customer or
Liberty shall have reasonable access to such Books and Records during normal
business hours for the purpose of examination, audit and inspection. In the
event of termination of this Agreement, Liberty may, by written agreement with
Customer, transfer all Books and Records to a new administrator rather than
retain them for seven (7) calendar years from the year of their creation. In
such cases, the new administrator shall acknowledge, in writing, that it is
responsible for retaining the Books and Records of the Customer as required by
applicable insurance law governing third party administrators.

     4.2 Ownership of Books and Records. All Books and Records relating to the
Contracts shall be the property of Customer. However, Liberty shall retain the
right to continuing access to the Books and Records to permit Liberty to fulfill
all of its obligations under this Agreement.

     4.3 Liberty Self Audit. Liberty shall, at no cost to Customer, provide
Customer with a Type II SAS 70 report within ninety (90) days after the end of
each calendar year. The costs of any corrective actions taken as a result of
Type II SAS 70 reports will be paid by Liberty, except to the extent the
corrective actions relate to a program or procedure of Customer’s that Liberty
is following based on the Business Requirements Document or other instruction by
Customer.

     4.4 Periodic Review. Customer shall have the right to inspect Liberty’s
Books and Records and standard reports generated in the normal course of
providing the Services during normal business hours for the purpose of
examination and inspection.

Article 5
Certain Covenants Of Customer

     5.1 Except as otherwise set forth in Article 13, Customer acknowledges that
Liberty assumes no mortality or morbidity risk (“Insurance Risk”) for any of the
Contracts, Contract owners, and for the insureds and beneficiaries of the
Contracts. For purposes of this Agreement, Insurance Risk shall also include,
without limitation, all compliance issues involving the Contracts, such as
income tax compliance with the Internal Revenue Code and any issues related
thereto, whether currently known or discovered during or after the Term or any
Renewal Term of the Agreement, and all regulatory and actuarial issues relating
to the design, cash values and benefits contents of the Contracts.

10

 



--------------------------------------------------------------------------------



 



     5.2 Customer agrees to provide to Liberty, at Customer’s expense, access to
Customer’s knowledgeable employees and independent contractors that may be
required in the performance of the Transition Services, the Business
Requirements Document and Additional Services Requests for the Services.

     5.3 Customer agrees that it shall be solely responsible for determining the
benefits, premium rates, underwriting standards and criteria, claims payment
procedures and claims settlement procedures, anti-money laundering policies and
procedures, and privacy notices and privacy policies applicable to coverage of
the Contracts and to the Contracts during the Term and any Renewal Term of this
Agreement, and for securing reinsurance for the Contracts, if any is necessary.
Customer shall provide Liberty, in writing, with all rules, procedures,
guidelines, and instructions pertaining to these matters which Liberty agrees to
comply with in full.

     5.4 Liberty agrees that it shall provide to Customer a copy of any written
complaints or a tape recording of any oral complaints received by Liberty from
any person within one Business Day for written complaints and two Business Days
for oral complaints. For purposes of this section, “complaint” shall mean a
written or oral communication which primarily expresses a grievance. Liberty
agrees further to cooperate fully with Customer in providing all necessary
documentation in its control so that Customer may respond in a timely fashion to
the complainant. Liberty shall also cooperate and make its personnel available
to assist Customer in the event a complaint shall involve services provided by
Liberty. Customer shall be responsible for all complaints and regulatory
inquiries arising from the Contracts. Customer will maintain a complaint log and
perform any complaint reporting required of insurance companies in the various
states.

     5.5 Customer agrees that it shall be responsible for filing and maintaining
anti-fraud plans in the jurisdictions requiring such anti-fraud plans to be
filed, whether currently required or required during the Term or any Renewal
Term of this Agreement and for maintaining special investigation units (“SIU’s”)
in connection with any such anti-fraud plans in accordance with applicable state
law. Liberty shall cooperate with Customer in Customer’s efforts to prepare any
such required anti-fraud plan and in Customer’s reporting requirements
associated with such anti-fraud plans.

     5.6 Customer agrees to use reasonable efforts to (a) ensure that existing
support of the Contracts, both operational support and information technology
support, will remain in place until Liberty begins providing the Services on the
Services Starting Date; and (b) ensure that knowledgeable employees or
contractors of Customer will be available to assist Liberty during the
Transition Services and in the preparation of the Business Requirements
Document.

     5.7 Except as otherwise set forth in Article 13, Customer agrees that
Liberty shall not be responsible for any and all claims, litigation, damages,
losses, actions, suits, proceedings, including, without limitation, attorneys’
fees and costs incurred, whether contractual, extra-contractual, or punitive in
nature, which are in any way related to the Contracts, the Insurance

11 

 



--------------------------------------------------------------------------------



 



Risk, or which are related to the acts or omissions of Customer’s employees,
agents, brokers, and/or representatives who sold or serviced the Contracts.

     5.8 Customer agrees that Liberty shall have the right to audit, as Liberty
deems necessary from time to time, facts provided by Customer about the
Contracts in order to independently verify any information about the Contracts
provided by Customer, which may affect the Transition Services, the Services and
the Additional Services. Liberty shall conduct any such audit during Customer’s
normal business hours and at Liberty’s sole expense. All such audits pursuant to
this Section 5.8 shall be conducted in such a manner as to not unreasonably
interfere with Customer’s normal operations. All Confidential Information of
Customer obtained as a result of any monitoring, audits or inspections pursuant
to this Section 5.8 shall be held by Liberty in accordance with the provisions
of Section 10.1.

     5.9 In addition to the fee increases otherwise stated in this Agreement,
Customer agrees that, subject to Liberty filing an Additional Services Request
pursuant to Article 3.4 (and Exhibit 3.4.1) and Customer’s prior written
approval, Services Fees specified for the Services may be increased by Liberty
in the event that legislative and/or regulatory changes affecting the Contracts
which occur during the Term or any Renewal Term of this Agreement and which are
not currently contemplated by the parties cause Liberty’s cost of performing the
Services to result in unforeseen increases. Any such increases in the Services
Fees shall be reasonable and in proportion to Liberty’s increased incremental
costs for performing such Services and Liberty shall use reasonable efforts to
provide Customer with at least ninety (90) calendar days’ advance written notice
of any such increases.

     5.10 If required by the State of Arkansas, Department of Insurance,
Customer shall, at no cost to Liberty, obtain authority and any regulatory
approvals that may be necessary for Liberty to have lawful access to the
Contracts and the Books and Records as of the Effective Date in order to
facilitate the performance by Liberty of the Transition Services, the Services
and any Additional Services. Customer shall, at no cost to Liberty, obtain any
regulatory approvals that may be necessary to transfer the Books and Records to
Liberty’s Service Center.

     5.11 Customer warrants to Liberty that the Data is Year 2000 compliant.
Customer further warrants to Liberty that in the event “windowing” techniques
were used during Year 2000 remediation of the Books and Records, Customer shall
provide Liberty with written documentation of all applicable rules used in the
Year 2000 remediation of the Data for which Liberty will perform the Transition
Services.

     5.12 Customer shall use reasonable efforts to maintain administration of
the Contracts during the Transition Services within the Performance Standards
and with no material production backlog. Customer agrees that Liberty shall not
be liable for failure to maintain Performance Standards resulting from material
production backlogs on the Services Starting Date. Customer will use reasonable
efforts to maintain operations at the Performance Standards set forth in
Exhibit 3.2.1 prior to and as of the close of the last Business Day prior to the
Services Starting Date.

12

 



--------------------------------------------------------------------------------



 



     5.13 Customer shall designate an employee of sufficient status within
Customer’s organization to act as liaison with Liberty to facilitate the
obligations of Customer under the Agreement during the Term and any Renewal Term
of the Agreement, including monitoring, managing, and reporting. Such designated
employee shall be the prime source of communications to Customer by Liberty and
shall have sufficient authority to make decisions relating to the Agreement on
behalf of Customer.

     5.14 During the Transition Services period, Customer shall provide Liberty
with a secured space in which to house Liberty employees or contractors at
Customer’s premises. Customer will provide Liberty with the ability to utilize
existing Customer wiring and the power and environmental controls to support the
Liberty employees or contractors use of laptops, at no cost to Liberty.

     5.15 Customer shall be responsible for valuation of the Contracts using
existing methodologies and for calculation of statutory, tax and GAAP (Generally
Accepted Accounting Principles) reserves for the Contracts. Liberty will provide
valuation summary and seriatim valuation records electronically to Customer to
enable Customer to perform valuation for the Contracts.

     5.16 Customer shall retain primary responsibility for maintaining the
Contracts in compliance with all regulatory/legislative changes that occur
during the Term or any Renewal Term of this Agreement. Liberty shall endeavor to
provide Customer with notice of regulatory/legislative changes that would impact
the Contracts and will assist Customer in the implementation of such changes as
directed by Customer. Any such changes shall be handled as Additional Services
Requests in accordance with Section 3.4.

     5.17 Customer warrants to Liberty that all initial and subsequent privacy
notices for the Contracts have been provided to Contract owners in accordance
with the Gramm-Leach-Bliley Act and any other applicable federal and state
privacy laws. Customer shall provide Liberty with any privacy notices it wishes
Liberty to send to Contract owners in accordance with the Gramm-Leach-Bliley
Act.

     5.18 Customer shall provide Liberty with preliminary detailed specific
technical interface requirements for Customer’s financial and valuation systems
requirements within thirty (30) calendar days following the Effective Date and
make reasonable efforts to provide final requirements within sixty (60) days of
the Effective Date. If the completion of these requirements extends beyond
60 days of the Effective Date, then both parties shall meet to discuss the
impact upon the Services Starting Date and the expeditious resolution of the
completion of these requirements.

     5.19 Customer acknowledges and agrees that Customer shall bear all costs
and expenses associated with any employment termination costs, severance costs,
outplacement costs and costs of employee benefits for Customer’s employees whose
employment may be affected as a result of this Agreement.

13

 



--------------------------------------------------------------------------------



 



     5.20 Customer shall obtain all necessary consents from Third Party Software
vendors currently used to administer the Contracts to enable use of the Third
Party Software by Liberty in the performance of the Transition Services and, if
applicable, the Services.

     5.21 Customer agrees to comply with applicable state third party insurance
administration laws and regulations and Federal Securities Laws and regulations
that place responsibilities upon Customer, as insurer, and as depositor for the
separate accounts for the Contracts.

     5.22 Customer agrees to provide the preliminary Year End closing schedule
and requirements to Liberty by September 30 of each year and updated Year End
closing schedule requirements by November 1 of each year in a format mutually
acceptable to both Customer and Liberty. Thereafter, Customer shall provide
Liberty with the Year End closing schedule and requirements for each insurer of
the Contracts as soon as such dates are known by Customer but in no event later
than November 15 of each year.

     5.23 Customer acknowledges that there may be some Contracts for which only
partial Books and Records or Data currently exists (the “Incomplete Records
Contracts”). Customer agrees that procedures for providing Services for
Incomplete Records Contracts will be handled as exception processing and will
require written sign off from one of Customer’s Exhibit 3.4.2 designated persons
or their designees. Customer further agrees that Liberty shall have no liability
either under this Agreement or to any third party for failure to maintain Books
and Records or Data on such Incomplete Record Contracts for any period prior to
the Services Starting Date. Additionally, such Incomplete Record Contracts shall
not be subject to the Performance Standards as long as notification to Customer
of exception processing occurs within the Performance Standards.

     5.24 Customer agrees to provide Liberty with written instructions as to
Customer’s privacy requirements, including, without limitation, instructions as
to the use of encryption in sending nonpublic personal information to Customer’s
agents. If the costs of implementing such privacy requirements increase
Liberty’s costs of providing the Services, such costs shall be handled as Pass
Through Costs.

     5.25 Customer agrees to provide Liberty with written instructions as to
Customer’s Mutual Fund market timing policies and procedures, and any other
relevant instructions pertaining to regulatory requirements concerning the
Contracts and their administration.

     5.26 Customer agrees to use its reasonable efforts to provide Liberty with
Unit Values, whether full or partial, by 8:20 pm ET on Business Days, to enable
Liberty to apply prices to the Contracts on the same day. For purposes of this
Section 5.26, Unit Values shall mean separate account index as defined in the
Contracts. If not received by 8:20 pm ET, Liberty will use prior day’s pricing
and Customer agrees to absorb any Breakage that may result from applying prior
day’s pricing.

     (a) Liberty agrees to use its reasonable efforts to provide Customer with
an electronic file of all subaccount trading activity by 11:59 PM ET each
Business Day.

14

 



--------------------------------------------------------------------------------



 



     (b) Liberty agrees to use its reasonable efforts to provide Customer with
an electronic file of all general ledger activity by 4:00 AM ET covering all
such activity for the preceding Business Day.

     5.27 Customer shall use its reasonable efforts to provide Liberty with the
complete Contract History for the Contracts as Liberty may need in the
performance of its duties under this Agreement.

Article 6

Compensation

     6.1 Transition Services Fees. In consideration of Liberty providing the
Transition Services, Customer shall pay to Liberty the fees set forth in
Exhibit 6.1 (the “Transition Services Fees”), according to the payment terms set
forth in Exhibit 6.1.

     6.2 Services Fees. In consideration of Liberty providing the Services,
Customer shall pay to Liberty the fees set forth in Exhibit 6.1 (the “Services
Fees”), subject to any applicable adjustments set forth in this Agreement, and
subject to the Minimum Fees set forth in Exhibit 6.1.

     6.3 Additional Service Fees. In consideration of Liberty providing the
additional services, Customer shall pay the Additional Service Fees in the
manner agreed upon by Customer and Liberty in accordance with Section 3.4.

     6.4 Telecommunication Charges. Unless otherwise set forth in this
Agreement, all telecommunication charges incurred by Liberty in respect of the
Transition Services, the Services or the additional services shall be paid by
Customer as a Pass Through Cost.

     6.5 Billing Frequency. Unless otherwise set forth in this Agreement, the
Service Fees, any Pass Through Costs, and the Additional Service Fees (if
applicable) shall be due and payable by Customer to Liberty each month no later
than thirty (30) calendar days after Customer’s receipt of a detailed billing
statement. Customer shall pay the full amount of the billing statement to
Liberty when due by wire (electronic) transfers of immediately available funds
in U.S. dollars. Customer shall be billed in advance no later than the seventh
(7th) Business Day of each month for the Services to be performed in that month,
based upon the Service Fees and Minimum Fees set forth in Exhibit 6.1, and any
additional services provided in the prior month. Bills for Additional Services
may be billed separately. Liberty will prepare invoices based on the Contract
count at the beginning of the month. Both parties agree to review the total
billing statements on an annual basis and perform a true-up of the fees, as
necessary. If any payment from Customer is not received by Liberty on or before
thirty (30) days following Customer’s receipt of a billing statement from
Liberty, then Customer shall pay Liberty interest at a monthly rate equal to 10%
per annum (or the maximum rate of interest allowed by law, if lower) on the
past-due amount until paid in full; provided, however, that the charging of
interest is not a consent to late payment. Neither (i) the failure of Liberty to
deliver a billing statement

15

 



--------------------------------------------------------------------------------



 



for Services rendered or to be rendered under the terms of this Agreement nor
(ii) any error in the amount billed by Liberty for such Services shall
constitute a waiver by Liberty of Customer’s obligation to pay for such Services
or additional services or Pass Through Costs. Disputes concerning fees and
expenses shall be resolved as provided in Paragraph 6.7 of this Agreement.

     6.6 Partial Months. Charges for a partial month shall be prorated on a
daily basis based upon a thirty-day month.

     6.7 Billing Disputes. If Customer disagrees, in good faith, with any
charge(s) on a billing statement from Liberty, Customer shall give Liberty
written notice, which complies with the following provisions:

          (a) The notice shall separately identify each and every item in
dispute, the amount which is disputed, the specific reasons alleged by Customer
for the disputed charge, and the amount which is not disputed; if any, and

          (b) The notice shall be accompanied by payment in full for the
undisputed amount of the billing statement.

     Both parties agree to mutually negotiate to resolve any disputes within
thirty (30) calendar days of Customer’s written notice of a billing statement
dispute. If the matter is not resolved within said thirty (30) calendar days
period, the matter shall be resolved as provided in Article 14 of this
Agreement.

     6.8 Taxes.

(a) Taxation. Customer shall be liable for, and shall be invoiced for, any
sales/use tax, VAT, transfer tax, excise tax, tariff, duty or any other similar
tax or payment in lieu thereof imposed by any governmental authority arising
from the performance or furnishing by Liberty of Transition Services, Services
and any additional services under this Agreement. Customer shall not be
responsible for payment of any income, franchise, gross receipts or personal
property taxes paid by Liberty as a result of this Agreement. In the event that
a withholding tax or any sales, use, excise, business or services tax is
assessed on the provision of the Services by Liberty to Customer or on Liberty’s
charges to Customer under this Agreement, however levied or assessed, Customer
shall bear and be responsible for and pay the amount of any such tax. To the
extent that any withholding tax, sales, use, gross receipts, excise, value-added
or services tax is required by law to be separately identified in Liberty’s
billings to Customer, Liberty shall separately identify the tax and assume any
and all responsibility for non-compliance, including tax, interest and penalty
assessments.

(b) Taxes Based on Relocation. Any taxes assessed, as determined by Customer,
including a gross-up thereon, on the provision of the Services for a particular
site resulting from Liberty’s relocating or rerouting the delivery of Services
for Liberty’s convenience to, from or through a location other than the
locations or jurisdictions set forth in this Agreement shall be paid by
Customer, and Customer shall receive a credit with respect to the fees invoiced
under this Agreement equal to such payments made pursuant to this Section.

16

 



--------------------------------------------------------------------------------



 



(c) Real Property Taxes. Customer and Liberty shall each bear sole
responsibility for all taxes, assessments and other real property-related levies
on its owned or leased real property.

(d) Cooperation. Customer and Liberty agree to cooperate to minimize imposition
of value-added taxes under this Agreement, including without limitation,
entering into separate agreements consistent with the terms and conditions of
this Agreement that provide for the provision of Services to Customer. Liberty
will cooperate with Customer in obtaining any VAT refund, sales/use tax refund
or refund of any similar tax available to Customer. Liberty shall promptly
notify Customer of any tax liability or potential tax liability, and of any
pending or threatened tax audit or other proceeding that it knew or should have
known would lead to the imposition of tax liability against Customer, and shall
afford Customer opportunity to participate in any such audit or proceeding
affecting its interests. Customer shall not be liable for any tax liability
imposed as a result of any audit where Customer is not provided with such notice
and opportunity to participate.

(e) Segregation. Customer and Liberty shall cooperate to segregate the fees paid
hereunder into the following separate payment streams: (a) those for taxable
Services; (b) those for nontaxable Services; (c) those for which a sales, use or
other similar tax has already been paid; and (d) those for which Liberty
functions merely as a paying agent for Customer in receiving goods, supplies or
services (including leasing and licensing arrangements) that otherwise are
nontaxable or have previously been subject to tax. In addition, Customer and
Liberty shall each reasonably cooperate with the other to more accurately
determine a Party’s tax liability and to minimize such liability, to the extent
legally permissible. Customer and Liberty shall each provide and make available
to the other any resale certificates, information regarding out-of-state sales
or use of equipment, materials or services, and any other exemption certificates
or information requested by a party.

Article 7
Fees and Costs

     7.1 Annual Adjustment to Fees. Not more than once per year, at the
anniversary of the Services Starting Date, Liberty may increase the Services
Fees and Standard Rates by a percentage equal to the percentage increase in the
Consumer Price Index (“CPI”) as defined in Section 1.14. The percentage increase
will be calculated as follows:

                     

          CPI prior calendar year        
 
  Percentage increase   =  

--------------------------------------------------------------------------------

  -  1  

          CPI immediately preceding calendar year        

No seasonal adjustments will be considered in calculating the percentage
increase.

     7.2 Pass Through Costs. Customer shall pay certain pass through costs and
expenses of the type set forth in Exhibit 6.1 (the “Pass Through Costs”)
identified in this Agreement, which Pass Through Costs are related to the
Transition Services, the Services and the additional services.

17



--------------------------------------------------------------------------------



 



     7.3 Audit of Charges. Upon at least five (5) Business Days’ notice from
Customer and no more than twice during any calendar year (unless a previous
audit reveals a discrepancy), Liberty shall provide Customer with access to all
of the financial records and supporting documentation in respect of its charges
to Customer, excluding Liberty’s pricing model for this Agreement. If, as a
result of such audit, Customer determines that Liberty has overcharged Customer,
Customer shall notify Liberty of the amount of such overcharge and Liberty shall
promptly pay to Customer the amount of the overcharge. All Confidential
Information of Liberty obtained as a result of any monitoring, audits or
inspections pursuant to this Section 7.3 shall be held by Customer in accordance
with the provisions of Article 10.

     7.4 Undercharges. If, as a result of an internal audit of its charges to
Customer, Liberty determines that it has undercharged Customer, Liberty may
provide Customer with a billing statement in respect of such amount. Any such
billing statement shall include the information specified in Section 6.5 and
evidence that the amount was not charged to Customer previously. Upon receipt of
this information and evidence, Customer shall pay the amount of the undercharge
according to Section 6.5, unless disputed in good faith.

Article 8
Term and Termination

     8.1 Term. The term of this Agreement shall begin on the Effective Date and
shall continue for a period ending ten (10) years following the Services
Starting Date as outlined in Exhibit 3.1, unless terminated earlier pursuant to
this Article 8 or extended as provided below (the “Term”). Customer may renew
this Agreement and extend the Term for an additional period mutually agreed upon
by both parties (the “Renewal Term”), under mutually agreeable terms and
conditions including, without limitation, new pricing for the Renewal Term, by
providing notice to Liberty at least 180 calendar days before the expiration of
the initial Term described in the first sentence of this Section 8.1.

     8.2 Customer Termination for Convenience. Customer may terminate the Term
of this Agreement on and after the first anniversary of the Services Starting
Date, at any time and without cause, upon at least ninety (90) calendar days
notice to Liberty prior to such termination date, and provided further that
Customer pays to Liberty the applicable Termination Fee as set forth in
Section 8.6, payable together with the notice of termination, less any
applicable pro rata portion of the final month’s Services Fees paid by Customer
to Liberty in advance.

     8.3 Termination for Cause. If either party fails to perform any of its
material obligations under this Agreement (except as provided in Section 8.4),
and such failure is not cured within thirty (30) calendar days after notice is
given to the defaulting party specifying the nature of the default, the
non-defaulting party may, upon further notice to the defaulting party, terminate
this Agreement as of the date specified in such notice of termination; provided,
however, that if the defaulting party is using its best efforts to cure such
failure at the end of such thirty (30) calendar day period and diligently
pursues such efforts thereafter, the non-defaulting party may not terminate this
Agreement unless such failure continues for an additional sixty (60) calendar
days. No Termination Fee shall be payable by Customer upon termination of the
Agreement by Customer for failure of Liberty to perform pursuant to this Section
8.3. A

18

 



--------------------------------------------------------------------------------



 



Termination Fee as set forth in Section 8.6 shall be payable by Customer upon
termination of the Agreement by Liberty for failure of Customer to perform
pursuant to this Section 8.3.

     8.4 Termination for Insolvency. In the event that either Liberty or
Customer becomes or is declared insolvent or bankrupt, is the subject of any
proceedings relating to its liquidation, its insolvency or for the appointment
of a receiver or similar officer for it, makes an assignment for the benefit of
all or substantially all of its creditors or enters into an agreement for the
composition, extension, or readjustment of all or substantially all of its
obligations, then, unless the insolvent or bankrupt party immediately gives
adequate assurance of the future performance of this Agreement, the other party
may, by giving written notice thereof to such party, terminate this Agreement as
of a date specified in such notice of termination. If Customer provides written
notice to Liberty of its intention to terminate this Agreement due to Liberty’s
insolvency, bankruptcy or receivership, no Termination Fees shall apply to such
termination.

     (a) In the event that Customer determines that Liberty is experiencing a
Deteriorating Financial Condition, Customer shall have the right to terminate
this Agreement immediately without opportunity to cure. “Deteriorating Financial
Condition”, with respect to a publicly traded company, or a down stream
subsidiary of a publicly traded company, shall mean any of the following events
for more than 30 calendar days: (1) Common stock is trading below US$1 in NYSE
or NASDAQ or (2) delisted from NYSE or NASDAQ or suspended from trading. With
respect to a both publicly traded companies and privately held companies,
Deteriorating Financial Condition shall also mean an inability to pay creditors
for a period of more than 30 calendar days.

     8.5 Effect of Expiration or Termination. Upon the expiration of this
Agreement or termination of this Agreement for any reason:

          (1) Liberty shall provide to Customer those Services or additional
services requested by Customer for up to twelve (12) months from the date of
such expiration or termination. Customer shall pay Liberty for such Services or
additional services at the then current rates for Services Fees and Additional
Services Fees then in effect.

          (2) Customer shall pay Liberty for all Services and additional
services performed through the final date of the performance of such services.

          (3) Customer shall be (a) obligated to pay a Termination Fee to
Liberty as set forth in Section 8.6 in the event of a termination of this
Agreement, except as provided for in Section 8.3 and 8.4 or for any termination
that occurs during a Renewal Term; and (b) required to make any further payments
under Section 6.8 (Taxes).

          (4) Upon termination or expiration of this Agreement for any reason,
Liberty agrees that, in order to provide for uninterrupted service of the
Contracts to Customer, at Customer’s request, Liberty shall provide, at
Liberty’s then applicable Standard Rates, all reasonable assistance requested by
Customer in promptly and orderly moving all Services to Customer or to a third
party selected by Customer.

19

 



--------------------------------------------------------------------------------



 



     8.6 Termination Fee. The termination fee (the “Termination Fee”) payable by
Customer to Liberty under Section 8.2 and Section 8.3 of this Agreement, shall
be:



  (a)   $2,800,000, for terminations effective from the Effective Date to the
period ending before the first anniversary date from the Services Starting Date;
    (b)   $2,500,000, for terminations effective in the period beginning on and
after the first anniversary date and ending before the second anniversary date
from the Services Starting Date;     (c)   $2,300,000, for terminations
effective in the period beginning on and after the second anniversary date and
ending before the third anniversary date from the Services Starting Date;    
(d)   $2,000,000, for terminations effective in the period beginning on and
after the third anniversary date and ending before the fourth anniversary date
from the Services Starting Date;     (e)   $1,800,000, for terminations
effective in the period beginning on and after the fourth anniversary date and
ending before the fifth anniversary date from the Services Starting Date;    
(f)   $700,000, for terminations effective in the period beginning on and after
the fifth anniversary date and ending before the sixth anniversary date from the
Services Starting Date;     (g)   $500,000, for terminations effective in the
period beginning on and after the sixth anniversary date and ending before the
seventh anniversary date from the Services Starting Date;     (h)   $400,000,
for terminations effective in the period beginning on and after the seventh
anniversary date and ending before the eighth anniversary date from the Services
Starting Date;     (i)   $300,000, for terminations effective in the period
beginning on and after the eighth anniversary date and ending before the ninth
anniversary date from the Services Starting Date; and     (j)   $200,000, for
terminations effective in the period beginning on and after the ninth
anniversary date and ending before the tenth anniversary date from the Services
Starting Date.     (k)   No Termination Fees shall apply for terminations
effective during the Renewal Term or any subsequent Renewal Terms.

20

 



--------------------------------------------------------------------------------



 



     If there is a partial termination of the Contracts in the first five years
of this Agreement due to sale of a portion of the Contracts, exclusive of
Contracts insured by Monarch Life Insurance Company, Customer shall pay a pro
rata share of the Termination Fees based upon the percentage of Contracts
terminated as measured against the Contracts in force on the Effective Date.

     8.7 Duties of Customer upon Termination. Within thirty (30) Business Days
after the effective date of the termination of this Agreement, Liberty shall
submit a final bill for services provided through the date of termination.
Within thirty (30) Business Days of receipt of this statement, Customer shall
pay Liberty all sums owing under the terms of this Agreement. Customer shall
return to Liberty, at Liberty’s expense, all Liberty property, equipment,
manuals, operating instructions and procedures, together with any copies
thereof, and all notes, memoranda or other documents relating to Liberty
Services and the System.

     8.8 Duties of Liberty Upon Termination. Within thirty (30) Business Days
after the effective date of termination, Liberty, at Customer’s expense, shall
return all Customer property including: equipment, manuals, operating
instructions and procedures, together with any copies thereof and all notes,
memoranda or other documents or materials relating to the Customer or any
Contracts.

Article 9
Systems and Proprietary Rights

     9.1 Access to Customer Software and Third Party Software. Customer hereby
agrees to use reasonable efforts to obtain for Liberty, at no cost to Liberty,
on or before the Effective Date, a non-exclusive, royalty-free, non-transferable
right and license to access and use, and copy for back-up purposes, any Customer
proprietary software on which the Contracts are being administered by Customer,
together with any and all associated software documentation (the “Customer
Software”) and, subject to applicable software license restrictions, any Third
Party Software on which the Contracts are being administered by Customer,
together with any and all associated software documentation, to enable Liberty
to perform the Transition Services, and the Services. To the extent necessary to
give rights to Liberty to use and modify the Third Party Software on which the
Contracts are being administered as of the Effective Date, Customer shall, at
Customer’s expense, obtain such rights for Liberty from applicable third party
software vendors. Upon expiration or termination of this Agreement or the end of
Liberty’s need to use portions of the Customer Software or Third Party Software
licensed by Customer, the applicable rights granted to Liberty in this
Section 9.1 shall immediately revert to Customer, except as necessary for
Liberty to carry out its obligations under Section 8.5. When Liberty has
fulfilled its obligations under Section 8.5, it shall (i) deliver to Customer a
current copy of all the Customer Software or Third Party Software in Liberty’s
possession, (ii) destroy or erase all other copies of the Customer Software or
Third Party Software originally licensed by Customer in Liberty’s possession,
and (iii) certify in writing to Customer that Liberty has complied with the
obligations of this Section 9.1. Listings of the Customer Software and Third
Party Software to be used in the performance of the Transition Services and
Services are attached as Exhibit 9.1.

21

 



--------------------------------------------------------------------------------



 



     9.2 Liberty Software. At termination or expiration of this Agreement, if
Customer so requests, Liberty shall offer to sell Customer a license to use the
Liberty Software (proprietary to Liberty) then being used by Liberty to perform
the Services for the Contracts for the then current license fee for the Liberty
Software. Any modification to the Liberty Software made by Liberty to support
administration of the Contracts or performance of the Services will be licensed
to Customer at no additional charge.

     9.3 Ownership of Data. All data and information submitted to Liberty by
Customer in connection with the Transition Services, the Services and the
additional services or any other services performed under this Agreement, or
produced by Liberty in performing the Transition Services, the Services and
additional services or any other services performed under this Agreement
(collectively, the “Data”) is and shall remain the exclusive property of
Customer and shall be considered the Confidential Information of Customer. Data
(a) shall not be used by Liberty other than pursuant to this Agreement,
(b) shall not be disclosed, sold, assigned, leased or otherwise provided to
third parties by Liberty except as necessary to perform the Transition Services,
the Services and the additional services, and (c) shall not be commercially
exploited by or on behalf of Liberty, its employees or agents.

     9.4 Correction of Errors. Customer is responsible for (a) the accuracy and
completeness of the Data provided to Liberty for the Transition Services and
(b) any errors in and with respect to the Data directly attributable to any
inaccurate or incomplete Data provided by Customer to Liberty. Upon discovery of
Customer - created errors or inaccuracies in the Data, Liberty shall, at
Customer’s expense, with reasonable promptness in light of the nature of the
errors or inaccuracies, correct any errors or inaccuracies in the Data. However,
Customer may, during the Transition Services period, elect to correct errors or
inaccuracies in the Data and advise Liberty of those corrections.

     9.5 Ownership of Media. Unless furnished or paid for by Customer, all media
upon which Data is stored is and shall remain the property of Liberty.

     9.6 Return of Data. Upon (i) the expiration or termination of this
Agreement for any reason, (ii) the reasonable request by Customer at any time,
at Customer’s expense, (iii) with respect to any particular Data, on such
earlier date that such Data is no longer required by Liberty in order to provide
the Services or additional services or in order to comply with applicable
third-party insurance administrator laws and regulations, Liberty shall
(1) promptly return to Customer all Data, in a flat file format and on the media
reasonably requested by Customer, or, at the election and direction of Customer
(2) with respect to Data returned pursuant to clauses (i) or (iii) above and at
the election and direction of Customer, erase or destroy all Data in Liberty’s
possession and provide written certification thereof. Any archival tapes
containing Data shall be used by Liberty solely for back-up purposes.

Article 10
Confidentiality; Hiring Prohibitions

     10.1 Customer Confidential Information. Liberty will regard and preserve as
confidential all information related to the business of Customer, its parent,
affiliates and

22

 



--------------------------------------------------------------------------------



 



subsidiaries, and its or their respective clients, contractholders or
contractholders contained in blocks of business serviced by Customer, or
suppliers (hereinafter the “Related Companies”) that may be obtained by Liberty
as a result of this Agreement (the “Confidential Information”). Liberty will
not, without first obtaining Customer’s prior written consent, disclose to any
person, firm or enterprise, or use for its benefit, any information relating to
the pricing, methods, processes, financial data, lists, apparatus, statistics,
programs, research, developments or related information of Customer, the Related
Companies or its or their respective clients or suppliers concerning past,
present or future business activities of said entities. Liberty shall inform
Liberty Personnel providing Services to Customer under this Agreement of the
confidentiality obligations set forth in this Agreement. Liberty shall take all
steps necessary to assure that confidentiality is maintained by its personnel.
The obligations contained in this paragraph do not extend to information that:
(i) is already known to the Liberty at the time of disclosure without
restriction or breach of any agreement; (ii) is obtained from a third party
without restriction or breach of this Agreement; (iii) is public information or
becomes public through no fault of the party to whom such information has been
disclosed; (iv) is independently developed by the Liberty without the use of
Customer’s Confidential Information; (v) is required to be disclosed by law or
court order (provided that the Liberty shall promptly notify Customer of any
such requirement prior to disclosure in order to afford Customer an opportunity
to seek a protective order to prevent or limit disclosure), or (vi) is directly
related to the tax treatment and tax structure of the transaction contemplated
hereby and all materials of any kind (including opinions or other tax analyses)
relating to such tax treatment and tax structure. For purposes of the preceding
sentence, tax refers to U.S. federal and state tax.

Global Privacy Language. For the purposes of this Agreement, including this
Section 10.1, the term “personal information” means: (i) any “nonpublic personal
information” as such term is defined under the Title V of the U.S.
Gramm-Leach-Bliley Act, 15 U.S.C. § 6801 et seq., and the rules and regulations
issued thereunder or (ii) any information that can specifically identify an
individual, such as name, address, social security number (“SSN”) etc., together
with any other information that relates to an individual who has been so
identified. The obligations set forth in this Section shall survive termination
of this Agreement. Notwithstanding anything to the contrary contained in this
Agreement, with respect to any personal information delivered or made available
to Liberty under or pursuant to this Agreement, Liberty agrees that:



  (i)   as between Customer and it, Customer owns and retains all rights in and
to such personal information, and it shall use and process such personal
information solely for the purposes of carrying out its obligations under, and
as expressly set forth in, this Agreement or as otherwise expressly directed in
writing by Customer and not for any other purposes;     (ii)   it shall maintain
an effective information security program, keep such personal information
confidential and take appropriate administrative, technical and physical
measures to secure and protect such personal information against unauthorized,
unlawful or accidental access, disclosure, transfer, destruction, loss or
alteration;

23

 



--------------------------------------------------------------------------------



 



  (iii)   it shall limit access to such information to a need-to-know basis and
shall inform its employees and sub-contractors who have access to such personal
information of its highly confidential nature and the limitations and procedures
that apply to access and use of such personal information;     (iv)   except as
otherwise provided in Section 3.2 (i), it shall not disclose or make such
personal information available to sub-contractors without: (i) Customer’s prior
written consent; and (ii) entering into an agreement in writing with the
sub-contractor whereby the sub-contractor agrees to comply with, and treat such
personal information in accordance with, this Section, using a nondisclosure
form acceptable to Customer;     (v)   it shall promptly notify Customer when it
becomes aware of any unauthorized access of such personal information or if it
becomes the subject of any government, other enforcement or private proceeding
relating to its data handling practices;     (vi)   it shall use and process
such personal information in accordance with applicable privacy and data
protection legislation, and in the case of any legal or regulatory obligation to
disclose such personal information,     (vii)   it shall notify and co-operate
with Customer, limit any disclosure to the minimum required by law and, to the
extent possible, request that such information be kept confidential;    
(viii)   it has no reason to believe that any legislation prevents it from
fulfilling its obligations under this Agreement and it shall promptly notify
Customer of any adverse change in any such legislation applicable to its
obligations under this Agreement in which event Customer is entitled to suspend
the delivery of personal information and, if necessary, terminate this Agreement
with immediate effect;     (ix)   it shall not, except as explicitly agreed to
in writing by Customer, under any arrangement established under this Agreement
collect any personal information on Customer employees or clients from any
cookies, applets, Web bug or beacons or similar technologies;     (x)   it
shall, upon the reasonable request of Customer, provide Customer with
information regarding its privacy/data protection practices and shall allow
Customer reasonable access to audit compliance by it with this Section;    
(xi)   it shall, on termination of this Agreement, promptly and in a secure
manner return to Customer all such personal information and any copies or, at
Customer’s written direction, destroy such personal information and copies (and
certify that this has been done) unless any legislation or legal action prevents
it from doing so in which case it warrants to keep such personal information and

24

 



--------------------------------------------------------------------------------



 



      copies secure and confidential and no longer to actively process them and
to return or, at Customer’s written direction, destroy such personal information
and copies (and certify that this has been done) as soon as such legislation or
legal action no longer prevents it from doing so;     (xii)   it shall promptly
notify Customer’s legal counsel of any access requests made to it directly by
individuals whose personal information may have been delivered or made available
to it pursuant to this Agreement (“data subjects”), and shall, prior to
responding to such request, provide copies of any such personal information that
it is processing on behalf of Customer within such reasonable time limits as may
be specified by Customer;     (xiii)   and it shall make available to any data
subject on request a copy of this Section, and notwithstanding any other
provision of this Agreement shall permit a data subject to enforce the
provisions of this Section.

Nothing in Section 10.1 shall affect any data or information that Liberty
validly receives from a source apart from (i) this Agreement or (ii) the
relationship established pursuant to this Agreement, nor affect Liberty’s rights
to use such data or information, provided that if Liberty receives any such data
or information that is identical to any personal information that is delivered
or made available to Liberty under or pursuant to this Agreement, then that fact
shall in no way diminish Liberty’s obligations to keep the personal information
so provided by Customer separate and secure. For avoidance of doubt, and as an
example only, this means that if Liberty receives a name and social security
number from Customer and also receives an identical name and SSN from a third
party not acting on behalf of Customer, then this Agreement does not affect in
any way how Liberty handles or uses the information received from the third
party, but Liberty still must keep the data received from Customer separate and
secure under this Agreement.

To the extent that Liberty receives, creates, has access to or uses protected
health information regarding individuals who are owners of or eligible for
benefits under the Contracts (“PHI”), in accordance with the requirements of the
federal Health Insurance Portability and Accountability Act of 1996 and related
regulations (“HIPAA”), as may be amended from time to time, Liberty agrees:



  a.   Not to use or disclose PHI except i) to perform functions, activities, or
services for, or on behalf of, the Customer as specified in this Agreement and
consistent with applicable laws, or ii) to the extent that such use or
disclosure is required by law. Any such use or disclosure shall be limited to
that required to perform such services or to that required by relevant law    
b.   Not to disclose PHI to any third party, including, without limitation,
Liberty’s third party service providers except to the extent necessary to carry
out Liberty’s obligations under this Agreement and then only with an agreement
in writing from the third party to use or disclose such PHI only to the extent
necessary to carry out their respective obligations to Liberty and for no other
purposes. Liberty and Customer shall maintain, and shall require all third
parties approved to maintain

25

 



--------------------------------------------------------------------------------



 



      effective information security measures to protect PHI from unauthorized
disclosure or use.     c.   To use appropriate safeguards to prevent use or
disclosure of PHI other than as permitted by this Agreement and to implement
administrative, physical and technical safeguards to reasonably protect the
confidentiality, integrity and availability of any electronic PHI that each
party creates, receives, maintains or transmits on behalf of the other.     d.  
Liberty and Customer shall provide each other with information regarding such
security measures upon the reasonable request of the other party and promptly
provide the other with information regarding any failure of such security
measures or any security breach related to PHI. Liberty and Customer shall
attempt to mitigate any harmful effect of any use or disclosure that is made in
violation of the requirements of this Agreement.     e.   To, within 15 Business
Days of either Liberty’s or Customer’s request, provide the other party with any
PHI or information relating to PHI as deemed necessary by the party to provide
individuals with access to, amendment of, and an accounting of disclosures of
PHI.     f.   To make records relating to use or disclosure of PHI available to
the Secretary of the United States Department of Health and Human Services at
his/her request to determine compliance with HIPAA.     g.   To, upon
termination of the Agreement, in accordance with either party’s wishes, either
return or destroy all PHI maintained in any form and retain no copies. If
Liberty and Customer agree that such return or destruction is not feasible, the
parties shall extend the protections of this Agreement to the PHI beyond the
termination of this Agreement, in which case any further use or disclosure of
the PHI will be solely for the purposes that make return or destruction
infeasible. Destruction without retention of copies is deemed “infeasible” if
prohibited by the terms of this Agreement or by applicable law, including record
retention requirements of various state insurance laws.

Notwithstanding any of the above, Customer shall be solely responsible for
providing Privacy Notices and obtaining any necessary HIPAA Authorizations.

For these purposes, PHI means individually identifiable information that is
transmitted or maintained in any medium and relates to the past, present or
future physical or mental health or condition of an individual; the provision of
health care to an individual; or future payment for the provision of health care
to the individual. PHI includes demographic information about individuals,
including names; addresses; dates directly related to an individual, including
but not limited to birth date; telephone numbers; fax numbers; E-mail addresses;
Social Security

26

 



--------------------------------------------------------------------------------



 



numbers; policy numbers, medical record numbers; account numbers; and any other
unique identifying number, characteristic, or code.

Breach of any of these provisions by either party shall constitute a material
breach of this Agreement and provide grounds for immediate termination of this
Agreement by the breached party, notwithstanding any other provisions of this
Agreement.

This Article will survive the termination of this Agreement.

     10.2 Unauthorized Acts. Each party shall: (1) notify the other party
promptly of any material unauthorized possession, use or knowledge, or attempt
thereof, of the other party’s Confidential Information by any Person which may
become known to such party, (2) promptly furnish to the other party full details
of the unauthorized possession, use or knowledge, or attempt thereof, and assist
the other party in investigating or preventing the reoccurrence of any
unauthorized possession, use or knowledge, or attempt thereof, of Confidential
Information, (3) use reasonable efforts to cooperate with the other party in any
litigation and investigation against Persons deemed necessary by the other party
to protect its proprietary rights and (4) promptly use all reasonable efforts to
prevent a reoccurrence of any such unauthorized possession, use or knowledge of
Confidential Information. Each party shall bear the cost it incurs as a result
of compliance with this Section 10.2.

     10.3 Action by Parties. No party shall commence any legal action or
proceeding in respect of any unauthorized possession, use or knowledge, or
attempt thereof, of the other party’s Confidential Information by any Person not
a party to this Agreement without providing prior notice of the action to the
other party.

     10.4 Employee Solicitation. Liberty shall not solicit, offer work to,
employ or contract with any employee, agent, or independent contractor of
Customer, and; b) Customer shall not solicit, offer work to, employ or contract
with any employee, agent, or independent contractor of Liberty if such person
is, or has within the preceding twelve (12) months, been engaged for Liberty in
the performance of any work or project between Liberty and Customer described in
this Agreement, without Liberty or Customer as the case may be first obtaining
the written permission of the other party. This Section 10.4 shall not restrict
the right of either Party to: (i) solicit the employment of personnel of the
other party after such personnel have separated or have been separated from the
service of such Party, provided that the soliciting Party did not solicit such
separation; (ii) solicit or recruit generally by advertising in the media
utilizing journals, newspapers and other publications of general circulation and
(iii) utilize the services of a third-party professional agency regularly
engaged in such solicitations as long as such agency is not directed to solicit
employees, agents or independent contractors of Liberty or Customer without
Liberty or Customer as the case may be first obtaining the written permission of
the other party.

     10.5 Non-Solicitation of Clients. Liberty agrees that the names and
addresses of all clients and prospective clients of Customer and of Customer’s
parent company, and of any affiliated company, which may come to the attention
of Liberty or any company or person

27



--------------------------------------------------------------------------------



 



affiliated with Liberty as a result of this Agreement are confidential. Such
customer information shall not be used, without the prior written consent of
Customer, by Liberty or any company or person affiliated with Liberty for any
purpose whatsoever except as may be necessary in connection with the services
provided hereunder.

     In no event shall the names and addresses of such customers and prospective
customers that constitute confidential information under this Agreement be
furnished by Liberty to any other company or person including, but not limited
to: (1) any of such company’s managers, agents or brokers; (2) any company
affiliated with Liberty or any manager, agent or broker of such company; or
(3) any securities broker-dealer or any insurance agency.

     Liberty agrees that neither Liberty nor any company or person affiliated
with Liberty shall solicit directly any customers whose names constitute
confidential information pursuant to this section.

     The intent of this paragraph is that Liberty shall not utilize, or permit
to be utilized, its knowledge of Customer, of Customer’s parent company or of
any affiliated companies or of the clients of any of the foregoing for the
solicitation of sales of any products or services.

Article 11
Representations And Warranties

     11.1 By Customer. Customer represents, warrants, and covenants that:

     (a) it is an insurance company duly incorporated, validly existing and in
good standing under the laws of Arkansas; ML Life Insurance Company of New York
is an affiliated life insurance company duly incorporated, validly existing and
in good standing under the laws of New York; and it has an existing
administration agreement with Monarch Life Insurance Company under which it has
the authority to subcontract to Liberty the administration of the business of
Monarch Life Insurance Company;

     (b) it has all the requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement;

     (c) if required, the Arkansas Department of Insurance and the New York
Department of Insurance has each given Customer approval to enter into this
Agreement and to move its Books and Records pursuant to this Agreement, and no
other approval, authorization or consent of any governmental or regulatory
authority is required to be obtained or made by it in order for it to enter into
and perform its obligations under this Agreement;

     (d) it has not, and will not, disclose any Confidential Information of
Liberty in violation of the terms of this Agreement;

     (e) concerning only the contracts issued and sold by the Customer or its
subsidiary, the Contracts which are the subject of the Transition Services and
the Services

28



--------------------------------------------------------------------------------



 



were issued in conformity in all material respects with the laws and regulations
of the jurisdiction governing the issue or delivery of such Contracts at the
time of issue and such Contracts will remain in compliance in all material
respects with applicable laws and regulations during the term of this Agreement.
The Contract forms used to issue the Contracts that are the subject of the
Services have been filed, where necessary, with the appropriate state insurance
authorities in the states where the Contracts have been sold and met in all
material respects all applicable legal requirements of each such state at the
time in which they were sold;

     (f) there is no claim, action, suit, investigation, or proceeding pending
or, to Customer’s knowledge, contemplated or threatened against Customer which
seeks damages or penalties in connection with any of the transactions
contemplated by this Agreement or to restrict or delay the transactions
contemplated hereby or to limit in any manner Liberty’s rights under this
Agreement;

     (g) there are no brokers with claims to fees based upon the transactions
contemplated under this Agreement;

     (h) the nature of Customer’s obligations are time sensitive, and
accordingly, time is of the essence in the performance of their obligations
under this Agreement;

     (i) Customer has obtained, or shall have obtained on or before the
Effective Date, consent or licenses from all necessary Third Party Software
vendors with which Customer has licenses to permit Liberty to gain access to and
to use the Third Party Software and Customer Software currently used by Customer
to administer the Contracts; and

     (j) there are no regulatory authority restraints known to the Customer on
the Books and Records and Data being transferred to the Service Center.

     11.2 By Liberty. Liberty represents, warrants and covenants that:

I.    (a) it is a licensed third party administrator duly incorporated, validly
existing and in good standing under the laws of South Carolina;

     (b) it has all requisite corporate power and authority to execute, deliver
and perform its obligations under this Agreement;

     (c) no approval, authorization or consent of any governmental or regulatory
authority is required to be obtained or made by it in order for it to enter into
and perform its obligations under this Agreement;

     (d) it has not, and will not, disclose any Confidential Information of
Customer in violation of the terms of this Agreement;

29



--------------------------------------------------------------------------------



 



     (e) the Transition Services, the Services and the additional services shall
be rendered by personnel reasonably qualified by training and experience to
perform such services;

     (f) the Services and the additional services do not and will not infringe
upon the proprietary rights of any third party and Liberty has obtained all
necessary software licenses to enable it to perform the Transitional Services
and the Services;

     (g) the Services and the additional services will be provided with
diligence and shall be executed in a workmanlike manner in accordance with
practices and professional standards used in well-managed operations performing
services similar to the Services and the additional services;

     (h) Liberty has, or prior to the performance of any Services will have, all
licenses and permits from state or federal regulatory authorities required for
the performance of the Services and the additional services;

     (i) there is no claim, action, suit, investigation, or proceeding pending
or, to Liberty’s knowledge, contemplated or threatened against Liberty which
seeks damages or penalties in connection with any of the transactions
contemplated by this Agreement or to restrict or delay the transactions
contemplated hereby or to limit in any manner Customer’s rights under this
Agreement;

     (j) there are no brokers with claims to fees based upon the transactions
contemplated under this Agreement;

     (k) the nature of Liberty’s obligations are time sensitive, and
accordingly, time is of the essence in the performance of Liberty’s obligations
under this Agreement; and

II.    Liberty recognizes that, in providing the services called for hereunder,
Liberty’s employees, agents, independent contractors, subcontractors or other
personnel (herein collectively “Liberty Personnel”) will have access to
sensitive information regarding Customer, its clients, services and its
participation in various financial markets. In addition, Liberty recognizes that
Customer is regulated by several government and industry regulatory and
self-regulatory agencies that require it to screen and monitor individuals who
have access to client personal information and other non-public information. As
such, Liberty agrees to the procedures found below.

III.    Prior to assigning or permitting any Liberty Personnel to provide
services under this Agreement, Liberty shall:

     (i) Subject all Liberty Personnel who will perform services under this
Agreement to a background check. Such background check shall be performed by
Liberty at its expense and shall be thorough enough to indicate whether its
Liberty Personnel have been convicted of, or pled guilty or no contest to, any
felony in the

30



--------------------------------------------------------------------------------



 



United States and in any foreign country where the Liberty Personnel are
providing the services.

     (ii) Require all Liberty Personnel who will perform services under this
Agreement to complete and sign the Liberty Personnel Employment Application
Form, a copy of which is attached hereto as Exhibit 11.2, before the Liberty
Personnel are assigned to provide services under this Agreement. Liberty shall
review the completed forms, and maintain all such forms in Liberty’s company
records during the time that such Liberty Personnel provide services under this
Agreement, and for an additional seven years thereafter. Liberty shall provide
Customer with access to these records upon Customer’s request.

               (iii) Fingerprint and photograph all Liberty Personnel who will
perform services under this Agreement that require NASD licensing and maintain
such materials in Company records during the time that such Liberty Personnel
provides services under this Agreement, and for an additional five years
thereafter.

               (iv) Not knowingly assign or permit any Liberty Personnel to
provide services under this Agreement who have, within the previous ten-year
period, been convicted of, or pled guilty or no contest to, any felony,
regardless of the crime. In addition, Liberty shall not knowingly assign or
permit any Liberty Personnel to provide services under this Agreement who have
been convicted of, or pled guilty or no contest to, any misdemeanor involving:



  •   Purchase or sale of a security   •   Bribery     •   Burglary   •  
Embezzlement; theft     •   Counterfeiting   •   Conspiracy     •   Forgery  
•   Robbery     •   Extortion   •   Petit Larceny     •   Making a false
statement to a Government Official, Law Enforcement Officer, or under oath   •  
Use or possession of stolen property

IV. During the term of the Agreement, Liberty shall:

          (a) Require all Liberty Personnel who provide services under the
Agreement to immediately report to appropriate Liberty management if they are
arrested, arraigned, indicted, charged, convicted of or plead no contest to, any
felony or any of the misdemeanors listed above.

31



--------------------------------------------------------------------------------



 



Liberty shall immediately provide such information to the following Customer
contacts: Customer’s Office of General Counsel.

          (b) Inform Customer immediately if it suspects or has determined that
any Liberty Personnel providing services under this Agreement is engaged in
(1) unlawful activity involving or related to the services provided under this
Agreement or (2) activity that would be a violation of the terms and conditions
of this Agreement, including, but not limited to:



  •   Insider Trading   •   Breach of confidentiality     •   Improper or
illegal use of information obtained as a result of Liberty’s performance of the
services under this Agreement   •   Abusive or inappropriate action or
communication directed to a Customer employee     •   Making a false statement
to a Customer employee   •   Sexual harassment of a Customer employee     •  
Theft



  •   Provide reasonable cooperation to Customer in any Customer investigation
of alleged breach of the terms of this Section 11.2 by Liberty or its Liberty
Personnel.

     (c) Information provided by Liberty to Customer in Liberty’s RFP Response
dated November 4, 2003 in connection with these Services is true and accurate as
of the date of this Agreement.

     (d) NO EMPLOYEE, AGENT, OR REPRESENTATIVE OF CUSTOMER HAS BEEN OFFERED,
SHALL BE OFFERED, HAS RECEIVED, OR SHALL RECEIVE, DIRECTLY OR INDIRECTLY, ANY
BENEFIT, FEE, COMMISSION, DIVIDEND, GIFT, OR CONSIDERATION OF ANY KIND IN
CONNECTION WITH THE SERVICES. LIBERTY WILL NOT, AT ANY TIME, OFFER GRATUITIES OR
ANY MERCHANDISE, CASH, SERVICES, OR OTHER INDUCEMENTS TO THE EMPLOYEES OF
CUSTOMER.

     (e) Liberty is aware of and familiar with the provisions of the Foreign
Corrupt Practices Act of 1977, as amended by the Omnibus Trade and
Competitiveness Act of 1988 (“FCPA”) and the International Antibribery and Fair
Competition Act of 1998 (“IAFCA”), and their purposes and will take no action
and make no payment in violation

32



--------------------------------------------------------------------------------



 



of, or which might cause Liberty or Customer to be in violation of, the FCPA
and/or IAFCA. Liberty further represents and warrants that no person employed by
it in connection with the performance of its obligations under this Agreement is
an official of the government of any foreign country, or of any agency thereof,
and that no part of any moneys or consideration paid hereunder shall accrue for
the benefit of any such official. Notwithstanding anything to the contrary, if
Liberty takes any action that could constitute a violation of the FCPA or IAFCA,
Customer may, at its sole option, immediately terminate this Agreement.
Furthermore, for purposes of reasonably ensuring compliance with the FCPA and
the IAFCA, Liberty agrees that, upon request by Customer at any time during the
term of this Agreement, Liberty will make available for audit by an accounting
firm designated by Customer which is reasonably acceptable to Liberty, Liberty’s
books, records and other documentation relevant to its business activities
conducted pursuant to this Agreement. The accounting firm shall provide to
Customer only such information obtained from such review that relates to a
possible violation of the FCPA and the IAFCA. Customer shall pay any and all
costs of any such requested audit.

     (f) In regard to work performed and Services rendered under this Agreement,
Liberty shall be responsible for compliance with all federal, state and local
laws, ordinances, rules, regulations and judicial and administrative orders and
settlements (including, without limitation, OSHA). Liberty expressly represents
and warrants that it has the necessary expertise in regard to achieving and
maintaining the aforementioned compliance.

     (g) Subject to Section 3.3(i), to the extent Liberty’s systems have any
connectivity to Customer’s computer systems, (i) all Liberty interconnectivity
to Customer’s computing systems and/or networks and all attempts at same shall
be only through Customer’s security gateways/firewalls; (ii) it will not access,
and will not permit unauthorized persons or entities, over which Liberty has
control, to access, Customer’s computing systems and/or networks without
Customer’s express written authorization and any such actual or attempted access
shall be consistent with any such authorization.

     (h) None of its or its affiliates’ principals or executive officers and, to
the best of its knowledge, after reasonable inquiry, none of its shareholders
(which, in the case of publicly held companies, shall include only those
shareholders holding more than 5% of the stock) are related to any public
official or official of any issuer of municipal securities.

     11.3 DISCLAIMER. EXCEPT AS SPECIFIED IN SECTIONS 11.1 or 11.2, LIBERTY AND
CUSTOMER MAKE NO OTHER WARRANTIES IN RESPECT OF THE TRANSITION SERVICES, THE
SERVICES, OR THE ADDITIONAL SERVICES AND EACH EXPLICITLY DISCLAIMS ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A SPECIFIC PURPOSE.

33



--------------------------------------------------------------------------------



 



Article 12
Remedies

     12.1 Specific Performance and Injunction. The parties acknowledge that if
either party fails to comply with its obligations under Article 9 or Article 10
of this Agreement, or threatens to fail to comply with Article 9 or Article 10,
the other party may suffer irreparable harm for which there may be no adequate
remedy at law. Accordingly, if either party fails to comply with such
obligations, then, in addition to its other remedies, the other party will be
entitled immediately to injunctive relief or any other appropriate equitable
remedy.

     12.2 Cumulative Remedies. Except as expressly limited by this Article 12,
no remedy conferred upon or reserved to a party is intended to be exclusive of
any other remedy available at law or in equity, but each and every such remedy
shall be cumulative and shall be in addition to every other remedy given under
this Agreement or now or hereafter existing at law or in equity, by statute or
otherwise.

Article 13
Indemnification

     13.1 Indemnification by Liberty. Liberty shall indemnify, defend and hold
Customer, and its parent, affiliates, directors, officers, agents or employees
harmless from and against any and all claims, litigation, suits, proceedings,
actions, liability, losses, expenses or damages, including reasonable attorneys’
and consultants’ fees and costs incurred, (collectively, “Damages”) which
Customer and its parent, affiliates, directors, officers, agents or employees
may sustain directly due to or directly arising out of any act or omission by
Liberty, its parent, affiliates, directors, officers, agents, representatives,
employees or others under contract with, appointed by, or otherwise acting on
behalf of Liberty, which is in violation or breach of this Agreement or in
violation of any applicable law, rule or regulation, except to the extent such
Damages directly resulted from the negligence, bad faith or willful misconduct
of Customer or its parent, affiliates, directors, officers, agents or employees.

     13.2 Indemnification by Customer. Customer shall indemnify, defend and hold
Liberty, and its parent, affiliates, directors, officers, agents or employees
harmless from and against any and all Damages which Liberty and its parent,
affiliates, directors, officers, agents or employees may sustain directly due to
or directly arising out of any act or omission by Customer, its parent,
affiliates, directors, officers, agents, representatives, employees or others
under contract with, appointed by or otherwise acting on behalf of Customer,
which is in violation or breach of this Agreement or in violation of any
applicable law, rule or regulation, or which are in any way related to the
Contracts, or the Insurance Risk for the Contracts, or to the acts or omissions
of the employees, agents, brokers, and/or representatives who sold the Contracts
or to those persons who serviced the Contracts prior to the Services Starting
Date, except to the extent such Damages directly resulted from the negligence,
bad faith, or willful misconduct of Liberty or its parent, affiliates,
directors, officers, agents or employees.

34



--------------------------------------------------------------------------------



 



     Except for personal injury or death, or damage to personal or real
property, in no event shall either party to this Agreement be liable to the
other for special, indirect or consequential damages in connection with or
arising out of the furnishing, performance or use of the services or materials
provided hereunder.

     13.3 Indemnification Procedures Involving Third Party Claims. If any third
party makes a claim covered by Sections 13.1 or 13.2 against any indemnified
party (an “Indemnified Party”) with respect to which such Indemnified Party
intends to seek indemnification under Sections 13.1 or 13.2, such Indemnified
Party shall promptly deliver to the indemnifying party (an “Indemnifying Party”)
a written notice (a “Claims Notice”), including a brief description of the
amount and basis of the Claim, if known, and thereafter keep Indemnifying Party
reasonably apprised as to the status of the defense. Provided, however, that the
failure of the Indemnified Party to give prompt notice or to keep Indemnifying
Party reasonably apprised shall not relieve the Indemnifying Party of any of its
obligations under this Agreement unless such failure prejudices the Indemnifying
Party.

     The Indemnifying Party shall be entitled to assume and control the defense
of any such claim, action or proceeding (“Claim”) on Indemnified Party’s behalf
by written notice to the Indemnified Party within thirty (30) days after receipt
of a Claims Notice and the Indemnified Party shall cooperate fully with, and
assist the Indemnifying Party in the defense and all related settlement
negotiations of such Claim. The Indemnifying Party shall pay all reasonable
outside costs incurred by the Indemnified Party related to the Indemnified
Party’s assistance in defense of a Claim. The Indemnifying Party shall keep the
Indemnified Party reasonably apprised as to the status of the defense. The
Indemnified Party shall have the right to join in the defense of such Claim and
employ its own separate counsel in any action, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Party.

     If the Indemnifying Party shall fail to notify the Indemnified Party of its
desire to assume the defense of any such Claim within the prescribed period of
time or shall notify the Indemnified Party that it will not assume the defense
of any such Claim, then the Indemnified Party shall defend such Claim in any
such manner as it may deem appropriate, subject to the right of the Indemnifying
Party to assume the defense of such Claim any time prior to its final
determination or settlement. The Indemnifying Party shall also be permitted to
join in the defense of such Claim and employ counsel at its own expense. Neither
the Indemnifying Party nor any Indemnified Party shall be liable for any
settlement of any Claim without its consent, which consent shall not be
unreasonably withheld. In the event that one party submits to the other a
settlement proposal that it wishes to accept, the party that receives the notice
of the settlement proposal shall notify the submitting party, within ten
(10) business days, of its decision to reject settlement, or consent to
acceptance of the settlement offer shall be conclusively presumed.

     Notwithstanding the foregoing, the Indemnified Party shall retain, assume
or reassume sole control over, and all expenses relating to, every aspect of the
defense that it or Indemnifying Party reasonably believes is not the subject of
the indemnification provided for in Sections 13.1 or 13.2.

35



--------------------------------------------------------------------------------



 



     Until both (a) the Indemnified Party receives notice from the Indemnifying
Party that it will defend; and (b) the Indemnifying Party assumes such defense,
the Indemnified Party may, at any time after ten (10) days from notifying the
Indemnifying Party of the Claim, resist the Claim or, after consultation with
and the consent of the Indemnifying Party, settle or otherwise compromise or pay
the Claim. The Indemnifying Party shall pay all reasonable outside costs of the
Indemnified Party actually incurred arising out of or relating to defense and
any such settlement, compromise or payment. The Indemnified Party shall keep the
Indemnifying Party reasonably apprised as to the status of the defense.

     Following indemnification as provided in Sections 13.1 and 13.2, the
Indemnifying Party shall be subrogated to all rights of the Indemnified Party
with respect to the matters from which indemnification has been made.
Indemnification of the parties entitled to indemnification for breach of this
Agreement shall be the exclusive remedy of such parties and the liability of all
parties shall be limited as expressly provided in Article 13.

     13.4 Limitations on Indemnification. Notwithstanding anything contained in
this Agreement to the contrary, the indemnification rights granted pursuant to
this Article 13 shall be subject to the following limitations:



  (i)   There shall be no indemnification obligation for any Damages that arise
from or were caused by actions taken or actions not taken by the Indemnified
Party.     (ii)   There shall be no indemnification obligation for any Damages
that the Indemnified Party had an opportunity but failed in good faith to
mitigate, to the extent that failure to so mitigate would result in a reduction
of Damages recoverable under applicable principles of contract law.     (iii)  
There shall be no indemnification obligation on a particular Claim unless and
until the aggregate amount of Damages suffered by the Indemnified Party exceeds
$50,000.00 on that particular Claim. For purposes of this Section 13.4, a
“Claim” shall mean all assertions of Damages and causes of action made against
the Indemnified Party that arise out of a single event, act, or omission or
related series of events, acts, or omissions.     (iv)   In no event shall an
Indemnifying Party be liable for indemnification payments for Damages in excess
of $1,000,000 per Claim, provided however that there shall be no limitation if
the Indemnifying Party’s liability for indemnification payments were incurred as
a result of Indemnifying Party’s bad faith or willful misconduct.     (v)   In
no event shall an Indemnifying Party be liable for any punitive damages or
interest or special, incidental, indirect or consequential damages (whether in
the nature of lost profits, business interruption or otherwise) suffered by
Indemnified Party unless the Indemnifying Party participated in or consented in
writing to the act or omission to act that resulted in the imposition of such
additional damages.     (vi)   In no event shall an Indemnifying Party be liable
for indemnification payments under this Agreement in an aggregate amount
exceeding $10,000,000.

The provisions of this Article 13 shall survive the termination or expiration of
this Agreement.

36



--------------------------------------------------------------------------------



 



     13.5 The obligations of the parties under this Article 13 shall not be
subject to the provisions of Article 14.

Article 14
Dispute Resolution and Arbitration

     14.1 Intention. It is the intention of Customer and Liberty that the
customs and practices of the life insurance and life insurance administration
industry will be given full effect in the operation and interpretation of this
Agreement. The parties agree to act in all matters with good faith and the
utmost integrity when dealing with each other and contractholders of Customer.

     14.2 Dispute Resolution. The parties will use reasonable efforts to resolve
any dispute arising out of or relating to this Agreement through a meeting of
the account managers from each party. If the parties are unable to resolve the
dispute, either party may escalate the dispute to its executives as defined in
Section 16.7. If an executive level meeting fails to resolve the dispute within
thirty (30) days after escalation, the dispute will be decided through
arbitration. Neither this Article 14 nor any other provision of this Agreement
will prevent either party from pursuing equitable remedies to the extent
required to protect rights or property or to prevent irreparable harm. If any
dispute or claim between the parties is subject to judicial proceedings, each
party expressly waives any right it might have to demand a jury trial in such
proceedings.

     14.3. Process. To initiate arbitration, either Liberty or Customer will
notify the other party by certified mail of its desire to arbitrate, stating the
nature of the dispute and the remedy sought. The party to which the notice is
sent will respond to the notification in writing within ten (10) Business Days
of its receipt.

     There will be three (3) arbitrators who will be current or former officers
of life insurance or insurance administration companies other than the parties
to this Agreement, their parent, affiliates or subsidiaries. Each of the three
arbitrators will be impartial regarding the dispute. Each of the parties to this
Agreement will appoint one of the arbitrators and these two will select the
third. If either party refuses or neglects to appoint an arbitrator within sixty
(60) calendar days after the other party has given written notice to the other
of its arbitrator appointment, the party that has given notice may appoint the
second arbitrator. If the two arbitrators do not agree on a third arbitrator
within thirty (30) calendar days of the appointment of the second arbitrator,
then Liberty and Customer will each name three candidates to serve as the third
arbitrator. Beginning with the party that did not initiate arbitration, each
party will eliminate one candidate from the six until one remains. If this last
remaining candidate declines to serve as the arbitrator, then the candidate
previously last eliminated will be approached to serve. This process will be
repeated until a candidate has agreed to serve as the third arbitrator.

     14.4. Arbitration Hearing. The arbitration hearing will be held on the date
set by the arbitrators at a mutually agreed upon location. In no event will this
date be later than four (4) months after the appointment of the third
arbitrator. As soon as possible, the arbitrators will establish arbitration
procedures as warranted by the facts and issues of the particular case. At least
fifteen (15) Business Days prior to the arbitration hearing, each party will
provide the other

37



--------------------------------------------------------------------------------



 



party(s) and the arbitrators with a detailed statement of the facts and
arguments it will present at the arbitration hearing. The arbitrators will have
the power to decide all substantive and procedural rules of the arbitration
including but not limited to inspection of documents, examination of witnesses
and any other matter relating to the conduct of the arbitration.

     14.5 Decision. The arbitrators will base their decision on the terms and
conditions of this Agreement and the customs and practices of the insurance and
the insurance administration industries rather than on strict interpretation of
the law. The decision of the arbitrators will be made by majority rule,
submitted in writing, and will be final and binding on both parties. There will
be no appeal from the decision. Either party to the arbitration may petition any
court having jurisdiction over the parties to reduce the decision to judgment.

     14.6 Costs of Arbitration. Unless the arbitrators decide otherwise, each
party will bear the expense of its own arbitration activities, including its
appointed arbitrator and any outside attorney and witness fees. The parties will
jointly bear the expense of the third arbitrator.

Article 15
Compliance with Law

     15.1 Regulatory Authority. Liberty and Customer shall comply with the
applicable federal and state laws and regulations having jurisdiction over the
Contracts and the Services.

     15.2 Other State TPA Requirements. To the extent required by applicable
law, the provisions of any current state insurance laws regulating third party
insurance administrators that must be incorporated into an agreement of this
type are hereby incorporated by reference into this Agreement to the extent
applicable, including, but not limited to, the provisions of all of the
following: Alaska Stat. §§ 21.27.630 to 21.27.650; Arizona Revised Statutes
§20-485 to §20-485.12; Arkansas Code Ann. §§23-92-101 to 23-92-208; California
Insurance Code §§1759 to 1759.10; Delaware Code §§311, 2304(16) and 2312 and
Delaware Regulation 1406; Florida Stat. §§626.88 to 626.894; Georgia Code
§§33-23-100 to 33-23-105 and Georgia Admin. Comp. Ch. 120-2-49; Idaho Code
§§41-901 to 41-915; 25 Illinois Comp. Stats. 5/511.100 to 5/511.113; Indiana
Code §§27-1-25-1 to 27-1-25-15 and Ind. Admin. Tit. 760 R. 1-41-1 to 1-41-5;
Iowa Code §§510.11 to 510.23 and Iowa Admin. Code §§191-58.1 to 191-58.13;
Kansas Stat. Ann. §§40-3801 to 40-3810; Kentucky Rev. Stat. §§304.9-051 to
304.9-052, 304.9-371 to 304.9-377; Louisiana Rev. Stat. Ann. §§22:3031 to
22:3046; Maine Rev. Stat. Ann. Tit. 24-A §§1901 to 1912; Maryland Ann. Code Ins.
§§8-301 to 8-322; Michigan Comp. Laws §§550.901 to 550.962; Minnesota Stat.
§60A.23 sub.8 and Minn. Ins. Reg. §2767.0100 to 2767.0900; Mississippi Code Ann.
§§83-18-1 to 83-18-29; Missouri Rev. Stat. §§376.1075 to 376.1095 and Mo. Admin.
Code tit. 20 §§200-9.500 to 200-9.800; Montana Code Ann. §§33-17-601 to
33-17-618; Nebraska Rev. Stat. §§44-5801 to 44-5816; Nevada Rev. Stat.
§§683A.025; 683.0805 to 683A.0893 and Nev. Admin. Code §§683A.100 to 683A.165;
New Hampshire Rev. Stat. Ann. §§402-H:1 to 402-H:16 and N.H. Admin. Code Ins.
2301.01 to 2301.20; New Mexico Stat. Ann. §§59A-12A-1 to 59A-12A-17 and N.M.
Ins. Regs. §§4.5.1 to 4.5.22; North Carolina Gen. Stat. §§58-56-2 to
58-56-66;and N.C. Admin. Code tit. 11 ch. 21 §§0101 to 0110; North Dakota Cent.
Code §§26.1-27-01 to 26.1-27-12; Ohio Rev. Code Ann. §§3959.01 to 3959.16,
3959.99 and Ohio Ins. Regs. Rule 301-1-51; Oklahoma Stat. Tit. 36 §§1441 to
1452; Oregon Rev. Stat. §§744.700 to 744.740 and

38



--------------------------------------------------------------------------------



 



Or. Admin. R. 836-075-0000 to 836-075-0070; Pennsylvania Uncons. Stat.
§§40-25-1001 to 40-25-1013; Rhode Island Gen. Laws §§27-20.7-1 to 27-20.7-16;
South Carolina Code Ann. §§38-51-10 to 38-51-120; South Dakota Codified Laws
§§58-29D-1 to 58-29D-34; Tennessee Code Ann. §§56-6-401 to 56-6-412; Texas Ins.
Code Ann. Art. 21.07-6 and 28 Tex. Admin. Code §§7.1601 to 7.1615; Utah Code
Ann. §§31A-25-102 to 31A-25-402; West Virginia Code §§33-46-1 to 33-46-20;
Wisconsin Stat. §§633.01 to 633.17 and Wis. Admin. Code § Ins. 8.20 to 8.32;
Wyoming Ins. Regs. Ch. 4, and any other similar laws and regulations for third
party administrators that may be enacted or adopted during the Term or Renewal
Term of this Agreement. In furtherance of the foregoing, the parties agree to
the provisions in this Article 14.

     15.3 Payments To and From Administrator. The payment to Liberty of any
premiums or charges for insurance by or on behalf of an insured of the Customer
shall be deemed to have been received by Customer, and the payment of return
premiums or claim payments forwarded by the Customer to Liberty shall not be
deemed to have been paid to the Contract insured or Contract claimant until such
payments are received by the Contract insured or Contract claimant. Nothing in
this Section 15.3 shall limit any right of Customer against Liberty resulting
from the failure of Liberty to make payments to Customer, Contract insureds or
Contract claimants.

     15.4 Trade Secrets. Any trade secrets contained in the Data and Books and
Records, including but not limited to the identity and addresses of Contract
owners, shall be Confidential Information, except the commissioner of insurance
or governmental officer may use such Confidential Information in any proceedings
instituted against Liberty or Customer.

     15.5 Continuing Access. Customer owns the Data and Books and Records and
shall at all times have access to the Data and Books and Records; however,
Liberty shall retain the right to continuing access to such Data and Books and
Records of Customer sufficient to permit Liberty to fulfill all of its
contractual obligations to Customer, Contract insureds and Contract claimants
pursuant to this Agreement. The relevant insurance commissioner or governmental
officer shall be entitled to collect proper charges from Customer incurred in
examination of Customers Books and Records maintained under this Agreement in
accordance with, and to the extent permitted (if any) under, applicable law.

     15.6 Fiduciary Capacity of Liberty. All insurance charges or premiums
collected by Liberty on behalf of or for Customer, and the return of premiums
received from Customer shall be held by Liberty in a fiduciary capacity. Such
funds shall be immediately remitted to the Person or Persons entitled to them or
shall be deposited promptly in a fiduciary bank account (the “Premium Account”)
established and maintained by Customer in a federally or state insured financial
institution. Liberty shall not pay any claim by withdrawals from the Premium
Account. Withdrawals from the Premium Account shall be made, as provided in this
Agreement, for the following:



  (i)   remittance to Customer when entitled to remittance;     (ii)   deposit
in an account maintained in the name of Customer;

39



--------------------------------------------------------------------------------



 



  (iii)   transfer to and deposit in a claims paying account (the “Claims
Account”), with claims to be paid as provided in this Agreement;     (iv)  
payment to a group Contract owner for remittance to individual certificate
holder entitled to such remittance;     (v)   payment to Liberty of its
commissions, fees or charges; and     (vi)   remittance of return premiums to
the Person or Persons entitled to such return premium.

     15.7 Payment of Claims. All claims paid by Liberty from funds collected on
behalf of or for Customer shall be paid only on drafts, checks or by Federal
Funds Wire or other electronic wiring of funds as applicable as authorized by
the Customer from the Claims Account.

     15.8 Compensation Not Contingent on Claim Experience. Compensation to
Liberty pursuant to this Agreement shall not make the amount of Liberty’s
compensation contingent upon savings effected in the adjustment, settlement and
payment of losses covered by Customer’s obligations.

     15.9 Notice to Contract Insured Individuals. Prior to the Services Starting
Date, to the extent required by applicable state law, Liberty shall provide a
written notice, approved and paid for by Customer, to Contract insured
individuals advising them of the identity of, and relationship among, Liberty,
the Contract owner and Customer. When Liberty collects funds, the reason for
collection of each item must be identified to the Contract insured party and
each item must be shown separately from any premium. Additional charges may not
be made for services to the extent the services have been paid for by the
Customer. Liberty shall disclose to Customer all charges, fees and commissions
received from all services in connection with the provision of administrative
services for Customer, including any fees or commissions paid by insurers
providing reinsurance.

     15.10 Delivery of Materials to Contract Owners. Any Contracts or other
written communications delivered by Customer to Liberty for delivery to Contract
insured parties or Contract covered individuals shall be delivered by Liberty
promptly after receipt of instructions from Customer to deliver them, as
mutually agreed.

Article 16

Miscellaneous

     16.1 Governing Law and Forum. This Agreement shall be governed by the laws
of the State of New York, without reference to conflict of laws principles.

     16.2 No Waiver. No failure or delay on the part of a party in exercising
any right, privilege, power or remedy under this Agreement, and no course of
dealing, shall operate as a waiver of any such right, privilege, power or
remedy, nor shall any single or partial exercise of any right, privilege, power
or remedy under this Agreement preclude any other or further exercise

40



--------------------------------------------------------------------------------



 



of such right, privilege, power or remedy. No waiver shall be asserted against
either party unless duly signed in writing on behalf of such party. No notice to
or demand on a party in any case shall entitle such party to any other notice or
demand in any similar or other circumstances or constitute a waiver of the right
of the party giving such notice or making such demand to take any other action
in any circumstances without notice or demand.

     16.3 Assignment. Neither party may assign this Agreement without the prior
written consent of the other party; provided, however, that either party may,
upon notice to the other party, assign this Agreement, without the other party’s
consent, to any successor entity pursuant to a merger or corporate
reorganization involving an entity or involving an entity or entities that are
affiliates or subsidiaries of the assigning party as of the Effective Date of
this Agreement. Any assignment in contravention of this Section 16.3 shall be
null and void. The prohibitions against assignment under this Section 16.3 shall
not affect Liberty’s rights to subcontract under Section 16.14 of this
Agreement.

     16.4 Entire Agreement. This Agreement and each of the Exhibits and
schedules attached to this document and incorporated by reference into this
Agreement, constitutes the entire, final and complete agreement between the
parties with respect to its subject matter, and supersedes all prior
discussions, negotiations and agreements, written or oral, related to the
subject matter of this Agreement, and there are no other representations,
understandings or agreements between the parties relative to such subject
matter.

     16.5 Independent Contractor. The relationship between the parties is that
of independent contractors. It is not the intent of the parties to create, nor
shall this Agreement be construed to create any partnership, joint venture, or
employment relationship between or among the parties, or any of the officers,
employees, agents or representatives of the parties.

     16.6 Severable Provisions. Each paragraph and provision is severable from
the Agreement, and if a court of competent jurisdiction declares one or more
provisions or parts invalid, the remaining provisions shall nevertheless remain
in full force and effect.

     16.7 Notices. All notices and other communications required or permitted or
otherwise provided for in this Agreement shall be given in writing and
transmitted by personal delivery or certified mail, return receipt requested,
postage prepaid, or facsimile transmission (or e-mail or electronic transmission
as permitted or agreed by the parties from time to time), addressed as follows:

         
If to Liberty:
      Liberty Insurance Services Corporation

      2000 Wade Hampton Boulevard

      Greenville, South Carolina 29615

      Attention: Robert E. Evans, President & CEO

      Facsimile number: (864) 609-8084
 
       
with a copy to:
      Liberty Insurance Services Corporation

      2000 Wade Hampton Boulevard

      Greenville, South Carolina 29615

41



--------------------------------------------------------------------------------



 



         

      Attention: Susan E. Cyr, VP & General Counsel

      Telecopy number: (864) 609-3176
 
       
If to Customer:
      Merrill Lynch Life Insurance Company

      Attn: Barry G. Skolnick

      Senior Vice President and General Counsel

      1300 Merrill Lynch Drive, 2nd Floor

      Pennington, NJ 08534

      Facsimile number: (609) 274-0926/0928
 
       
with copies to:
      Merrill Lynch Life Insurance Company

      Attn: Chief Financial Officer
 
       

      Merrill Lynch Life Insurance Company

      Attn: Chief Actuary
 
       

      and
 
       

      Merrill Lynch Insurance Group Services, Inc.

      Attn: Chief Operating Officer

      480 Deer Lake Boulevard East

      Jacksonville, FL 32246

For purposes of this Agreement, Authorized Representatives for each party are as
follows:

         
For Liberty:
      Senior Vice President, Business Process Outsourcing, and

      General Counsel
 
       
For Customer:
      Chief Operations Officer of Merrill Lynch Insurance Group Services, and

      Chief Financial Officer of Merrill Lynch Life Insurance Company, and


      Chief Actuary of Merrill Lynch Life Insurance Company, and

      General Counsel of Merrill Lynch Insurance Group Services, Inc.

     16.8 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one single agreement
between the parties.

     16.9 Headings; Cross References. The article and section headings and the
table of contents are for reference and convenience only and shall not be
considered in the interpretation of this Agreement. All cross-references in this
Agreement to Sections, Articles or Exhibits shall be deemed to be references to
the corresponding section or article in, or exhibit to, this Agreement, unless
the context otherwise clearly indicates.

     16.10 Consents, Approvals and Requests. All consents and approvals to be
given by either party under this Agreement shall not be unreasonably withheld
and each party shall make

42



--------------------------------------------------------------------------------



 



only reasonable requests under this Agreement. No approval shall be valid or
acceptable unless given by an authorized representative of the appropriate
party.

     16.11 Publicity. Liberty and Customer shall not use the other party’s name,
but not its trademarks or service marks, or refer to it directly or indirectly
in any media release, public announcement or public disclosure relating to this
Agreement or its subject matter, including in any promotional or marketing
materials, lists or business presentations without approval from the other party
for each such use or release, except as may be required by law; provided,
however, that Liberty may use Customer’s name when referring to Liberty’s
clients in business presentations and proposals. Customer has the right in its
own sole discretion to withhold its consent to any such request by Liberty.

     16.12 Amendments. No amendment to, or change, waiver or discharge of, any
provision of this Agreement shall be valid unless in writing and signed by an
authorized representative of the party against which such amendment, change,
waiver or discharge is to be enforced.

     16.13 Third-Party Beneficiaries. Each party intends that this Agreement
shall not benefit, or create any right or cause of action in or on behalf of,
any Person or entity other than Customer and Liberty.

     16.14 Subcontracting. Subject to the terms of this paragraph, Liberty may
subcontract any portion of the work to be performed under this Agreement without
Customer’s prior written consent so long as subcontractor complies with all
relevant laws, Performance Standards, and the terms and conditions of this
Agreement. Liberty agrees that none of the Services described in Exhibit 3.2,
subsections A, B, C, E, H, and L (except for mailing services and technology
consulting services) will be provided by any third party(ies) who are not
already being used by Liberty as of the Effective Date of this Agreement,
without first obtaining Customer’s written consent. In the event Liberty
subcontracts any work to be performed under this Agreement, Liberty shall retain
responsibility for the work. Liberty shall notify Customer if Liberty
subcontracts a portion of the Services under this Agreement. Such notice to
Customer by Liberty may be after the fact. Liberty shall not subcontract any
portion of the work to be performed under this Agreement without Customer’s
written consent if the subcontractor is to perform any of the work outside of
the continental United States.

     16.15 Force Majeure. The performance by either party of any of the
undertakings set forth in this Agreement shall not be deemed untimely to the
extent any late performance or nonperformance is due to acts of God, acts of
war, civil disturbance, acts of government, including, but not limited to,
government or court orders or any other act or event beyond the control of the
effected party.

     16.16 Survival. The provisions of Section 4.2, Section 5.1, Section 5.7,
Section 6.8, Section 7.3, Section 7.4, Section 8.5, Section 8.6, Section 8.7,
Section 9.2, Section 9.3, Article 10, Article 12, Article 13, Article 14,
Section 16.1, Section 16.4, Section 16.11 and this Section 16.16 shall survive
the termination or expiration of this Agreement.

43



--------------------------------------------------------------------------------



 



     16.17 Insurance. Without limiting Liberty’s liability to Customer or third
parties hereunder, Liberty at its sole cost agrees to maintain the following
insurance coverage with insurance carriers no less than A rated by Best’s
Insurance Guide:



1.   All insurance coverage required by Federal, State or Local law and statute,
including Workers’ Compensation Insurance.



2.   Employer’s Liability Insurance with a minimum limit of $1,000,000 bodily
injury by accident, $1,000,000 bodily injury by disease, and $1,000,000 bodily
injury each person.



3.   Commercial General Liability Insurance and Umbrella Liability, including
coverage for Products/Completed Operations, Contractual Liability, Personal and
Advertising Injury for the services and products to be provided, and obligations
undertaken by Liberty (or any subcontractor) to Customer under this contract.
Such Commercial General Liability Insurance and Umbrella Liability shall provide
for minimum Combined Bodily Injury and Property Damage Coverage Limits of
$5,000,000 per occurrence.



4.   Comprehensive Automobile Liability Insurance with Combined Bodily Injury
and Property Damage Coverage Limits, per occurrence, of at least $1,000,000.



5.   Fidelity Bond covering all Liberty’s (or any subcontractor) employees and
officers for a limit of at least $2,000,000 per occurrence.   6.   Errors &
Omission insurance with limits of $3,000,000.

All insurance required herein shall be primary and non-contributory. Liberty
shall furnish to Customer certificates of insurance evidencing such required
insurance coverage will include Customer, its parent, subsidiaries, affiliates,
and their officers, agents, directors and employees as additional insured - as
its interests may appear under this contract. Said certificates will include a
provision whereby the insurance carrier will endeavor to provide directly to
Customer, thirty (30) days’ advance written notice before cancellation of
coverage or material reduction in coverage takes effect for such policies
evidenced on such certificate, regardless of whether canceled by Liberty or
insurance carrier.

44



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

              LIBERTY INSURANCE SERVICES CORPORATION
 
       

  By:   /s/ Bruce W. Powell

            Name: Bruce W. Powell     Title: Senior Vice President, Operations  
  Date: June 3, 2004
 
            MERILL LYNCH LIFE INSURANCE COMPANY
 
       

  By:   /s/ Amy L. Ferrero

            Name: Amy L. Ferrero     Title: Senior Vice President,
Administration     Date: June 3, 2004

45



--------------------------------------------------------------------------------



 



EXHIBIT 1.18

PLAN CODES FOR

CONTRACTS

The Contracts are insured by Merrill Lynch Life Insurance Company (MLLIC), ML
Life Insurance Company of New York (MLLICNY), and Monarch Life Insurance Company
(Monarch) and were originally issued by MLLIC, MLLICNY, Monarch, or Family Life
Insurance Company. All Contracts are currently administered by Merrill Lynch
Insurance Group Services, Inc. and are more specifically identified by the
following Contract plan codes:

                      Product Name     Product Type     Plan Code    
Captn 1
    Single Premium Variable Life Insurance     CAP    
Captn 2
    Modified Single Premium Variable Life Insurance     MSB    
Captn Flex
    Flexible Premium Variable Life Insurance     C3S, C3J    
Directed Life 2: Accumulator
    Scheduled Premium Variable Life Insurance     SP1
Version code: A    
Directed Life 2: Economizer
    Scheduled Premium Variable Life Insurance     SP1
Version code: C    
Directed Life 2: Protector
    Scheduled Premium Variable Life Insurance     SP1
Version code: B    
Directed Life: 100L
    Scheduled Premium Variable Life Insurance     L83, L84, LPE    
Directed Life: 200D
    Scheduled Premium Variable Life Insurance     V81, V83, V84, VPE    
Directed Life: 7-Pay
    Scheduled Premium Variable Life Insurance     7PY, 7PE    
Estate Investor
    Flexible Premium Variable Universal Life Insurance     EIS, EIJ    
Fidelity
    Single Premium Variable Life Insurance     JSC, JLC, SLC, SFO, JFO    
Investor Life
    Flexible Premium Variable Life Insurance     P1S, P1J    
Investor Life Plus
    Flexible Premium Variable Life Insurance     P2S, P2J    
Legacy Power
    Modified Single Premium Variable Life Insurance     A1S    
ML-ONE
    Single Premium Interest Sensitive Whole Life Insurance     ML1    
ML-ONE(E)
    Single Premium Interest Sensitive Whole Life Insurance     MLE    

46



--------------------------------------------------------------------------------



 



                      Product Name     Product Type     Plan Code    
ML-1R
    Single Premium Interest Sensitive Whole Life Insurance     MLR    
ML-2R
    Single Premium Interest Sensitive Whole Life Insurance     ML2    
ML-7
    Seven-Pay Interest Sensitive Whole Life Insurance     ML7    
Priority I
    Interest Sensitive Whole Life Insurance     PR1    
Prime Plan I
    Single Premium Variable Life Insurance     S81, S83    
Prime Plan II
    Single Premium Variable Life Insurance     P83    
Prime Plan III
    Single Premium Variable Life Insurance     PP3, PN3    
Prime Plan IV
    Single Premium Variable Life Insurance     PP4, PN4    
Prime Plan V
    Modified Single Premium Variable Life Insurance     MSA    
Prime Plan VI
    Flexible Premium Variable Life Insurance     P6S, P6J    
Prime Plan 7
    Flexible Premium Variable Life Insurance     P8S, P8J    
Prime Plan Investor
    Flexible Premium Variable Life Insurance     P7S, P7J    

47



--------------------------------------------------------------------------------



 



EXHIBIT 3.1

TRANSITION SERVICES

Liberty will provide an overall transition project manager and provide the
overall management and leadership to establish, in conjunction with Customer,
tasks, timelines, responsibilities and guidelines in connection with the
Transition Services and the transition and training in connection with the
conversion of Customer’s Data and Books and Records to a format appropriate for
administration by Liberty at the Service Center starting on the Services
Starting Date. Customer will adopt and follow reasonable Liberty transition
planning and implementation guidelines. Customer will provide reasonable
resources from Customer’s employees and contractors to participate in the
Transition Services. The following guidelines shall serve as the basis for the
detailed analysis and planning that must follow.

The final Transition Services schedule will be jointly developed by Liberty and
Customer and finalized in the Business Requirements Document. Initial transition
planning will begin on the Effective Date and will be completed by the Services
Starting Date, which Services Starting Date shall commence on May 31, 2005,
provided, however that if there are changes to the Business Requirements
Document that are outside the scope of services currently contemplated by the
parties, the Services Starting Date and the pricing of the Transition Services
may be impacted. The Services Starting Date shall occur on the first Business
Day following a weekend. If Customer materially delays Liberty’s work any time
during the Transition Services Period, then the completion date will be extended
on a day-for-day basis for a period of time equal to the delay. Any such
material delay by Customer shall be treated as additional services at Standard
Rates and may cause an increase in the Transition Services Fees. Liberty will
notify Customer immediately of any such material delay. If Liberty is the cause
of any material delay, Liberty agrees to reduce its fee by $5,000 each calendar
day beyond the Services Starting Date.

The following project management/control procedures will be included in the
Transition Services plan:



  1)   interim milestones and sign-offs     2)   weekly updates     3)  
periodic team meetings     4)   monthly progress reports     5)   periodic
management/steering committee meetings     6)   issue management procedures    
7)   change procedures consistent with those procedures set forth for the
additional services     8)   training/knowledge transfer

48



--------------------------------------------------------------------------------



 



The following assumptions are made by Liberty in connection with the Transition
Services to be provided by Liberty and Customer:



  •   The block of business contains approximately 116,000 contracts of which
58,000 are currently active and approximately 58,000 are inactive U.S. Contracts
as of the Effective Date.     •   Customer will provide Liberty copies of
Contract forms and all documentation regarding the administration of these
contracts.     •   The setup for financial accounting services will be on the
appropriate financial system based on the implementation approach.     •  
Customer will accept the Liberty standard reporting, correspondence, billing
notices.     •   Liberty shall designate only employees who are registered with
the National Association of Securities Dealers (“NASD”) with at least Series 6
and 63 licenses to provide the telephone support to Customer’s contractholders
contemplated hereunder. Liberty shall designate only supervisors or managers who
are registered with the NASD with at least Series 6, 26 and 63 licenses to
provide supervisory or managerial services in the provision of telephone
support.     •   Liberty shall use reasonable business judgment to ensure only
Liberty Personnel possessing the necessary training and experience required to
service the Contracts shall be used in the performance of the services as
contemplated hereunder.     •   Liberty employees shall at all times act in the
best interest of the Customer. Liberty Personnel shall act in good faith and in
a manner designed to maintain the existing relationship between Customer and
contractholders.         Customer will pay all Pass Through Costs as described
in Exhibit 6.1.     •   Liberty will be able to begin documentation of
requirements on-site at no later than 60 calendar days after signing of the
Agreement between Customer and Liberty.

49



--------------------------------------------------------------------------------



 



EXHIBIT 3.1.1

BUSINESS TRANSITION METHODOLOGY

Liberty’s methodology to accommodate the Transition Services identified in this
Exhibit 3.1.1 are outlined below and will be adhered to in the performance of
these Transition Services.

I. Conversion and Transition Analysis Phase:



•   This phase will begin on the Effective Date and will be completed by the
Customer Services Starting Date; provided, however, that Customer provides all
necessary support to Liberty during the Transition Services Period.   •   Upon
signing of the Agreement, Liberty will assign a project manager responsible for
the supervision and control of all aspects of the Transition Services.



  •   During this Conversion and Transition Analysis phase, Customer will be
expected to provide resources capable of supplying the following information:



  1.   Provide an individual capable of directing and authorizing the assignment
of Customer resources as may be required to support the conversion and
transition analysis. (Business Area Coordinator)     2.   Provide in-house
knowledge of existing business processes and administrative systems used to
support the Policies. (Business)     3.   Provide transferable knowledge of the
Policies, including without limitation commissions, valuation, lapsing, loans,
riders, benefits, etc. (Actuarial)     4.   Provide resources capable of
defining the data structures and data integrity for the systems currently being
used to support the Policies. Provide life insurance data files in an electronic
media capable of being interpreted by Liberty. (Data)     5.   Provide Customer
employees who are knowledgeable of and capable of explaining the procedures used
to operate and update the current policy administration systems supporting the
Contracts. (Systems & Operations)

50



--------------------------------------------------------------------------------



 



EXHIBIT 3.1.1 (Continued)



•   Liberty will develop business area requirements, which will detail all
activities required to support the conversion and transition of the Contracts.  
•   Customer will review and, if acceptable, provide its written acceptance of
the final version of the Business Requirements Document. Once agreement between
Customer and Liberty has been reached on the business requirements documents,
they shall collectively be referred to herein as the “Business Requirements
Document”. Any change to the final Business Requirements Document will be
handled as additional services (and will be charged at the Standard Rates),
following the defined change control process within Liberty’s methodology.   •  
Liberty and Customer agree that business area requirements will include required
delivery times and methods for all reports, files, and other data (collectively,
“reports”) provided by either party to the other. Liberty and Customer
acknowledge that these reports may contain time-sensitive data that is critical
to the functioning of both businesses and, as a result, agree that the
requirements will include a mandatory response time in the event that an error
is discovered in a report. If necessary, support for error corrections will be
provided on weekends and holidays. Appropriate knowledgeable staff will be
provided by both parties to correct errors in a timely fashion.

II. Conversion Development and Transition Phase:



•   This phase will begin no later than two weeks following the Conversion and
Transition analysis phase.   •   Liberty will complete the system enhancements
as defined in the Business Requirements Document.   •   Liberty will complete
the interfaces to Customer’s systems as defined in the Business Requirements
Document. Liberty and Customer will jointly test the integrity of all interfaces
to Customer Software.   •   Liberty and Customer will perform quality assurance
and testing of the Liberty Software. Liberty and Customer will jointly test
interfaces to the Customer Software.   •   Liberty will develop the programs to
evaluate, populate and convert the Contract master files to the Liberty Software
as provided in the Business Requirements Document.   •   Liberty will define,
code and test the plan description file needed to support the Contracts and
Liberty agrees further that the Contracts will be supported in accordance with
all product specifications provided by Customer, including certain
specifications that may not be currently supported by Customer’s Administrative
Systems, unless Customer provides its written consent to omit a particular
specification.   •   Liberty agrees that it will not alter any terminology or
definitions used with respect to the Contracts or in the existing administration
systems or in communications to Customer’s employees, agents, or clients, unless
Customer provides written consent to such alteration. All relevant terminology
will be defined in policy forms, prospectuses, policy specifications, or client
service standards, etc. By way of example only, the phrase “Investment Base”
(and

51



--------------------------------------------------------------------------------



 



EXHIBIT 3.1.1 (Continued)

not Account Value, Contract Value, or similar terms) will be used to describe
the amount available under a variable life policy for investment.



•   During this Conversion Development and Transition phase, Customer will
provide reasonably sufficient numbers of resources and sufficiently
knowledgeable personnel or consultants capable of supplying the following
information to assist Liberty in its responsibilities:



  1.   Provide actuarial resources capable of testing and certifying values
being generated by the Liberty Software. Provide resources to work with Liberty
actuarial resources to establish the post-conversion valuation procedures and
processes.     2.   Provide an individual capable of directing and authorizing
the assignment of Customer resources as may be required to support the
Conversion Development and Transition phase development. (Business Area
Coordinator)     3.   Provide personnel from Customer capable of defining the
data structures and data integrity for the systems currently being used to
support the Contracts. Provide life insurance data files in an electronic media
capable of being interpreted by Liberty. (Data)     4.   Provide personnel from
Customer capable of operating and maintaining the current Customer Software
Policy administration systems. (Operations)

III. Conversion Implementation Phase:



•   This Conversion Implementation phase will begin immediately following the
Conversion Development and Transition phase.   •   This phase will consist of
quality assurance by Liberty and acceptance testing by Customer and Liberty of
the Liberty Software.   •   Liberty will balance and reconcile all Data being
converted to support the Services subject to testing against Customer’s existing
administrative systems and review which shall be provided to Customer. 100% of
Contracts that are being converted to the Liberty Software, the Contract values
shown below must be within $1.00 or less of the equivalent value as provided by
Customer’s administrative systems as of a series of valuation dates. Customer
may provide Liberty with written approval to exclude certain Contracts from this
requirement. Definitions and calculation rules for all values will be provided
in the product specifications that will be provided to Liberty by Customer.



  o   Values applicable to whole life contracts include:



  § Interest credited     § Cost of insurance charges     § Account value     §
Total cash value

52



--------------------------------------------------------------------------------



 



  § Policy debt     § Net cash value     § Surrender penalty     § Surrender
value     § Specified face     § Death benefit     § Net death benefit     §
Preferred loan available     § Non-preferred loan available     § Total loan
available     § Preferred loan balance     § Non-preferred loan balance     §
Net loan cost



  o Values applicable to variable life contracts include:



  § Investment base/account value     § Cost of insurance     § Administration
expense charges     § Net loan cost     § Unrecovered load     § Net cash
value/net Contract value     § Policy debt/loan debt     § GID interest
adjustment     § Net net cash value     § Surrender value/net surrender value  
  § Total death benefit     § Variable insurance amount     § Current face     §
Fixed base     § Amount available for loan     § Tabular cash value (MIPS only)
    § Scheduled fixed base (Sched only)     § Unearned COI (Estate only)     §
Rider COI (Estate only)     § Maximum non-MEC premium (Estate only)     §
Maximum premium payable (Estate only)



§ Liberty will provide the training for Service Center employees on how to
process the Contracts on the Liberty Software.   § Liberty will certify that all
interface files created to support the Contracts are functioning in accordance
with the business area requirements.

53



--------------------------------------------------------------------------------



 



EXHIBIT 3.2

SERVICES

The final version of the Services to be performed under this Agreement will be
determined by the Business Requirements Document as mutually agreed to by
Customer and Liberty.

Liberty shall perform the following duties and responsibilities with respect to
the administration of the Contracts.

A. Billing and Collection Services



  1.   Producing and mailing premium and loan notifications in accordance with
Customer’s guidelines.     2.   Applying payments accurately using information
including loan, loan interest, and premium.     3.   Processing non-forfeiture
actions within the established Performance Standards.     4.   Providing the
appropriate Contract information, billing information, billing statement
messages and loan repayment reminders.     5.   Processing cash deposits
according to Customer’s banking instructions.     6.   Maintaining Contract
accounting records.     7.   Establishing process with depositing bank for
handling returned items.     8.   Administering direct billing, EFT/PAC billing
.     9.   Providing lapse notices.     10.   Providing premium error clearing.
    11.   Providing premium processing.     12.   Processing premium and loan
payments from Customer’s accounts.     13.   Processing stale checks.     14.  
Adhering to Customer’s guidelines for accepting money.

B Contract Owner Support Services



  1.   Full processing of Data files in support of Customer’s mailing of all
annual, quarterly, and confirmation statements to Contract owners.     2.  
Preparing, processing, recording, and mailing confirmation of non-financial and
financial Contract changes, including, without limitation, ownership,
beneficiary, assignments (as identified in Exhibit 3.2.1)     3.   Processing
and recording address changes and other non-financial changes.     4.  
Processing financial transactions including: Contract surrenders, loans, fund
transfers, additional premium payments (as identified in Exhibit 3.2.1) and
supporting Customer’s processing of annuitizations.     5.   Processing
reinstatements and Contract changes (additional payments, reissues and
reinstatements) in adherence to Customer’s underwriting guidelines.     6.  
Preparing illustration projections for Contract owners.
    7.   Providing call center services for Contract owners.     8.   Providing
conservation data to Customer.

54



--------------------------------------------------------------------------------



 



  9.   Preparing Data files for annual reports, proxy, and privacy mailings
pursuant to Customer’s instructions.     10.   Preparing Data files for ad hoc
and other mailings (as Additional Services)     11.   Responding to written
Contract owner inquiries.     12.   Processing returned mail.     13.   Support
and process trust maturities.     14.   Support and process Contract overloans.
    15.   No trades will be accepted or processed after market close of the New
York Stock Exchange for that day’s pricing. If a trade is not processed by
market close of the New York Stock Exchange and Liberty had it in their
possession by one-half hour prior to market close of the New York Stock
Exchange, then it is considered an error by Liberty. Any bulk transaction
requests received by Liberty by one hour prior to market close will be processed
by market close of the New York Stock Exchange. Any trades received by Liberty
after these specified timeframes will be deemed to be not in good order and they
will receive the following day’s pricing.     16.   To the extent Liberty
discovers any trading activity that is inconsistent with the Customer’s policy,
as amended from time to time, on Mutual Fund market timing, then Liberty will
immediately notify Customer of such activities.     17.   Liberty shall not
adjust or alter in any way the Contract owner’s values without the prior consent
of Customer. Contract Values shall include but not be limited to: death
benefits, cash values, investment base and loan debt.

C. Claims Support Services



  1.   Acknowledge, adjudicate and pay claims according to Customer’s written
guidelines.     2.   Responding to inquiries and resolving disputes according to
Customer’s written guidelines.     3.   Providing assistance to Customer, if
necessary, in defending a claims determination.     4.   Establishing procedures
to avoid, detect, and report possible fraudulent activities; however, it is
Customer’s duty to establish an SIU and any anti-fraud plan(s) required by state
insurance laws and regulations.     5.   Investigating claim related Contract
changes and verifying coverage.
    6.   Gathering necessary documentation to review a claim.     7.   Adhering
to Customer’s published claims guidelines by consulting with Customer before
denying any claims.     8.   Issuing benefit checks.     9.   Provide Customer
with a monthly query capability to obtain all claim acknowledgements and paid
death claims for the prior month.

D. Financial Accounting, Treasury and Commission Support Services



  1.   Create daily accounting extract and feed for all Contract owner
transactions, and cash related transactions.     2.   Create and transmit daily
sub account trading file.     3.   Create daily CMA client debit and credit
interface.

55



--------------------------------------------------------------------------------



 



  4.   Processing price corrections.     5.   Controlling suspense accounts.    
6.   Performing suspense account reconciliation.     7.   Processing fund
changes and trust maturities.     8.   Creating and maintaining bank accounts as
directed by Customer.     9.   IRS tax compliance testing under IRC Section 7702
and 7702A in accordance with Customer’s guidelines.     10.   Preparing and
mailing PS58, Form 712 support.
    11.   Calculating commissions.     12.   Remit and interface to Customer
commission payments.     13.   Accept/transmit appointment files.     14.  
Prepare an electronic file for Customer to perform tax reporting (Forms 1099 and
5498). Provide appropriate information to Customer for its abandoned
property/escheat processing and reporting.     (I)   Treasury/Cash Management
(CM):

Deposits:



•   New bank accounts will be opened for processing life deposits with Bank of
America. Cash Management will have balance reporting and funds transfer access
to consolidate funds into concentration or will fund account as needed. Liberty
will have access and appropriate authority to generate outgoing wire transfers
for client wires.   •   CM will monitor the depository accounts daily to
determine funding/excess cash positions.   •   Liberty will need to notify CM of
next day’s total outgoing wires prior to close of business each day.   •  
Liberty will need to notify CM by 10:00 AM ET each Business Day of any
unexpected outgoing wires not included in normal daily totals.   •   Liberty
will need to provide CM with a breakdown of all deposits and wire transfer
disbursements at a portfolio level by 10:00 AM ET for prior Business Day’s
activity.

PAC’s:



•   PAC’s will be directed through new deposit accounts.   •   Liberty will need
to provide CM with daily totals for portfolio level details.

Check Disbursements:



•   MLIG currently maintains ZBA disbursement accounts for each entity with
JPMorgan Chase Funding is automatic versus the MLIG concentration accounts.  
•   Liberty will be provided with signatory authorization on these accounts in
accordance with MLIG policy for check issuance purposes.   •   Liberty will need
to provide CM with a breakdown of presentments at a portfolio level by 10:00 AM
ET each day for prior day’s activity.

56



--------------------------------------------------------------------------------



 



Account Credits:



•   A transmission must be set up to send MLPF&S the credit information daily.
(Will need systems participation to determine feasibility or alternate
solutions.)   •   Liberty will notify CM of daily totals for funding purposes by
10:00 AM ET.

Account Debits:



•   This category will require systems participation for possible solutions.  
•   Regardless of the method determined to generate these transactions, funds
will be transferred to the deposit account.   •   Liberty will need to provide
CM with a breakdown of presentments at a portfolio level by 10:00 AM ET each day
for prior day’s activity.

E. Actuarial Support Services



  1.   Illustration support services in cooperation with Customer’s actuaries.  
  2.   Preparing valuation extracts in accordance with Customer’s standards to
enable Customer to perform Contract valuation.     3.   Providing Contract data
in support of annual statement/year-end requirements in accordance with
Customer’s standards.     4.   Providing data to support: experience analysis,
audits and regulatory inquiries, and manual tax calculations and legal/customer
complaints to enable Customer to perform calculations as required.

F. Records Management Support Services



  1.   Establishing and maintaining facilities and procedures for the
safekeeping of Books and Records, including: Contract records, confidential
records, claims records, and other relative materials.     2.   Ensuring that
documents are sorted, prepared, and stored as part of the Contract record
according to Customer’s guidelines and in accordance with applicable third party
insurance administration law.     3.   Purging all records according to
Customer’s record retention schedule and in accordance with applicable third
party insurance administration law.     4.   Providing onsite file storage and
offsite file storage and imaging.
    5.   Providing Customer with copies of Contract records upon request.

G. Distribution Services



  1.   Ensuring that mail is date stamped and delivered within the Customer’s
Performance Standards.     2.   Ensuring outgoing mail reaches the post office
within Customer’s guidelines.     3.   Completing Contract mailings,
disbursement mailings, confirmation mailings and claim payment mailings.

57



--------------------------------------------------------------------------------



 



H. Disaster and Business Recovery Services



  1.   Making tapes, microfiche and other hardcopy backups containing copies of
any and all Data then residing on the system.     2.   Allowing Customer’s
personnel access to the off-site facilities     3.   Making available to
Customer a copy of the back-up copies as requested.     4.   Providing disaster
recovery planning and testing.     5.   Arranging off-site storage of back-up
tapes.     6.   Providing a hot site.     7.   Maintain back-up of all Contract
records/files.     8.   Meet minimum service/administrative requirements as
outlined in mutually agreed upon Customer’s Business Recovery documentation.

I. Reinsurance Administration Services



  1.   Provide abstract to Customer.     2.   Notification of claim
acknowledgment and payment.     3.   Providing support for reinsurer’s audits.  
  4.   Providing Customer with initial notice of death and waiver claims and
providing Customer with supporting claims documentation.

J. Regulatory and Compliance Support Services



  1.   Provide complaint information/documentation support to Customer.     2.  
Making available to Customer all records and logs required in connection with
any audits.     3.   Notifying Customer of any suspected employee or agent fraud
or defalcations immediately or not later than forty-eight (48) hours of becoming
aware of such suspected problem.     4.   Notifying Customer of any threatened
or filed lawsuits connected to the Contracts or the Agreement.     5.   Provide
assistance to Customer’s legal department in support of restricted Contracts and
subpoenas.     6.   Incoming Funds: Liberty must adhere to Customer’s (and
Monarch Life Insurance Company’s) rules for acceptance of cash equivalents
(i.e., money orders, cashier checks, etc.)         Disbursements: Liberty will
provide Customer with information on pending disbursements (checks/wires) via an
excel spreadsheet twenty-four (24) hours prior to disbursement being made to the
client. Customer will research disbursements utilizing the Customer’s anti-money
laundering tools and provide approval to Liberty within twenty-four (24) hours
to disburse the funds. Liberty will not disburse funds without approval from
Customer. In the event additional research is required, Customer will request
Liberty to pend the disbursement until resolution. If a pended disbursement goes
beyond the service standard contained in Exhibit 3.2.1 as a result of Customer’s
request to pend a particular disbursement, Liberty will not be penalized unless
the initial twenty-four (24) hour notification was not provided to Customer.

58



--------------------------------------------------------------------------------



 



      Ongoing adherence to USA PATRIOT Act: Liberty will provide a weekly file
of all active Customer and Monarch Life Insurance Company business to Customer.
This file will be run against the Customer Regulatory List Screening Utility
(RLSU) for adherence to the USA PATRIOT Act.     7.   Implementation of
regulatory changes as identified by Customer. (as Additional Services)     8.  
Support Customer guidelines regarding the following regulatory/compliance items:
anti-money laundering, prohibition of late-day trading and market timing
activities, Patriot Act requirements and privacy.     9.   Support regulatory
examinations and financial audits.     10.   Correct a Contract’s value on the
administrative system as required by Customer to support resolution of client
complaints as directed .

K. Administrative Support

1. Perform management of above operations and maintain all relevant
process/product documentation and conduct staff training.

L. Conversion of Contract History

Liberty and Customer agree as follows:



  1.   All Contract History that is available electronically on an
Administrative System will be converted to the Liberty Software for Active
Contracts, Lapsed Contracts, and Contracts which were Terminated after
December 31, 2002.     2.   All other Contract History that is available
electronically on an Administrative System will be converted to an electronic
storage medium. Liberty will provide Customer with this Contract History on
request.     3.   All Contract History that is not available electronically will
be stored as a Pass Through Cost by Liberty. Copies of this Contract History
will be made available to Customer upon request.

M. System Access



  1.   Liberty agrees to provide Customer remote access to their Contract Data
via the Liberty Software. Access will be granted for both the production and
actuary environments. Liberty Software access hours shall be on Business Days
between 7:30 AM and 9:00 PM ET and on weekends/public holidays with 5 days’
prior written notice from Customer. Liberty Software access availability to
Customer during access hours shall be at 99%. Severity 1 Incident reports shall
be delivered by Liberty to Customer within 24 hours of resolution. A Severity 1
Incident is defined as an unscheduled system outage during the access hours. The
Severity 1 Incident report will include information on the duration of the
outage, business impact, security and privacy impact, and root cause analysis.
The format and content of the incident report will be mutually agreed to by
Liberty and Customer.

59



--------------------------------------------------------------------------------



 



EXHIBIT 3.2.1

PERFORMANCE STANDARDS

Performance Standards for the Services provided would be as follows, and are
measured from the date of receipt of all required and completed documentation to
the time the transaction is completed. All references to “days” in this
Exhibit 3.2.1 shall mean Business Days.

Merrill Lynch Reportable Transactions

                      Transaction     1st Tier Performance Standard     2nd Tier
Performance Standard    
Claims Processing:
               
Acknowledge Death Claim*
    90% completed within 2 Business Days     100% completed within 4 Business
Days    
Death Claim Payment*
    90% completed within 2 Business Days     100% completed within 3 Business
Days    
Claim Correspondence
          100% completed within 5 Business Days    
Billing:
               
Payments*
          100% completed Same Day    
Misc. Billing Processing
          100% completed Same Day    
Billing Research
          100% completed within 5 Business Days    
Billing Record Change
          100% completed within 2 Business Days    
Financial Processing:
               
Loans/Partial Withdrawals*
          100% completed Same Day    
Reallocations*
          100% completed Same Day    
Surrenders/1035 Exchanges*
          100% completed Same Day    
Corrective Processing
          100% completed within 2 Days    
Loan Wiring Authorization
          100% completed within 3 Days    
Price Corrections received by 2:00 PM ET (excludes multi-day and/or multi-fund
price corrections) *
          100% completed Same Day (in the case of multi-day and/or multi-fund
price corrections, both parties agree to discuss a plan for correction)    
Reinstatements
          100% completed within 10 Business Days    
Reissues
          100% completed within 15 Business Days    
Settlement Option Quote
          100% completed within 10 Business Days    
Non-Financial Processing:
               
Merrill Lynch Account Number
          100% completed within 2 Business Days    
Financial Advisor Changes*
          100% completed within 3 Business Days    
Agent Changes*
          100% completed within 7 Business Days    
Address Changes*
          100% completed within 5 Business Days    
Beneficiary/Owner Changes*
          100% completed within 7 Business Days    
Other Non-Financial Changes
          100% completed within 5 Business Days    
Policy Informational Letters/Documents:
               
Inforce Illustrations
          100% completed within 5 Business Days    
Reg. 60 Illustrations*
          100% completed within 5 Business Days    

60



--------------------------------------------------------------------------------



 



                      Transaction     1st Tier Performance Standard     2nd Tier
Performance Standard    
Duplicate Policies
          100% completed within 5 Business Days    
Telephone Correspondence
          100% completed within 5 Business Days    
Policy or Loan History
          100% completed within 5 Business Days    
Performance Data
          100% completed within 5 Business Days    
Surrender Packet
          100% completed within 4 Business Days    
Written Correspondence*
          100% completed within 7 Business Days    
Tax:
               
1099 Corrections or Duplicates
          100% completed within 2 Business Days    
Form 712
          100% completed within 5 Business Days    
Complaints:
               
Transfer Oral Customer Complaints*
          100% completed within 2 Business Days    
Transfer Written Customer Complaints*
          100% completed within 1 Business Day    
Call Center:
               
800 line calls received*
          •     97% of total calls answered
•     80% of total calls answered within 30
      seconds    



--------------------------------------------------------------------------------

*   ONLY THESE ASTERISKED TRANSACTIONS ARE SUBJECT TO SECTION 3.7 PENALTIES FOR
FAILURE TO MEET PERFORMANCE STANDARDS

Note that any transaction which requires Customer actuarial calculations or
support will be forwarded to Customer within the above prescribed timeframe and
“Pended for Special Handling” while Liberty is awaiting a response from
Customer. When forwarding a transaction to Customer, Liberty will include all
information (current and historical Contract values, transaction history, date
of original receipt, etc.) required to complete the actuarial calculation or
support. The request from Liberty should also clearly indicate the specific
transaction that has been requested. Once the transaction is returned to Liberty
from Customer it will begin a new performance standard period based on the above
prescribed timeframes. In the event that the request is financial in nature,
Liberty will process the transaction effective the date of original receipt in
the Liberty Service Center unless otherwise instructed by Customer. Customer is
responsible for any breakage associated with transactions pended for special
handling in this manner. All communications or contact with Contract owners,
beneficiaries, or agents will be made solely by Liberty and not by Customer’s
actuarial staff.

61



--------------------------------------------------------------------------------



 



PROCESSING GUIDELINES FOR MERRILL LYNCH FINANCE

Customer and Liberty agree to complete financial processing guidelines for the
Contracts
following completion of the Business Requirements Document as mutually agreed to
by
Customer and Liberty.

62



--------------------------------------------------------------------------------



 



EXHIBIT 3.2.2

SERVICE CENTER(S)

2000 Wade Hampton Boulevard
Greenville, South Carolina 29615

Liberty shall provide all services contemplated in this Agreement each Business
Day of scheduled operation. The telephone call center shall be open on Business
Days during the following hours: 8:30 AM to 6:00 PM Eastern Standard Time.

Disaster recovery sites include the following locations:

Smyrna Megacenter (Sungard)
5600 United Drive
Smyrna, GA 30082

Atlanta MegaCenter (Sungard)
11650 Great Oaks Way
Alpharetta, GA 30022

Wood Dale MegaCenter (Sungard)
711 N. Edgewood Avenue
Wood Dale, IL 60191

63



--------------------------------------------------------------------------------



 



EXHIBIT 3.3

SECURITY PROCEDURES

Liberty shall take commercially reasonable steps to provide that the Service
Center environment is not accessed or used by any unauthorized party, and that
no data is added, altered, deleted, or otherwise removed by any unauthorized
party. Such steps may include, without limitation, the use of access codes,
passwords, and anti-virus programs, as appropriate for the environment.

Liberty’s computing platforms are housed in a secure data center on Liberty’s
premises. Access to the data center is restricted to authorized personnel only
through a card access system. The access system logs access as well as access
attempts by unauthorized personnel. The entrance to the data center is also
monitored by personnel located within the data center. Visitors to the data
center are required to be escorted.

User access to Liberty’s computing platforms is controlled by standard
commercially accepted methods. The system administrator and the security
administrator monitor all security provisions and system logs. All security
provisions have been repeatedly audited by Liberty’s internal audit department
and external auditor and continue to receive excellent reviews.

All access to Confidential Information, including Contract owner’s credit card
billing numbers, authorized automatic checking account numbers of Policy owners,
and other confidential Customer Data are limited to only authorized personnel.
In addition, all such information will be located in a secure location during
non-business hours.

64



--------------------------------------------------------------------------------



 



EXHIBIT 3.3.1

CUSTOMER INFORMATION SECURITY
TERMS AND CONDITIONS.

Liberty shall comply with the following rules (heretofore “applicable
Information and Security Provisions”) when providing goods and/or services under
this Agreement to Customer.

A. General

o Employs staff whose responsibilities include Information Security and Privacy
and Information Risk Management.

Establishes and implements information security policies, processes, and
procedures that govern:



  a.   appropriate use of the Internet, electronic mail, voice mail, and
facsimile machines by Liberty staff,     b.   Liberty staff remote access to
Liberty-owned and operated networks and systems (both with user-level privileges
and administrator-level privileges),     c.   Liberty personnel management
(including procedures to be followed when a staff member leaves Liberty’s
employ),     d.   backup, recovery, and archival of Liberty-owned and
Customer-owned information,     e.   secure operating system and software
application configuration and management,     f.   access to, processing, and
disposal of Customer information,     g.   computer security incident response
and investigation,     h.   security vulnerability notification and remediation,
    i.   protection against malicious code and viruses,     j.   business
continuity and disaster recovery,     k.   change management, and     l.  
physical security;

o Will not post any information or inquiry to any public forum including, but
not limited to, Internet Newsgroups, for which said information can be traced or
related to Customer or the services provided under this Agreement;

o Use commercially reasonable efforts to monitor, on a regular basis, reputable
sources of computer security vulnerability information such as FIRST, CERT/CC,
and Liberty mailing lists, and take appropriate measures to obtain, thoroughly
test, apply and provide to Customer relevant service packs, patches, upgrades,
and workarounds.

o Test, on at least an annual basis, the implementation of its information
security measures through the use of network, system, and application
vulnerability scanning tools and/or penetration testing. High level results of
each test, including vulnerability severity and counts, and a timeline for
resolving any problems discovered, will be completed and provided to Customer
within seven (7) Business Days of the completion of the test. Detailed results
of any such test will be maintained by Liberty as confidential and will not be
shared with any other parties, including Customer, to reduce exposure to
potential exploitation. Reports will be provided to IS&P (Information Security
and Protection) Team at Customer.

65



--------------------------------------------------------------------------------



 



o Maintain, for a period of at least 90 calendar days (or such longer period as
may be required by law or contract) detailed logs files concerning all activity
on Liberty’s systems associated with Services provided to Customer including,
without limitation:



  a.   All sessions to the secured site will be established     b.   Information
related to the reception of specific information from a user or another system  
  c.   Failed user authentication attempts     d.   Unauthorized attempts to
access resources (software, data, processes, etc.)     e.   Administrator
actions     f.   Events generated (e.g., commands issued) to make changes in
security profiles, permission levels, application security configurations,
and/or system resources.     g.   All Log files should be protected against
unauthorized access, modification, or deletion.

o Upon conclusion or termination of this Agreement, provide Customer with copies
of all Customer information maintained under this Agreement. Liberty will remove
all Customer information from the Liberty production and test systems, and will
notify Customer when this is complete.

o Upon conclusion or termination of this Agreement, use mutually agreed upon
data destruction processes (as approved and certified by each party’s
information technology processes) to eliminate all Customer information from
Liberty systems and applications

o Establish and implement a training and awareness program to communicate these
policies, processes, and procedures to all staff members.

o Liberty further agrees to follow a documented management approval process to
handle exceptions to the policies and processes defined in Section A above.

o Upon request, Liberty agrees to provide copies of relevant policy, process,
and procedure documents to Customer.

o Adhere to a software design, development, testing, and deployment “life cycle”
methodology for all software releases, and to integrate information security and
information risk management into all phases of the methodology.

o Permit Customer to request and/or perform, at the expense of Customer, up to
two additional security assessments per year, including but not limited to,
review of policies, processes, and procedures, on-site assessment of physical
security arrangements. Such assessments will be conducted at a time mutually
agreed upon between Liberty and Customer, and the results will be provided to
Liberty by Customer.

o At the time of initial user sign-on to any system, device, and/or application
used to provide services under this Agreement, the system, device, and/or
application must display a message advising users that the system they are
accessing is for authorized use only. The message should also include content
that advises prospective users that unauthorized and/or malicious use of the
system is prohibited and violators may be prosecuted to the fullest extent of
the local and international law and that by logging on, the user has read and
understood these terms. The following is solely for example purposes:

66



--------------------------------------------------------------------------------



 



EXAMPLE OF US BASED LANGUAGE

*********************************************** WARNING
**************************************************

You have accessed a private computer system. This system is for authorized use
only and user activities are monitored and recorded by company personnel.
Unauthorized access to or use of this system is strictly prohibited and
constitutes a violation of federal and state criminal and civil laws, including
Title 18, Section 1030 of the United States Code and applicable international
laws. Violators will be prosecuted to the fullest extent of the law. By logging
on you certify that you have read and understood these terms and that you are
authorized to access and use this system.

B. Network and Communications Security

o At the Hosting Facility site, deploy multiple layers of defense, specifically
firewalls, host/network-based intrusion detection and proxy services to increase
the effort required to compromise network(s), system(s) or application(s) and to
increase the probability that such attempts will be detected.

o Configure firewalls, network routers, switches, load balancers, name servers,
mail servers, and other network components in accordance with commercially
reasonable industry standards.

o Minimize the potential for external unauthorized access to Liberty Software
systems through the use of firewalls, filtering routers, or other similar
network segmentation devices.

o All security monitoring systems including, but not limited to, firewalls and
intrusion detection systems must be monitored 24 hours per day, 365 days per
year.

C. Infrastructure Platforms, Services, and Operations Security

o Configure all infrastructure platforms and services (operating systems, web
servers, database servers, firewalls, routers, etc.) used to provide services
under this Agreement and authentication mechanisms according to industry best
practices.

o Ensure that all remote administrative access to production systems is
performed over encrypted connections (i.e., SSH, SCP, SSL-enabled web-management
interfaces, and VPN solutions).

o Restrict user accounts on each system used to provide services under this
Agreement to those Liberty staff members with a job-related need to access the
system.

o Use commercially reasonable efforts to ensure that the authentication
mechanisms used to control access to each system used to provide services under
this Agreement are configured to prevent the use of trivial and predictable
authenticators. Strong authentication, such as token-based authentication,
should be applied to users with remote access to systems and/or network devices.
Liberty network authentication passwords must be at least six characters and
include at least three of the following four categories:



  •   Upper case letters

67



--------------------------------------------------------------------------------



 



  •   Lower case letters



  •   Numbers



  •   Extended characters such as: ( ) * & ^ % $# @ ! < > ? : ; “ ] [ = +

Additional authorization controls to applications should be applied to users
with access to critical business applications, sensitive information, or special
access privileges, including password complexity as per the Liberty Password
Requirements Table attached to this Exhibit 3.3.1.

o Maintain logically separate development, quality assurance, test, and
production operating environments as it relates to services provided under this
agreement.

o Except for access required to diagnose problems, ensure that developers do not
have access to production systems or production data. Lead programmers have
access to production systems for emergency fixes only. This access is controlled
using a profile with elevated privileges that is monitored by the information
security staff.

D. Application Security

o Permit only authenticated and authorized users to view, create, modify, or
delete information managed by applications used in connection with providing
services under this Agreement.

o Ensure that web browser cookies that store confidential data will be encrypted
using a public and widely accepted encryption algorithm.

o “Time out” and terminate system communication sessions after a period of user
inactivity as per the Liberty Password Requirements Table attached as part of
this Exhibit 3.3.1. After this timeout, the user must re-authenticate to the
network before any further work may be performed.

o Terminate any active sessions interrupted by power failure, system “crash,”
network problem, or other anomaly, or when the connection is interrupted by the
user as per the Liberty Password Requirements Table attached as part of this
Exhibit 3.3.1.

o Require each user of the application to be uniquely and unambiguously
identified through the use of an identifier such as a user-id.

E. Data Security

o Transmit all Customer information classified “Confidential” or above between
Liberty Software systems and Customer Software systems, or to an external user
using the Secure Sockets Layer or Transport Layer Security protocols with no
less than 128-bit keys. Under no circumstances shall Liberty permit this
information to be transmitted unencrypted.

o When database storage is required, secure all Customer information classified
“Confidential” or above with appropriate access controls or logical partitioning
of data.

68



--------------------------------------------------------------------------------



 



o Limit access to all Customer information processed under this Agreement to
those Liberty Personnel with a job-related need, and require all such Liberty
Personnel to sign and agree to be bound by a confidentiality agreement.

o Maintain separate and distinct development, test and staging, and production
databases to ensure that production information is not accidentally altered or
destroyed.

o Testing should be done only with test data; production files and data must
never be impacted by the development process. If access to production data is
required, such access must be limited to read only.

F. Physical Security

o Maintain all workstations, servers, and network equipment used to provide
services under this Agreement in secure facilities owned, operated, or
contracted for by Liberty.

o Limit access to these secure facilities to authorized Liberty staff members
with job-related needs.

o Monitor access to these secure facilities through the use of security guards,
surveillance cameras, authorized entry systems, or similar methods capable of
recording entry and exit information.

o Maintain all backup and archival media containing Customer information, or
other information used to provide services under this Agreement, in secure,
environmentally-controlled storage areas owned, operated, or contracted for by
Liberty.

o Limit access to backup and archival media storage areas and contents to
authorized Liberty staff members with job-related needs.

o Ensure that, upon termination pursuant to the terms of Article 8, employee(s)’
physical and logical access to any services performed under this Agreement
Customer will be removed and/or disabled within 24 hours of Customer’s request.

o Maintain a documented policy and procedure for handling the removal of
non-personal property removed from secured areas (e.g., a Property Removal
Pass). Authorizations by Liberty management must precede any equipment,
information or software being taken off-site.

o Liberty must implement appropriate physical and environmental controls.
Physical access controls must include those that restrict and monitor entry to
Liberty’s facility (e.g. data or network operations centers, telecommunications
rooms, or ancillary areas (i.e. generator or UPS storage rooms), and should be
implemented as follows:



  a.   Access will be limited to a ‘need-to-know/use’ basis, and will be kept to
a minimum;     b.   The Liberty or building custodian will review physical
access privileges on a semi-annual basis;

69



--------------------------------------------------------------------------------



 



  c.   Physical entry to sensitive areas (data or network operations centers,
UPS areas, etc.) must be minimally controlled by electronic card access locks.

o Dispose of Confidential Information as follows:



  a.   Paper – Confidential Information contained on hard copy will be disposed
of by shredding.     b.   Non-Paper Storage Media (e.g. tapes, computer discs,
microfilm and microfiche) – using a mutually agreed upon method of destruction.
    c.   Computer Hardware – Extreme caution will be taken when disposing or
repairing of PC’s, laptops or other devices used to store confidential
information. These devices must be cleared of all confidential information
before they are destroyed, sent to a vendor to be repaired or refurbished, or
donated to charity.     d.   A disk wipe utility or physical device must be used
to fully erase all Liberty and all Customer information prior to disposal or
transfer of any equipment containing a hard drive, removable media, or any media
with data storage capabilities.     e.   Leased systems must be completely
cleared of Liberty and all Customer information (data records) before being
returned to the leasing company. A third party service may be used to perform
disk wipes prior to return of equipment to the leasing company.

G. Malicious Code and Virus Protection

o Use the latest, commercially available industry acceptable virus and malicious
code detection and protection product(s) on all workstations and servers used to
provide services under this Agreement.

o Maintain installed virus and malicious code detection and protection
product(s) at the latest available signature levels.

o Report all occurrences of viruses and malicious code, not handled by deployed
detection and protection measures, on any workstation or server used to provide
services under this Agreement, to Customer within 2 hours of discovery, if such
occurrence causes a breach in security affecting Customer Data or Services. This
report must be made by calling 1-800 MER HELP (637 4357). The attendant will
input a trouble ticket and route it to the IS&P queue.

H. Business Continuity and Recovery

o Perform backups of all systems, applications, and data used to provide
services under this agreement in a manner consistent with the business
resumption specified elsewhere in this Agreement.

o Periodically transfer backup media to a secure off-site storage facility.

o Have a detailed, documented plan for responding to a prolonged disruption in
services caused by power failure, system failure, natural disaster, or other
unforeseen circumstances that

70



--------------------------------------------------------------------------------



 



includes processes and procedures for resuming operations within a mutually
agreed upon time period.

o       If the scope of the services provided under this agreement call for any
level of Business Continuity, Liberty will provide Customer IS&P with a copy of
their Business Continuity Plan for review.

o       Test, on at least an eighteen month basis, the implementation of this
plan. The results of each test, and a plan for resolving any problems discovered
in a timely manner, will be documented and such documentation provided to
Customer within five business days of the completion of the test.

o       Report the activation of this plan to Customer within one (1) hour of
activation, and provide regular status updates, at mutually agreed upon times
throughout the day, for the duration of the recovery period; This report must be
made by calling 1-800 MER HELP (637 4357). The attendant will input a trouble
ticket and route it to the IS&P queue

I. Computer Security Incident Response

o      Have a detailed, documented plan for responding to computer security
incidents that includes processes and procedures for assessing the severity of
the incident, identifying the cause of the incident, repairing the cause of the
incident, restoring normal operations, and documenting the results of the
response

o      Report the detection of any computer security incident involving the
networks, systems, or applications used to provide services under this Agreement
to Customer within 2 hours of discovery, if such incident jeopardizes Customer
security or Data confidentiality, and provide regular status updates at
four-hour intervals (or at mutually agreed upon times throughout the day) for
the duration of the incident. This report must be made by calling 1-800 MER HELP
(637 4357). The attendant will input a trouble ticket and route it to the IS&P
queue.

o      Provide Customer, within five (5) Business Days of the closure of the
incident, with a written report describing the incident, actions taken during
the response, and plans for future actions to prevent a similar incident from
occurring in the future.

o      Follow industry best practices, when collecting and preserving evidence
during an incident investigation.

J. Other

o      At some time before the implementation/go live date, Customer will be
permitted to perform a risk assessment and security review of any application
that requires access to Customer information.

71



--------------------------------------------------------------------------------



 



EXHIBIT 3.4
STANDARD RATES*
(2004 Time and Materials Rates)

                          Personnel Hourly Rates    

  Sr. Management   $ 200      
 
               

       •     Directors and VP’s            
 
               

  Sr. Professional Staff   $ 160      
 
               

       •     Actuaries, Project Managers            
 
               

  Programmers/System Analysts   $ 110      
 
               

  Professional Staff   $ 90      
 
               

       •     Business Analysts, Quality Assurance,            
 
               

             Accountants, Underwriters, Trainers            
 
               

  Service Center Personnel   $ 50      

If outside consulting services are used and those services billed by the outside
consulting services are greater than these Standard Rates, Liberty will bill
those outside consulting services to Customer at Liberty’s cost. If outside
consulting services are used and those services billed are less than the
Standard Rates, Liberty will bill those outside consulting services to Customer
at a discount to Liberty’s costs as mutually agreed to by Liberty and Customer
during the completion of the Additional Services Request Form as defined in
Exhibit 3.4.1.



--------------------------------------------------------------------------------

*These Standard Rates are subject to annual adjustment in accordance with
Section 7.1 of the Agreement.

72



--------------------------------------------------------------------------------



 



EXHIBIT 3.4.1

ADDITIONAL SERVICES REQUEST FORM

Requests for additional services by either party will be made on the following
form. Once approved by Liberty and Customer, the Additional Services Request
Form will become an Amendment for Additional Services in accordance with
Section 3.4 of the Agreement. The multi-phase process outlined below will govern
both the cost basis for the development and the approvals to proceed to the next
phase.

     
Phase 1:
  Additional Services Request Review
Phase 2:
  Requirements Definition
Phase 3:
  Recommended Solution provided
Phase 4:
  Estimate Provided
Phase 5:
  Approved Request Prioritized
Phase 6:
  Solution Implemented
Phase 7:
  Solution Tested
Phase 8:
  Final Approval Requested
Phase 9:
  Deliver to Production

All Customer or Liberty requests for additional services will be submitted in
writing. Upon receipt of a written request, and approval by Customer, Liberty
will begin the following multi-phase procedure:

Phase 1: Additional Services Request Review. Liberty or Customer, as the case
may be, will review the request and will analyze the following at a summary
level:



  •   business need addressed by the request     •   Commercial availability of
the software that would meet business need

Phase 2: Requirements Definition. Both parties agree to work together to create
comprehensive requirements.



  •   Customer’s or Liberty’s requirements will be compared to the business need
to ensure the need will be met by the requirements.     •   The requirements
will be in writing and complete before progressing to the next phase.     •  
Requirements will include any deadlines jointly set by Customer and Liberty, if
appropriate.     •   Customer and Liberty will provide written approval of the
requirements.     •   Once scope is defined, any changes will be reviewed and
approved once impact is known.

Phase 3: Recommended Solution Provided. The approved requirements from Phase 2
will be analyzed by Liberty or Customer as the case may be.



  •   Liberty will provide a detailed, recommended solution. This solution will
involve participation from the Service Center as well as Customer input.

73



--------------------------------------------------------------------------------



 



  •   The solution will be provided in writing.     •   This solution will
provide the cost adjusted pursuant to Exhibit 3.4 and time frame, resource
requirements for testing and training, and any technological constraints or
negative impacts.     •   Customer will approve the solution or request changes
to the original request.     •   Customer and Liberty will both provide written
approval for the solution.

Phase 4: Estimate Provided. Liberty will provide a written estimate for the
Additional Services requested.



  •   Based on the approved recommended solution, a detailed cost estimate will
be prepared by Liberty.     •   This estimate will include all resources
necessary to successfully implement the requirements defined in Phase 2.     •  
If the Additional Service Request modification is made consistently across the
majority of Liberty clients and platforms, the estimate will be pro-rated based
on the current Active Contracts as a percentage of total contracts being
serviced on all Liberty platforms.     •   This estimate will be delivered by
Liberty and all impacts will be discussed at this time.     •   Scope changes at
this point will begin the process again, at Phase 1.     •   Customer and
Liberty will both provide written authorization for the estimate.     •  
Approval of this phase is authorization to proceed with the prioritization and
development of the request.     •   The parties shall use commercially
reasonable efforts to resolve any Additional Services Request within 20 Business
Days of the date made; however, if they are unable to reach agreement, the
following provisions shall apply: (a) if an Additional Services Request
originated by Liberty would in the Customer’s reasonable opinion have an adverse
impact on the Services or the fees payable by Customer, the Customer shall be
entitled to refuse that Additional Services Request; (b) if Liberty can
demonstrate to the Customer’s reasonable satisfaction that an Additional
Services Request originated by the Customer would require any consequential
changes as set out in Section 3.4 above, the Customer shall be entitled to
require Liberty to comply with that Additional Services Request subject to the
Customer agreeing to such consequential changes; and (c) if Liberty fails to
demonstrate to Customer’s reasonable satisfaction that any such consequential
changes are required, the Customer shall be entitled to deny authorization of
that Additional Services Request sought by Liberty.

Phase 5: Approved Request Prioritized. This new request will be prioritized by
Liberty based on any deadlines set by Customer in the requirements and the
resource availability.



  •   Customer and Liberty will work together to set the priority for the new
request.     •   Resource availability of both information technology and
Service Center will be considered in the prioritization, as well as, the urgency
of the request.     •   A list of requested Additional Service Requests will be
maintained by Liberty.

74



--------------------------------------------------------------------------------



 



  •   Customer will have access to this list of prioritized requests.     •  
Liberty will provide Customer with weekly status updates to Customer regarding
the progress and timeline to completion for each Additional Service Request.

Phase 6: Solution Implemented. Liberty will provide the staff to make the
changes necessary to support the Additional Services Request.



  •   If applicable, Liberty will make the necessary system modifications based
on the recommended solution approved by Customer.     •   Liberty will work
within the estimate approved by Customer.

Phase 7: Solution Tested. Customer and Liberty will provide the appropriate
resources to successfully plan and test the modification.



  •   Liberty Quality Assurance will provide the guidance necessary for Customer
to ensure the modification meets the business need.     •   Appropriate testing
resources will be provided to prepare and implement the testing plan.     •  
Liberty Quality Assurance will provide necessary training for the modification
to the testers.     •   If the modification requires training to be provided to
the Service Center, Liberty will provide the training.     •   Testing will be
done in a stable, controlled testing environment.     •   Problems will be
reported in writing to the implementation team and incorporated into the weekly
status update required as a part of Phase 5.     •   Once testing is complete,
approval will be received in writing from all testers.

Phase 8: Final Approval Requested.



  •   Final approval is required prior to moving the modifications to the
Production environment.

Phase 9: Deliver to Production. Customer will approve all testing prior to the
modifications being delivered to Production.



  •   Production Releases will be scheduled in advance.     •   Customer will be
notified of the modification delivery into production.     •   Delivery of the
modification to Production completes the Additional Services Request process.

75



--------------------------------------------------------------------------------



 



EXHIBIT 3.4.1 (Continued)

     This Exhibit 3.4.1 describes the request form to be used in the event
Customer or Liberty requests to have additional services provided by Liberty
under the Agreement.

ADDITIONAL SERVICES REQUEST FORM

Project
Name:                                                                                                                                                                 

Author:                                                                                                           Creation
Date:                                         

                                                                                                                                                                                                                                 

Change Request
Number:                                                                                                                                      

Change Request
Title:                                                                                                                                            

Initial Request
By:                                                                                 
Initial Request Date:                             

                                                                                               Change
Request Status:                                         Change
                                                                                               Request                                        Priority:                    

         
O     Initial Request
       
O     Request Approved
  O     High    
O     Request Not Approved
  O     Medium    
O     Change in Progress
  O     Low    
O     Closed
       

Description of Change:

       
Reason for Change:
   

Estimated Impact of Change:

                                                                      Documents
&                 Component     Requirements     Design     Construction    
Training     Acceptance     TOTAL    
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       

Completion Instructions On Next Page.

76



--------------------------------------------------------------------------------



 



The Additional Services Request Form shall be modified or replaced if mutually
agreed upon by Customer and Liberty.

ADDITIONAL SERVICES REQUEST FORM COMPLETION INSTRUCTIONS



  1.   Project Name: Self explanatory     2.   Author: Self explanatory     3.  
Creation Date: Self explanatory     4.   Change Request Number: Self explanatory
    5.   Change Request Title: Give a brief descriptive title to the change
request.     6.   Initial Request By: Enter the person’s name who initiated the
change request.     7.   Initial Request Date: Enter the date on which the
initial change request was made.     8.   Change Request Status: Mark the status
of the issue. Initial Request, Request Approved, Change in Progress or Closed.
The status cannot be changed to Request Approved until the Request Approved By
and Approval Date lines are completed. The status cannot be changed to In
Progress until the Change in Progress By and Progress Date are entered. The
status cannot be changed to Closed unless the Closed By and Closed Date lines
have been completed.     9.   Change Request Priority: Mark the priority of the
request as High, Medium or Low. “High” indicates immediate action should be
taken. Change has significant impact on budget, timeliness or expectations.
“Medium” indicates that the change has a moderate slight impact on budget,
timeliness or expectations. “Low” indicates that the request has light or no
impact on budget, timeliness or expectations but the request must still be
completed.     10.   Description of Change: Describe the requested change
together with a rationale if this is not apparent.     11.   Reason for Change:
Describe the background data in information which gave rise to the change.    
12.   Estimated Impact of Change: Enter each component of the change as well as
the number of hours positively or negatively impacted on the project. Hours
impacted should be identified at each stage.

                 
 
             
Accepted by: Liberty
  Accepted by:  Customer    
 
             
 
             
By:
  By:          
Print Name:
  Print Name:          
Title:
  Title:        

77



--------------------------------------------------------------------------------



 



Exhibit 3.4.2

For purposes of authorizing additional services under the terms of this
Agreement, the following officers of Customer must sign any Additional Service
Request before any work may be commenced:



  •   General Counsel, Merrill Lynch Life Insurance Company     •   Chief
Financial Officer, Merrill Lynch Life Insurance Company     •   Chief Actuary,
Merrill Lynch Life Insurance Company     •   Chief Operating Officer of Merrill
Lynch Insurance Group Services, Inc.     •   Vice President of Insurance
Operations for Merrill Lynch Insurance Group Services, Inc.

78



--------------------------------------------------------------------------------



 



EXHIBIT 3.5

DATA RECOVERY PLAN AND BUSINESS CONTINUITY PLAN

Liberty’s computing platforms are backed-up each week over the weekend, with
incremental backups performed daily. This includes all system libraries and user
directories as well as application software and data. The back-up tapes are aged
in a fire proof vault, in a separate building on the Liberty site, and also
stored at a secure off-site location. The disaster recovery documentation
reflects which back-up tapes should be used at each point in the recovery
process. The tapes are preserved according to the following retention
guidelines.

AS/400:



  •   Daily backups are retained for 14 days     •   Weekly backups are retained
for a minimum of 5 weeks     •   End of month back-ups are retained for 6 months
    •   End of quarter back-ups are retained for 3 years     •   End of year
back-ups are retained for 7 years

LAN Servers:



  •   Daily back-ups are retained for 5 weeks     •   Weekly back-ups are
retained for 5 weeks     •   End of quarter back-ups are retained for 1 year

Liberty has contracted for recovery services for its entire computing
environment. This contract includes hot site services as well as ongoing review
and testing of recovery procedures. The recovery procedures have been fully
documented and the documentation is updated as changes occur to reflect the most
current information regarding the actual tape volumes needed for recovery and
their location. The recovery procedure is tested, including a complete
restoration of the system at the hot site on an annual basis. Liberty’s internal
audit department monitors the conduct and results of the recovery test.

A copy of Liberty’s Business Continuity Plan is available upon request. A
comparable Business Continuity Plan will be maintained for as long as the
Contracts are being administered by Liberty.

79



--------------------------------------------------------------------------------



 



EXHIBIT 3.6

LIBERTY EMPLOYEES AUTHORIZED ON CUSTOMER’S PREMIUM ACCOUNT
AND CLAIMS ACCOUNT

TBD

80



--------------------------------------------------------------------------------



 



EXHIBIT 6.1

FEES



1.   TRANSITION SERVICES FEES

The fixed amount payable by Customer to Liberty for the Transition Services
shall be One Million Five Hundred Thousand Dollars ($1,500,000), payable in
installments on the completion of the milestones indicated below. This fixed
amount for Transition Services is exclusive of Pass Through Costs, which are
reimbursable by Customer to Liberty pursuant to Section 7.2 of the Agreement.

                      Installment     Estimated Date     Milestone    
$500,000
    June 15, 2004     Signing of Agreement    
$500,000
    October 15, 2004     120 Days after Signing of Agreement    
$500,000
    May 31, 2005     End of Transition Services period    

The Transition Services Fees listed above are inclusive of all work to be
performed pursuant to the Business Area Requirements as of the Effective Date,
with the following exceptions:

                    Item Name     Estimated Cost    
Calculate commissions
    $ 201,000      
Extracts for NSCC reporting – Positions, FAR, and license & appointment
    $ 58,650      
Process OFAC feed on all checks prior to releasing them from System
    $ 23,450      
Provide information on Trades and Buy/Sell Activity – prior to 3:30 PM ET
daily**
(new money and new trade requests only)
    $ 23,450      
Provide dual environment for policy wording terminology differences between
variable life and whole life contracts
    $ 75,000      



--------------------------------------------------------------------------------

** Mutual fund activity notification does not include trades for automatic asset
rebalanced (AAR) accounts. If AAR’s need to be included in the notification,
there would be an additional estimated cost of $93,800.

If Customer chooses to have Liberty commence work on any of the exception items
above, then the Transition Services Fees will be increased by the estimated
costs listed. The increased Transition Services Fees will be payable in
accordance with the Transition Services Fees Milestone payment schedule listed
above.

81



--------------------------------------------------------------------------------



 



2.   SERVICES FEES

      Policy   Cost*
Interest-sensitive Whole Life
  $16.00 per active Contract, per year
Variable Life
  $45.00 per active Contract, per year
Variable Universal Life
  $45.00 per active Contract, per year
Transactional Fee per Terminated Contract
  $10.00 one-time charge per active Contract



--------------------------------------------------------------------------------

NOTES:
Customer shall not be charged a Service Fee for any Contract or Contracts that
is/are Inactive.

*Annual Contract Administration fees are subject to annual increases based on an
external index (Consumer Price Index as defined in Article 1).

**The monthly minimum Contract administration fee payable to Liberty is $50,000
(the “Minimum Fee”), regardless of the number of Contracts remaining in force.
However, the monthly minimum is subject to reduction or set-off pursuant to
breakage or other error related costs or indemnification payments paid or owed
pursuant to Article 13.

*** Liability for Breakage: At the end of each calendar year, Customer will take
the ending variable life separate account asset base and multiply it by the rate
.008%. The end result (by legal entity) will be compared to the actual net
breakage incurred and booked in the ledger. If the actual amounts exceed the
.008% threshold amount, Liberty will pay the difference to Customer within
thirty (30) calendar days of receipt of breakage payment request from Customer,
if such breakage was due to Liberty’s error. All other price corrections due to
Customer’s error will be corrected and billed to Customer at Standard Rates, and
Customer shall be responsible for such breakage. Liberty will not be responsible
for breakage resulting from Liberty’s following a Customer defined process.
Customer will also be responsible for breakage as specified in Section 5.26,
Exhibit 3.2 and Exhibit 3.2.1.

****Contracts in force shall be calculated consistent with the methodology
reflected in Customer’s annual bluebook/greenbook statement.



3.   PASS THROUGH COSTS   § All reasonable transition travel costs (e.g.
commercial air travel by coach ticket) and expenses related to Transition
Services.   § Inbound and outbound long distance toll charges and communication
lines incurred in providing the Transition Services, the Customer Services and
any Additional Services under this Agreement, including costs of a toll-free
telephone number for Contract owners and agents   § Custom form printing   §
Postage and express mail charges   § Sales/use taxes on the Transition Services,
the Customer Services and any Additional Services

82



--------------------------------------------------------------------------------



 



§ Storage of historical, non-imaged files   § Scanning of historical, non-imaged
files into the workflow system   § Microfiche and microfilm charges to store   §
Data communication lines   § Special regulatory mailings such as TPA
relationship notices, privacy notices, etc.   § Customer discretionary mailings
  § Off-site records storage and imaging costs   § Other costs expressly
identified in this Agreement as Pass Through Costs   § Underwriting and claims
investigation charges such as exams, APS’s, investigative bureau services, MIB
charges, etc.   § Costs for faxes or encryption, if applicable, if Customer’s
instructions for sending non-public personal information to agents, Customer, or
other third parties require the use of a specific encryption standard or
software not already employed by or licensed to Liberty.

83



--------------------------------------------------------------------------------



 



EXHIBIT 9.1

LISTING OF CUSTOMER SOFTWARE AND THIRD PARTY SOFTWARE AND
MEDIA ON WHICH CONTACTS ARE CURENTLY BEING ADMINISTERED OR
STORED

TBD

84



--------------------------------------------------------------------------------



 



EXHIBIT 11.2

LIBERTY PERSONNEL EMPLOYMENT APPLICATION FORM

85



--------------------------------------------------------------------------------



 



ADDITIONAL SERVICES REQUEST FORM

     
Project name:
            Merrill Lynch Intergration

   

     
Author:
                      Tammy
Vadas                                                  Creation
Date                    8/2/2004  

     
Change Request Number:
            MLA  

     
Change Request Title:
            Additional Services to be included as part of the Transition
project.  

             
Initial Request By:
            Amy Ferrero – Merrill Lynch             Initial Request Date:  
          7/1/2004      



Change Request Status:



     
 X
  Initial Request  
 O
  Request Approved  
 O
  Request Not Approved  
 O
  Change in Progress  
 O
  Closed



Change Request Priority:



       
 X
  High  
 O
  Medium  
 O
  Low



       

Description of Change:

                    Item Name     Estimated Cost      
Calculate commissions
    $ 201,000      
Extracts for NSCC reporting – Positions, FAR, and license & appointment
    $ 58,650      
Process OFAC feed on all checks prior to releasing them from System
    $ 23,450      
Provide information on Trades and Buy Sell Activity – prior to 3:30 PM ET daily
(new money and new trade requests only)
    $ 23,450      
Provide dual environment for policy wording terminology differences between
variable life and whole life contracts
    $ 75,000      

       

Reason for Change: The Services listed above are contained in the Insurance
Administrative Services Agreement (page 81). These additional services were
excluded from the original scope of the Transition project. These requested
changes are now to be implemented as part of the project and have been approved
by Merrill Lynch as an additional service. An email approval was submitted by
Merrill Lynch on 7/1/2004. This signed form is required to provide an original
signature that will become part of the Insurance Administrative Services
Agreement.

Estimated Impact of Change:

                                                Component     Requirements    
Design     Construction     Documents & Training     Acceptance   TOTAL        
                                NOTE: See pricing chart referenced above which
was taken directly from the contract.                                      

                 
 
  Accepted by:   Liberty Insurance Services   Accepted by:   Merrill Lynch

         
 
  By: Bruce W. Powell   By: Amy Ferrero        
 
  Print Name: BRUCE W. POWELL   Print Name: Amy Ferrero      

  Title: SVP   Title: Senior Vice President, Administrative        

  Date: 8/5/2004   Date : 8/4/04      





--------------------------------------------------------------------------------



 



AMENDMENT NO. 2
TO
INSURANCE ADMINISTRATIVE SERVICES AGREEMENT

     This Amendment No. 2 to INSURANCE ADMINISTRATIVE SERVICES AGREEMENT (the
“Amendment No. 2”) is made as of the 29th day of November, 2004, (the “Amendment
No, 2 Effective Date”) by and between Merrill Lynch Life Insurance Company, an
Arkansas domiciled life insurance company with its principal offices located at
1300 Merrill Lynch Drive, 2nd Floor, Pennington, NJ 08534 (“Customer”), and
Liberty Insurance Services Corporation, a South Carolina corporation with
offices located at 2000 Wade Hampton Boulevard, Greenville, South Carolina 29615
(“Liberty”).

RECITALS

     WHEREAS, Customer and Liberty are parties to an Insurance Administrative
Services Agreement dated as of June 3, 2004 (the “Agreement”), pursuant to which
Liberty has agreed to provide certain administrative services and related
services to Customer for the Contracts described in the Agreement; and

     WHEREAS, Customer and Liberty previously amended the Agreement by executing
an Additional Services Request Form effective as of August 5, 2004 (“Amendment
No. 1”); and

     WHEREAS, Customer and Liberty wish to further amend the Agreement by
executing this Amendment No. 2 to the Agreement to reflect the agreement of the
parties as to a new definition of Transition Services, an earlier Services
Starting Date, a delayed conversion to Liberty Software, and certain other
provisions of the Agreement relating to those changes; and

     WHEREAS, this Amendment No. 2 contains amendments to certain provisions of
the Agreement to reflect the agreement of the parties as to a new definition of
Transition Services, an earlier Services Starting Date, a delayed conversion to
Liberty Software, and certain other provisions of the Agreement relating to
those changes.

     NOW, THEREFORE, for and in consideration of the agreements of the parties
set forth below, the parties, intending to be legally bound, hereby agree as
follows:

     Section 1. Definitions. Unless otherwise defined in this Amendment No. 2,
terms defined in this Amendment No. 2 have the same meanings as defined in the
Agreement. Each reference to “hereof”, “hereunder”, “herein”, and “hereby” and
each other similar reference, and each reference to “this Agreement” and each
other similar reference contained in this Amendment No. 2 to the Agreement
shall, from and after the Amendment No. 2 Effective Date, refer to the
Agreement, as amended by prior Amendment No. 1 and by this Amendment No. 2.

Execution Copy

 



--------------------------------------------------------------------------------



 



A new definition, “Workable Contract History” shall be added to Article 1 as
Section 1.57.

“1.57. “Workable Contract History” means Contract History that is stored on an
Administrative System or on the Liberty Software and that the Administrative
System or Liberty Software can use to automatically recalculate Contract values
in the event that corrective processing, death claims, or other backdated
transactions must be applied to a particular Contract. Any changes made to
Workable Contract History will generate new financial records and transactions,
or cancel existing financial records and transactions, as of the effective date
of the change and as of all dates subsequent to the effective date of the
change.”

As of the Amendment No. 2 Effective Date, Workable Contract History, as defined
herein, is contained only on the Administrative Systems listed in Section 1.4 of
the Agreement.

     Section 2. Amendment To Definition Section 1.54 “Transition Services”. As
of the Amendment No. 2 Effective Date, the definition of “Transition Services”
shall be amended to reflect the agreement of the parties that Liberty will
assume from Customer the responsibility for performing the Services in
connection with the Contracts on or around March 14, 2005, which shall be the
Services Starting Date. The parties agree that Liberty shall perform the
Services on the Services Starting Date using some or all of the Customer
Software and Third Party Software that is being used by Customer to administer
the Contracts on the day prior to the Services Starting Date. Liberty shall
complete a full conversion of all Contracts to the Liberty Software (the
“Conversion Plan”) no later than July 31, 2006, but only if Customer shall have
provided to Liberty, no later than May 2, 2005, all of the following completed
documents, formally signed by an officer of Customer: (1) complete final product
specifications for the Contracts; (2) complete description of the variances
between Customer’s current Administrative Systems and its current policies and
procedures and the final product specifications for the Contracts; (3) written
directives to Liberty on how to handle such variances identified in subsection
(2) in the conversion process; (4) a description of any planned changes to
Customer’s software and information systems that are interconnected with the
Administrative Systems, and (5) any changes to existing interfaces that will be
required by Customer after conversion. These specified documents shall form the
basis upon which Liberty’s Conversion Plan is made, and any subsequent changes
to those documents by Customer will be handled as Additional Services Requests.
Any delays by Customer in delivering all of these specified documents on or
before May 2, 2005 will extend the completion date of the conversion on a
day-for-day basis for a period of time equal to the delay.

All interface files, used by Customer prior to the Services Starting Date, will
be provided by Liberty following the Services Starting Date, and will contain
the exact layout and content provided prior to the Services Starting Date. Upon
Liberty’s implementation of the Conversion Plan (or Alternate Conversion Plan),
all interfaces provided to Customer prior to such implementation shall continue
to be provided and will contain the exact layout and content as before such
implementation unless otherwise agreed to in writing by Customer.

     
Execution Copy
2  

 



--------------------------------------------------------------------------------



 



Commencing on the Services Starting Date, Liberty may begin to analyze and
evaluate alternative approaches to a full conversion of all Contracts to Liberty
Software (the “Alternate Conversion Plans”). Any analysis and evaluation of the
Conversion Plan or any Alternate Conversion Plans presented to Customer by
Liberty will include all of the following: (i) a plan to address the Exhibit
12.1 Systems issues, (ii) an agreed upon plan to include Workable Contract
History, and (iii) a timeline for completion of the conversion no later than
July 31, 2006. The Client reserves the right to reject any or all suggested
alternatives and require Liberty to complete a full conversion of all Contracts
to Liberty Software pursuant to the Conversion Plan as required by the Agreement
and this Amendment No.2 by July 31, 2006. The acceptance by Customer of the
Alternate Conversion Plans will require a further amendment to the Agreement.

     Section 3. Amendment to Section 4.3. As of the Amendment No. 2 Effective
Date, the following additional sentence shall be added to the end of
Section 4.3: “The costs of any corrective actions taken as a result of the
initial Type II SAS 70 report dated 12/31/05 for Customer relating to the
Customer’s programs, practices and procedures existing prior to the Services
Starting Date, or relating to programs, practices and procedures of Customer’s
that Liberty is following based on the Business Requirements Document or other
instruction by Customer, or performs at Customer’s direction, will be paid by
Customer.”

     Section 4. Amendments To Exhibits 3.1, 3.1.1, 3.2, Subsection L and 3.2.1.

     Exhibit 3.1 is hereby amended to reflect the Services Starting Date as
March 14, 2005.

     The third bullet point paragraph of Section III in Exhibit 3.1.1 is hereby
amended to read as follows:

“Liberty will balance and reconcile all Data being converted to support the
Services subject to testing against Customer’s existing Administrative Systems
which shall be provided to Customer. With the exception of explainable
differences, 100% of contracts that are being converted to the Liberty Software,
the Contract values shown below must be within $1.00 or less of the equivalent
values as provided by Customer’s Administrative Systems as of a series of
valuation dates. Liberty and Customer must agree in writing on any such
explainable differences. Customer may provide Liberty with written approval to
exclude certain Contracts from this requirement. Definitions and calculation
rules for all values will be provided in the product specifications that will be
provided to Liberty by Customer.”

All other language in Exhibit 3.1.1 remains unchanged.

     
Execution Copy
3  

 



--------------------------------------------------------------------------------



 



Exhibit 3.2, Subsection L is hereby amended to read as follows:

“L. Conversion of Contract History

Liberty and Customer agree as follows:

1. As of the Services Starting Date, all Workable Contract History that is
available electronically on an Administrative System will remain available on
that Administrative System for as long as Liberty uses that Administrative
System to administer any portion of the Contracts.

2. As of the date that Liberty begins to administer a Contract on the Liberty
Software, a subset of all Workable Contract History will be converted to the
Liberty Software for Active Contracts, Lapsed Contracts, and Contracts which
were Terminated within 13 months of the date that Liberty first uses the Liberty
Software for such Contracts. Such subset shall include all Workable Contract
History commencing on December 31, two calendar years prior to the date upon
which conversion takes place, through the last business day prior to Liberty
first administering such Contracts on the Liberty Software. The Workable
Contract History described in this paragraph shall meet the balancing and
reconciliation standards contained in the 3rd bullet point paragraph of
Section III in Exhibit 3.1.1. as amended by this Amendment No. 2.

3. All other Contract History that is available electronically on an
Administrative System or MIPS History Viewer will be stored on an electronic
storage medium. Copies of this Contract History will be made available to
Customer. Liberty and Customer shall agree upon standards regarding Contract
History storage and accessibility before Liberty implements any process to move
Contract History from an Administrative System. Such standards will be agreed
upon by July 14, 2005.

4. All Contract History that is not available electronically will be stored as a
Pass Through Cost by Liberty. Copies of this Contract History will be made
available to Customer upon request.

5. Workable Contract History currently available on existing Customer
Administrative System(s) which is not being converted to the Liberty Software
must be maintained and available to Customer upon request. Non-converted
Contract History must contain the following minimum information:



•   Existing transaction history as available on “Transaction Inquiry” screens
in existing Customer Administrative System(s).



  o    Detail currently available within each historical transaction on the
Transaction Inquiry screen in existing Customer Administrative System(s).     o
   Policy Value Quote detail for each historical transaction date including all
sub-screen detail available on the “Policy Value Quote” screen in existing
Customer Administrative System(s).



•   Policy Inquiry detail as available in the “Policy Inquiry” menu in existing
Customer Administrative System(s)

     
Execution Copy
4  

 



--------------------------------------------------------------------------------



 



•   SAI (Separate Account Index) return history from inception for all funds and
products as available in existing Customer Administrative System(s).

Non-workable Contract History currently available to Customer will be retained
by Liberty in its current state beyond conversion to the Liberty Software,
scheduled for completion on July 31, 2006. (This includes, MIPS History Viewer,
Vantage Fiche, Policy Files etc.) Customer agrees that non-workable Contract
History available in paper or microfiche format can be converted to image by
Liberty as long as data content remains the same.

     Exhibit 3.2.1 is hereby amended in its entirety and replaced with the
attached Amended Exhibit 3.2.1.

     Section 5. Amendment To Exhibit 3.3.1. Exhibit 3.3.1 is hereby amended in
its entirety to reflect changes to the computer security guidelines that may
result from use of the Customer Software and Third Party Software upon which
Liberty will be administering the Contracts on the Services Starting Date and
changes, if any, resulting from the new definition of Transition Services and
the revised processes and procedures surrounding the Services based on this
Amendment No. 2. Amended Exhibit 3.3.1 is attached below.

     Section 6. Amendment to Exhibit 3.5. Exhibit 3.5 to is hereby amended to
reflect the Data Recovery Plan and Business Continuity Plan for the Customer
Software and Third Party Software upon which Liberty will be administering the
Contracts on the Services Starting Date and changes, if any, resulting from the
new definition of Transition Services and the revised processes and procedures
surrounding the Services based on this Amendment No. 2. Amended Exhibit 3.5 is
attached below.

     Section 7. Reaffirmation of Exhibit 6.1. All terms and conditions set forth
in Exhibit 6.1 remain unchanged by this Amendment No. 2, except that the
estimated date for the end of the Transition Services period is amended to be
March 14, 2005.

     Section 8. Amendment to Section 9.1. Section 9.1 is amended to read as
follows:

     “9.1 Access to Customer Software and Third Party Software. Customer hereby
agrees to use reasonable efforts to obtain for Liberty, at no cost to Liberty,
on or before the Effective Date, a non-exclusive, royalty-free, non-transferable
right and license to access and use, and copy for backup purposes, any Customer
proprietary software on which the Contracts are being administered by Customer,
together with any and all associated software documentation (the “Customer
Software”) and any Third Party Software on which the Contracts are being
administered by Customer, together with any and all associated software
documentation, to enable Liberty to perform the Transition Services, and the
Services, subject to applicable software license restrictions, and further
subject to any restrictions or prohibitions which prevent Customer from
transferring or assigning such Third Party Software. To the extent necessary to
give rights to Liberty to use and modify the Third Party Software on which the
Contracts are being administered as of the Effective Date, Customer shall

     
Execution Copy
5  

 



--------------------------------------------------------------------------------



 



obtain such rights for Liberty from applicable Third Party Software vendors for
Third Party Software and media listed in Exhibit 9.1 as transferable. Liberty,
at Liberty’s expense, will obtain such rights for Liberty from applicable third
party vendors for software and media listed in Exhibit 9.1 that are not
transferable or assignable by Customer or designated as assignable with a fee,
such fee to be paid by Liberty. Such expense will not be Pass Through Costs to
Customer. Upon expiration or termination of this Agreement or the end of
Liberty’s need to use portions of the Customer Software or Third Party Software
licensed by Customer, the applicable rights granted to Liberty in this
Section 9.1 shall immediately revert to Customer, except as necessary for
Liberty to carry out its obligations under Section 8.5. When Liberty has
fulfilled its obligations under Section 8.5, it shall (i) deliver to Customer a
current copy of all the Customer Software or Third Party Software in Liberty’s
possession, (ii) destroy or erase all other copies of the Customer Software or
Third Party Software originally licensed by Customer in Liberty’s possession,
and (iii) certify in writing to Customer that Liberty has complied with the
obligations of this Section 9.1. Listings of the Customer Software and Third
Party Software to be used in the performance of the Transition Services and
Services are attached as Amended Exhibit 9.1. Amended Exhibit 9.1 also contains
a list of the software and media that Customer is not transferring or assigning
to Liberty.

     Section 9. Effect of Amendment No. 2. Except as expressly set forth in this
Amendment No. 2, the amendments contained herein shall not constitute an
amendment or waiver of any term or condition of the Agreement, as previously
amended by Amendment No. 1, and all other such terms and conditions of the
Agreement which are not inconsistent with this Amendment No. 2 or prior
Amendment No 1 shall remain unchanged and in full force and effect and are
hereby ratified and confirmed in all respects.

     Section 10. Counterparts. This Amendment No. 2 may be executed in any
number of counterparts, all of which taken together shall constitute one single
agreement between the parties.

     Section 11. Effectiveness. This Amendment No. 2 shall become effective as
of the Amendment No. 2 Effective Date when Customer and Liberty shall each have
received duly executed counterparts signed by each of the parties (or, in the
case of either party as to which an executed counterpart shall not have been
received, shall have received telegraphic, telex or other written confirmation
from the other party of execution of a counterpart by such party).

     Section 12. WAIVER OF WARRANTIES. THE SYSTEMS LISTED IN SCHEDULE 9.1 (‘THE
SYSTEMS”) ARE PROVIDED TO LIBERTY ON AN “AS-IS” AND “AS-AVAILABLE,” BASIS,
WITHOUT WARRANTIES OF ANY KIND. CUSTOMER DOES NOT MAKE, AND NEITHER LIBERTY NOR
ANY THIRD PARTY HEREBY RECEIVES, ANY WARRANTIES, EXPRESS OR IMPLIED, STATUTORY
OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES REGARDING QUALITY,
SUITABILITY, MERCHANTABILITY, NON-INFRINGEMENT, QUIET ENJOYMENT, QUALITY OF
INFORMATION, FITNESS FOR A PARTICULAR PURPOSE OR OTHERWISE (IRRESPECTIVE OF ANY
COURSE OF DEALING, CUSTOM OR USAGE OF TRADE). WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, CUSTOMER MAKES NO WARRANTY THAT

     
Execution Copy
6  

 



--------------------------------------------------------------------------------



 



THE SYSTEMS AND ANY ASSOCIATED SERVICES PROVIDED UNDER THE INSURANCE
ADMINISTRATIVE AGREEMENT, AS AMENDED, SHALL MEET LIBERTY’S REQUIREMENTS, OR THAT
THE SYSTEMS SHALL OPERATE ERROR FREE OR THAT USE OF THE SYSTEMS SHALL BE
UNINTERRUPTED, OR THAT THE SYSTEMS, ASSOCIATED SERVICES, OR ANY ELEMENTS THEREOF
WILL PERFORM IN THE MANNER DESCRIBED OR EXPECTED, OR THAT ANY REVENUE OR PROFIT
TO LIBERTY WILL RESULT FROM THE USE OF THE SYSTEMS OR ANY ASSOCIATED SERVICES.
NO ORAL OR WRITTEN INFORMATION OR ADVICE GIVEN BY CUSTOMER OR ANY OF ITS AGENTS
SHALL CREATE ANY ADDITIONAL WARRANTIES OR IN ANY WAY INCREASE THE SCOPE OF
CUSTOMER’S OBLIGATIONS HEREUNDER. LIBERTY AGREES AND ACKNOWLEDGES THAT THE
SYSTEMS AND ASSOCIATED SERVICES ARE NOT INTENDED TO REPLACE LIBERTY’S
PROFESSIONAL SKILL AND JUDGMENT.

     CUSTOMER IS CURRENTLY AWARE OF A NUMBER OF ISSUES, ATTACHED AS EXHIBIT
12.1, THAT EXIST TODAY IN THE ADMINISTRATIVE SYSTEM. LIBERTY AGREES THAT THESE
EXISTING ISSUES WILL BE ADDRESSED IN ANY CONVERSION PLAN OR ALTERNATIVE PLAN OF
CONVERSION IT PRESENTS TO CUSTOMER. COSTS FOR ADDRESSING THESE ISSUES LISTED ON
EXHIBIT 12.1 WILL BE BORNE BY LIBERTY. ALL OTHER ISSUES WITH THE ADMINISTRATIVE
SYSTEM THAT CUSTOMER IS CURRENTLY AWARE OF THAT REQUIRE FIXES SHALL BE HANDLED
AS ADDITIONAL SERVICES REQUESTS.

     Section 13. Support Services. Customer will provide forty-five
(45) business days of support for Liberty as part of this Agreement starting on
or about March 14th 2005. Merrill Lynch subject matter experts will provide
phone support and guidance to assist in the remediation of issues and answer
technical questions, and shall be available during this time to travel to
Greenville, if necessary, to assist Liberty in the support of the Insurance
Administrative Services Agreement. Travel expenses on or after March 14, 2005
that are associated with such requested visits to Greenville by Customer
personnel will be paid by Liberty. Any modification to Liberty’s computing and
or application environment will be performed by Liberty personnel only.

     
Execution Copy
7  





--------------------------------------------------------------------------------



 



Section 14. The first paragraph of Section 5.26 of the Agreement is hereby
deleted in its entirety and replaced with the following language:

“Customer agrees to use its reasonable efforts to provide Liberty with Unit
Values, whether full or partial, by 9:15 pm ET on Business Days, to enable
Liberty to apply prices to the Contracts on the same day. For purposes of this
Section 5.26, Unit Values shall mean separate account index as defined in the
Contracts. If not received by 9:00 pm ET, Liberty agrees to contact Customer to
research delay. If not received by 9:15 pm ET, Customer will provide
instructions to Liberty on how to apply prices to Contracts. If Customer
instructs Liberty to use prior day’s pricing, Customer agrees to absorb any
Breakage that may result from applying prior day’s pricing. Customer also
accepts the consequences of failing to provide Liberty with Unit Values by 9:15
pm ET.”

     Subsections (a) and (b) of Section 5.26 remain unchanged.

     
Execution Copy
8  

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 signed and
delivered by their duly authorized representatives as of the Amendment No. 2
Effective Date first above written.

     

  LIBERTY INSURANCE SERVICES CORPORATION

             

  By:        

           

             

  Printed Name:   Bruce W. Powell    

           

             

  Title:   Senior Vice President, Operations    

           

     

  MERRILL LYNCH LIFE INSURANCE COMPANY

             

  By:        

           

             

  Printed Name:   Amy L. Ferrero    

           

             

  Title:   Senior Vice President, Administration    

           

     
Execution Copy
9  

 



--------------------------------------------------------------------------------



 



AMENDED EXHIBIT 3.2.1

PERFORMANCE STANDARDS

Performance Standards for the Services provided would be as follows, and are
measured from the date of receipt of all required and completed documentation to
the time the transaction is completed. All references to “days” in this Amended
Exhibit 3.2.1 shall mean Business Days.

Merrill Lynch Reportable Transactions

                      Transactions     1st Tier Performance Standard     2nd
Tier Performance Standard    
Claims Processing:
               
Acknowledge Death Claim*
    90% completed within 2 Business Days     100% completed within 4 Business
Days    
Death Claim Payment*
    90% completed within 2 Business Days     100% completed within 3 Business
Days    
Claim Correspondence
          100% completed within 5 Business Days    
Billing:
               
Payments*, **
          100% completed Same Day    
Misc. Billing Processing
          100% completed Same Day    
Billing Research
          100% completed within 5 Business Days    
Billing Record Change
          100% completed within 2 Business Days    
Accounting/Financial Processing:
               
Loans/Partial Withdrawals*, **
          100% processed Same Day
100% of funds disbursed within 4 Calendar Days    
Reallocations*, **
          95% completed Same Day
100% completed Next Business Day    
Surrenders/1035
Exchanges*, **
          100% processed Same Day
100% of funds disbursed within 4 Calendar Days    
Corrective Processing **
          100% completed within 5 Business Days    
Loan Wiring Authorization
          100% completed within 3 Days    
Price Corrections received by 2:00 PM ET (excludes multi-day and/or multi-fund
price corrections) *, **
          100% completed Same Day (in the case of multi-day and/or multi-fund
price corrections, both parties agree to discuss a plan for correction)    
Reinstatements
          100% completed within 10 Business Days    
Reissues
          100% completed within 15 Business Days    
Settlement Option Quote
          100% completed within 10 Business Days    

     
Execution Copy
10  

 



--------------------------------------------------------------------------------



 



                      Transactions     1st Tier Performance Standard     2nd
Tier Performance Standard    
Mutual Fund Trades (in excess of #1 million) Forecast
    Notify Customer same day (by 4:00 pm ET daily)          
Open Suspense items-Assigned to Liberty
    100% resolved within 45 Business Days     Excludes death claim related
suspense items    
Misc. research items, including Breakage, open cash/suspense items, reinsurance
and death claim related items
    100% resolved or provide status of resolution within 5 Business Days of
inquiry          
Incoming/outgoing wires
    100% completed same day (if received by 3:45 pm ET)          
Cash Deposits
    100% completed same day (if received by 3:45 pm ET)          
Non-Financial Processing:
               
Merrill Lynch Account Number
          100% completed within 2 Business Days    
Financial Advisor Changes*
          100% completed within 3 Business Days    
Agent Changes*
          100% completed within 7 Business Days    
Address Changes*
          100% completed within 5 Business Days    
Beneficiary/Owner Changes*
          100% completed within 7 Business Days    
Other Non-Financial Changes
          100% completed within 5 Business Days    
Policy Informational
Letters/Documents:
               
Inforce Illustrations
          100% completed within 5 Business Days    
Reg. 60 Illustrations*
          100% completed within 5 Business Days    
Duplicate Policies
          100% completed within 5 Business Days    
Telephone Correspondence
          100% completed within 5 Business Days    
Policy or Loan History
          100% completed within 15 Business Days    
Performance Data
          100% completed within 5 Business Days    
Surrender Packet
          100% completed within 4 Business Days    
Written Correspondence*
          100% completed within 7 Business Days    
Tax:
               
1099 Corrections or Duplicates
          100% completed within 2 Business Days    
Form 712
          100% completed within 5 Business Days    

     
Execution Copy
11  

 



--------------------------------------------------------------------------------



 



AMENDED EXHIBIT 3.2.1 (Continued)

                      Transactions     1st Tier Performance Standard     2nd
Tier Performance Standard    
Complaints:
               
Transfer Oral Customer Complaints*
          100% completed within 2 Business Days    
Transfer Written Customer Complaints*
          100% completed within 1 Business Day    
Call Center:
               
800 line calls received*
          • 97% of total calls answered
• 80% of total calls answered within 30   seconds    



--------------------------------------------------------------------------------

*ONLY THESE ASTERISKED TRANSACTIONS ARE SUBJECT TO SECTION 3.7 PENALTIES FOR
FAILURE TO MEET PERFORMANCE STANDARDS

** If Liberty fails to meet these Performance Standards as a result of a delayed
or missing transmission from Customer to Liberty, the missed Performance
Standards will not be aggregated for penalties described in Section 3.7.

Note that any transaction which requires Customer actuarial calculations or
support will be forwarded to Customer within the above prescribed timeframe and
“Pended for Special Handling” while Liberty is awaiting a response from
Customer. When forwarding a transaction to Customer, Liberty will include all
information (current and historical Contract values, transaction history, date
of original receipt, etc.) required to complete the actuarial calculation or
support. The request from Liberty should also clearly indicate the specific
transaction that has been requested. Once the transaction is returned to Liberty
from Customer it will restart the performance standard period for the remaining
days based on the above prescribed timeframes. In the event that the request is
financial in nature, Liberty will process the transaction effective the date of
original receipt in the Liberty Service Center unless otherwise instructed by
Customer. Customer is responsible for any Breakage associated with transactions
pended for special handling in this manner. All communications or contact with
Contract owners, beneficiaries, or agents will be made solely by Liberty and not
by Customer’s actuarial staff.

     
Execution Copy
12  

 



--------------------------------------------------------------------------------



 



AMENDED EXHIBIT 3.3.1

CUSTOMER INFORMATION SECURITY
TERMS AND CONDITIONS.

Liberty shall comply with the following rules (“applicable Information and
Security Provisions”) when providing goods and/or services under this Agreement
to Customer.

A. General

o     Employs staff whose responsibilities include Information Security and
Privacy and Information Risk Management.

Establishes and implements information security policies, processes, and
procedures that govern:



  a.   appropriate use of the Internet, electronic mail, voice mail, and
facsimile machines by Liberty staff,     b.   Liberty staff remote access to
Liberty-owned and operated networks and systems (both with user-level privileges
and administrator-level privileges),     c.   Liberty personnel management
(including procedures to be followed when a staff member leaves Liberty’s
employ),     d.   backup, recovery, and archival of Liberty-owned and
Customer-owned information,     e.   secure operating system and software
application configuration and management,     f.   access to, processing, and
disposal of Customer information,     g.   computer security incident response
and investigation,     h.   security vulnerability notification and remediation,
    i.   protection against malicious code and viruses,     j.   business
continuity and disaster recovery,     k.   change management, and     l.  
physical security;

o     Will not post any information or inquiry to any public forum including,
but not limited to, Internet Newsgroups, for which said information can be
traced or related to Customer or the services provided under this Agreement;

o     Use commercially reasonable efforts to monitor, on a regular basis,
reputable sources of computer security vulnerability information such as FIRST,
CERT/CC, and Liberty mailing lists, and take appropriate measures to obtain,
thoroughly test, apply and provide to Customer relevant service packs, patches,
upgrades, and workarounds.

o     Test, on at least an annual basis, the implementation of its information
security measures through the use of network, system, and application
vulnerability scanning tools and/or penetration testing. High level results of
each test, including vulnerability severity and counts, and a timeline for
resolving any problems discovered, will be completed and provided to Customer
within seven (7) Business Days of the completion of the test. Detailed results
of any such test will be maintained by Liberty as confidential and will not be
shared with any other parties, including Customer, to reduce exposure to
potential exploitation. Reports will be provided to IS&P (Information Security
and Protection) Team at Customer.

     
Execution Copy
  13

 



--------------------------------------------------------------------------------



 



o     Maintain, for a period of at least 90 calendar days (or such longer period
as may be required by law or contract) detailed logs files concerning all
activity on Liberty’s systems associated with Services provided to Customer
including, without limitation:



  a.   All sessions to the secured site will be established     b.   Information
related to the reception of specific information from a user or another system  
  c.   Failed user authentication attempts     d.   Unauthorized attempts to
access resources (software, data, processes, etc.)     e.   Administrator
actions     f.   Events generated (e.g., commands issued) to make changes in
security profiles, permission levels, application security configurations,
and/or system resources.     g.   All Log files should be protected against
unauthorized access, modification, or deletion.

o     Upon conclusion or termination of this Agreement, provide Customer with
copies of all Customer information maintained under this Agreement. Liberty will
remove all Customer information from the Liberty production and test systems,
and will notify Customer when this is complete.

o     Upon conclusion or termination of this Agreement, use mutually agreed upon
data destruction processes (as approved and certified by each party’s
information technology processes) to eliminate all Customer information from
Liberty systems and applications

o     Establish and implement a training and awareness program to communicate
these policies, processes, and procedures to all staff members.

o     Liberty further agrees to follow a documented management approval process
to handle exceptions to the policies and processes defined in Section A above,

o     Upon request, Liberty agrees to provide copies of relevant policy,
process, and procedure documents to Customer.

o     Adhere to a software design, development, testing, and deployment “life
cycle” methodology for all software releases, and to integrate information
security and information risk management into all phases of the methodology.

o     Permit Customer to request and/or perform, at the expense of Customer, up
to two additional security assessments per year, including but not limited to,
review of policies, processes, and procedures, on-site assessment of physical
security arrangements. Such assessments will be conducted at a time mutually
agreed upon between Liberty and Customer, and the results will be provided to
Liberty by Customer.

o     At the time of initial user sign-on to any system, device, and/or
application used to provide services under this Agreement, the system, device,
and/or application must display a message advising users that the system they
are accessing is for authorized use only. The message should also include
content that advises prospective users that unauthorized and/or malicious use of
the system is prohibited and violators may be prosecuted to the fullest extent
of the local and international law and that by logging on, the user has read and
understood these terms. The following is solely for example purposes:

     
Execution Copy
  14

 



--------------------------------------------------------------------------------



 



EXAMPLE OF US BASED LANGUAGE

**********************************************WARNING****************************************************************

You have accessed a private computer system. This system is for authorized use
only and user activities are monitored and recorded by company personnel.
Unauthorized access to or use of this system is strictly prohibited and
constitutes a violation of federal and state criminal and civil laws, including
Title 18, Section 1030 of the United States Code and applicable international
laws. Violators will be prosecuted to the fullest extent of the law. By logging
on you certify that you have read and understood these terms and that you are
authorized to access and use this system.

B. Network and Communications Security

o     At the Hosting Facility site, deploy multiple layers of defense,
specifically firewalls, host/network-based intrusion detection and proxy
services to increase the effort required to compromise network(s), system(s) or
application(s) and to increase the probability that such attempts will be
detected.

o     Configure firewalls, network routers, switches, load balancers, name
servers, mail servers, and other network components in accordance with
commercially reasonable industry standards.

o     Minimize the potential for external unauthorized access to Liberty
Software systems through the use of firewalls, filtering routers, or other
similar network segmentation devices.

o     All security monitoring systems including, but not limited to, firewalls
and intrusion detection systems must be monitored 24 hours per day, 365 days per
year.

C. Infrastructure Platforms, Services, and Operations Security

o     Configure all infrastructure platforms and services (operating systems,
web servers, database servers, firewalls, routers, etc.) used to provide
services under this Agreement and authentication mechanisms according to
industry best practices.

o     Ensure that all remote administrative access to production systems is
performed over encrypted connections (i.e., SSH, SCP, SSL-enabled web-management
interfaces, and VPN solutions).

o     Restrict user accounts on each system used to provide services under this
Agreement to those Liberty staff members with a job-related need to access the
system.

o     Use commercially reasonable efforts to ensure that the authentication
mechanisms used to control access to each system used to provide services under
this Agreement are configured to prevent the use of trivial and predictable
authenticators. Strong authentication, such as token-based authentication,
should be applied to users with remote access to systems and/or network devices.
Liberty network authentication passwords must be at least six characters and
include at least three of the following four categories:

     
Execution Copy
  15

 



--------------------------------------------------------------------------------



 



  •   Upper case letters     •   Lower case letters     •   Numbers     •  
Extended characters such as: () * & ^ % $# @ ! <> ? :; “ ] [ = +

Additional authorization controls to applications should be applied to users
with access to critical business applications, sensitive information, or special
access privileges, including password complexity as per the Liberty Password
Requirements Table attached to this Amended Exhibit 3.3.1.

o     Maintain logically separate development, quality assurance, test, and
production operating environments as it relates to services provided under this
agreement.

o     Except for access required to diagnose problems, ensure that developers do
not have access to production systems or production data. Lead programmers have
access to production systems for emergency fixes only. This access is controlled
using a profile with elevated privileges that is monitored by the information
security staff.

D. Application Security

o     Permit only authenticated and authorized users to view, create, modify, or
delete information managed by applications used in connection with providing
services under this Agreement.

o     Ensure that web browser cookies that store confidential data will be
encrypted using a public and widely accepted encryption algorithm.

o     “Time out” and terminate system communication sessions after a period of
user inactivity as per the Liberty Password Requirements Table attached as part
of this Amended Exhibit 3.3.1. After this timeout, the user must re-authenticate
to the network before any further work may be performed.

o     Terminate any active sessions interrupted by power failure, system
“crash,” network problem, or other anomaly, or when the connection is
interrupted by the user as per the Liberty Password Requirements Table attached
as part of this Amended Exhibit 3.3.1.

o     Require each user of the application to be uniquely and unambiguously
identified through the use of an identifier such as a user-id.

E. Data Security

o     Transmit all Customer information classified “Confidential” or above
between Liberty Software systems and Customer Software systems, or to an
external user using the Secure Sockets Layer or Transport Layer Security
protocols with no less than 128-bit keys. Under no

     
Execution Copy
  16

 



--------------------------------------------------------------------------------



 



circumstances shall Liberty permit this information to be transmitted
unencrypted.

o     When database storage is required, secure all Customer information
classified “Confidential” or above with appropriate access controls or logical
partitioning of data.

o     Limit access to all Customer information processed under this Agreement to
those Liberty Personnel with a job-related need, and require all such Liberty
Personnel to sign and agree to be bound by a confidentiality agreement.

o     Maintain separate and distinct development, test and staging, and
production databases to ensure that production information is not accidentally
altered or destroyed.

o     Testing should be done only with test data; production files and data must
never be impacted by the development process. If access to production data is
required, such access must be limited to read only.

F. Physical Security

o     Maintain all workstations, servers, and network equipment used to provide
services under this Agreement in secure facilities owned, operated, or
contracted for by Liberty.

o     Limit access to these secure facilities to authorized Liberty staff
members with job-related needs.

o     Monitor access to these secure facilities through the use of security
guards, surveillance cameras, authorized entry systems, or similar methods
capable of recording entry and exit information.

o     Maintain all backup and archival media containing Customer information, or
other information used to provide services under this Agreement, in secure,
environmentally-controlled storage areas owned, operated, or contracted for by
Liberty.

o     Limit access to backup and archival media storage areas and contents to
authorized Liberty staff members with job-related needs.

o     Ensure that, upon termination pursuant to the terms of Article 8,
employee(s)’ physical and logical access to any services performed under this
Agreement Customer will be removed and/or disabled within 24 hours of Customer’s
request.

o     Maintain a documented policy and procedure for handling the removal of
non- personal property removed from secured areas (e.g., a Property Removal
Pass). Authorizations by Liberty management must precede any equipment,
information or software being taken off-site.

     
Execution Copy
  17

 



--------------------------------------------------------------------------------



 



o     Liberty must implement appropriate physical and environmental controls.
Physical access controls must include those that restrict and monitor entry to
Liberty’s facility (e.g. data or network operations centers, telecommunications
rooms, or ancillary areas (i.e. generator or UPS storage rooms), and should be
implemented as follows:



  a.        Access will be limited to a ‘need-to-know/use’ basis, and will be
kept to a minimum;     b.        The Liberty or building custodian will review
physical access privileges on a semi-annual basis;     c.        Physical entry
to sensitive areas (data or network operations centers, UPS areas, etc.) must be
minimally controlled by electronic card access locks.

o     Dispose of Confidential Information as follows;



  a.   Paper – Confidential Information contained on hard copy will be disposed
of by shredding.     b.   Non-Paper Storage Media (e.g. tapes, computer discs,
microfilm and microfiche) – using a mutually agreed upon method of destruction.
    c.   Computer Hardware – Extreme caution will be taken when disposing or
repairing of PC’s, laptops or other devices used to store confidential
information. These devices must be cleared of all confidential information
before they are destroyed, sent to a vendor to be repaired or refurbished, or
donated to charity.     d.   A disk wipe utility or physical device must be used
to fully erase all Liberty and all Customer information prior to disposal or
transfer of any equipment containing a hard drive, removable media, or any media
with data storage capabilities.     e.   Leased systems must be completely
cleared of Liberty and all Customer information (data records) before being
returned to the leasing company. A third party service may be used to perform
disk wipes prior to return of equipment to the leasing company.

G. Malicious Code and Virus Protection

o     Use the latest, commercially available industry acceptable virus and
malicious code detection and protection product(s) on all workstations and
servers used to provide services under this Agreement.

o     Maintain installed virus and malicious code detection and protection
product(s) at the latest available signature levels.

o     Report all occurrences of viruses and malicious code, not handled by
deployed detection and protection measures, on any workstation or server used to
provide services under this Agreement, to Customer within 2 hours of discovery,
if such occurrence causes a breach in security affecting Customer Data or
Services. This report must be made by calling the Merrill Lynch Client
Relationship Manager and 1-800 MER HELP (637 4357). The attendant will input a
trouble ticket and route it to the Merrill Lynch IS&P queue.

     
Execution Copy
  18

 



--------------------------------------------------------------------------------



 



H. Business Continuity and Recovery

o     Perform backups of all systems, applications, and data used to provide
services under this agreement in a manner consistent with the business
resumption specified elsewhere in this Agreement.

o     Transfer backup media to a secure off-site storage facility as noted in
Amended Exhibit 3.5

o     Have a detailed, documented plan for responding to a prolonged disruption
in services caused by power failure, system failure, natural disaster, or other
unforeseen circumstances that includes processes and procedures for resuming
operations within a mutually agreed upon time period.

o     If the scope of the services provided under this agreement call for any
level of Business Continuity, Liberty will provide Customer with a copy of their
Business Continuity Plan for review.

o     Test, on at least a twelve month basis, the implementation of this plan as
stated in Amended Exhibit 3.5. The results of each test, and a plan for
resolving any problems discovered in a timely manner, will be documented and
such documentation provided to Customer within five business days of the
completion of the test.

o     Report the activation of this plan to Customer within one (1) hour of
activation, and provide regular status updates, at mutually agreed upon times
throughout the day, for the duration of the recovery period; This report must be
made by calling the Merrill Lynch Client Relationship Manager and 1-800 MER HELP
(637 4357). The attendant will input a trouble ticket and route it to the
Merrill Lynch IS&P queue.

I. Computer Security Incident Response

     o     Have a detailed, documented plan for responding to computer security
incidents that includes processes and procedures for assessing the severity of
the incident, identifying the cause of the incident, repairing the cause of the
incident, restoring normal operations, and documenting the results of the
response

     o     Report the detection of any computer security incident involving the
networks, systems, or applications used to provide services under this Agreement
to Customer within 2 hours of discovery, if such incident jeopardizes Customer
security or Data confidentiality, and provide regular status updates at
four-hour intervals (or at mutually agreed upon times throughout the day) for
the duration of the incident. This report must be made by calling the

     
Execution Copy
  19

 



--------------------------------------------------------------------------------



 



Merrill Lynch Client Relationship Manager and 1-800 MER HELP (637 4357). The
attendant will input a trouble ticket and route it to the Merrill Lynch IS&P
queue.

o     Provide Customer, within five (5) Business Days of the closure of the
incident, with a written report describing the incident, actions taken during
the response, and plans for future actions to prevent a similar incident from
occurring in the future.

         o     Follow industry best practices, when collecting and preserving
evidence during an incident investigation.

J. Other

o     At some time before the implementation/go live date, Customer will be
permitted to perform a risk assessment and security review of any systems and
applications that requires access to Customer information.

     
Execution Copy
  20

 



--------------------------------------------------------------------------------



 



AMENDED EXHIBIT 3.5

DATA RECOVERY PLAN AND BUSINESS CONTINUITY PLAN

Liberty will leverage its enterprise Disaster/Recovery (DRP) and Business
Continuity Plans (BCP) for safeguarding and restoration of operations and
Service Center services.

From the Services Starting Date, the Administrative System and the System will
be backed up in their entirety (full system back-up) weekly. Definition of full
system backup (“Full System Backup”) includes all of the following:

             
Ÿ     Operating System and System Files
    Ÿ     All Database Dumps (SQL & Oracle)    
          Ÿ     System Registry
         Ÿ     All Application Source Code    
     Ÿ     System State information
              Ÿ     All Application Data    
          Ÿ     All User files
                   Ÿ     Systems Libraries    

Incremental backups are performed daily following completion of batch cycle
processing (“Incremental Backup”). Incremental Backup files contain information
identical to the Full System Backup files, excepting only changes since the last
Full System Backup or Incremental Backup.

Logs for all Full System Backup and Incremental Backup processes are checked
daily for errors. In the event of a Full System Backup failure, the Full System
Backup process is re-run at the next available opportunity (typically the
evening following discovery of the failure).

     
Execution Copy
  21

 



--------------------------------------------------------------------------------



 



AMENDED EXHIBIT 3.5 (Continued)

All Weekly Full System Backups are sent to a secure, off-site location on the
following Business Day. All Daily Incremental Backups are sent to a secure,
off-site location on the following Business Day.

Quarter-end Full System Backups and Year-end Full System Backups are sent, no
later than the following Business Day, to a secure off-site location.

Each such backups are stored with a defined retention period noted below.

Back-up File Retention

         
Daily Incremental Backups
  -   Last 10 generations
 
       
Weekly Full System Backups
  -   Last 5 generations
 
       
Quarter-end Full System Backups
  -   Last 5 generations
 
       
Year-end Full System Backups
  -   Last 7 generations

Liberty is committed to provide services to Customer for all days defined as a
Business Day in this Agreement. Liberty has classified Business
Continuity/Disaster-Recovery requirements as follows for Business Days.

                      Level of Severity     Severity Description     Systems
Recovery Time    
Level 1 Severity
    Generally defined as Building and Systems are operational but not accessible
to most employees (generally due to unsafe weather)     All Systems are
available same day by 8:00 a.m. ET    
Level 2 Severity
    Systems, Network, and Telephony components are operational; however Business
Process areas are inaccessible.     All Systems are available within 8 hours
from declaration of disaster level.    
Level 3 Severity
    Business Process areas (and personnel) are accessible; however all or parts
of certain Liberty Software / Customer Software are not.     Priority 1 Systems
as defined in the Business Continuity Plan are available within 24 hours from
declaration of disaster level.    

     
Execution Copy
  22

 



--------------------------------------------------------------------------------



 



AMENDED EXHIBIT 3.5 (Continued)

                      Level of Severity     Severity Description     Systems
Recovery Time    
Level 4 Severity
    Neither Business Process areas or Systems are available     Priority 1
Systems as defined in the Business Continuity Plan are available within 48 hours
from declaration of disaster level    

Declaration of disaster level is made by committee as defined in Liberty’s
Disaster Recovery plan.

Liberty has contracted for recovery services for its computing platforms. This
recovery services contract includes warm site services as well as ongoing review
and testing of recovery procedures. The recovery procedures have been fully
documented and the documentation is updated as changes occur. The recovery
procedure is tested, including a complete restoration of all the systems at the
warm site on an annual basis. Liberty’s data center and Quality Assurance areas
monitor the conduct and results of the recovery test.

A copy of Liberty’s Business Continuity Plan has been provided to Customer.
Updates to Liberty’s Business Continuity Plan will be made available to Customer
upon request. A comparable Business Continuity Plan will be maintained for as
long as the Contracts are being administered by Liberty.

     
Execution Copy
  23

 



--------------------------------------------------------------------------------



 



AMENDED EXHIBIT 9.1

          ML System   Description   Status           Alus
CASSYS
CATS
CD
CDREINS
CHGCTL
CIR
CLAIMS
COBRA
COMPUSET
CRCP-Clients
CRCP-System
ESTI
ESTATE Inforce Illus
FID
FLEX
FLEX Inforce Illus
GEOTAX
GL
IC
JV
MIPS
MIPSHIST
MIPS Inforce Illus
ONYX
PAC
PS58
QUINTET
RPS
SAMS
Single Point
SCHED
TAX
VB POLLER
Citrix MetaFrame XPe
Microsoft Windows 2000 Advance Svr
Oracle Database 8.17 Enterprise Ed.
Edify IVR Software
Microsoft SQL 2000 Enterprise Ed.   Alpha Name Look-up
Cashiering
Chart of Accounts
Cash Disbursement
Reinsurance Cash Disbursement
Program Change Control
Current Interest Rate (onyx)
Death Claims
Commissions and Broker System
Compuset Poller
Client System
Core Program Functions
Estate Administration
Estate Inforce Illustrations
Fidelity Administration
Flex Administration
Flex Inforce Illustrations
Geographic Tax Identifier(doesn’t work)
General Ledger
Inventory Control
Journal Voucher
MIPS Administration
MIPS History Viewer
MIPS Inforce Illustration
ONYX Administration
Pre-authorized Checks
PS58 Tax Reporting
Client Letters
Repetitive Payment System
Suspense Account Monitoring System
Product/process documentation
Sched Administration
Tax Reporting
Application Mall Polling
Citrix Application Server
File / Terminal Server
Oracle Database System
IVR Software
SQL Server   Transferring
Transferring
Transferring
Transferring
Transferring
Transferring
Transferring
Transferring
Transferring
Assignable with a fee
Transferring
Transferring
Transferring
Transferring
Transferring
Transferring
Transferring
Transferring
Transferring
Not Transferring
Transferring
Transferring
Transferring
Transferring
Transferring
Transferring
Transferring
Transferring
Transferring
Transferring
Transferring
Transferring
Transferring
Transferring
Not Transferring
Not Transferring
Not Transferring
Not Transferring
Not Transferring

     
Execution Copy
  24

 



--------------------------------------------------------------------------------



 



Amended Exhibit 9.1 (Continued)

          ML System   Description   Status           Microsoft IIS Server
Citrix Web Interface(Nfuse)
Windows Client Desktop Licenses (XP)   Web Server
Citrix Web Client Host
Desktop Operating Systems   Not Transferring
Not Transferring
Not Transferring

     
Execution Copy
  25

 



--------------------------------------------------------------------------------



 



EXHIBIT 12.1

Known System Issues That Exist in the Administrative System

The following issues currently exist for specified policies in Customer’s
Administrative Systems. Each issue is being resolved and will require
adjustments to policy values and/or other policy details when the resolution is
complete. No system modifications or Customer funding are required as only these
specific contracts are impacted and functionality exists within the
Administrative Systems to make these changes. All changes to the 7 Contracts
below will be implemented post Services Starting Date and prior to conversion
date.

                                        System/ Product           Issue    
Description     Impacted     Scope    
Incorrect Tax
Status
    Contract reflects as a Non-Mec but should be a MEC. As a result, when a loan
was taken in 2001 it was not taxed. The client needs to be notified, the tax
status on-line needs to be changed, policy values need to be validated and tax
reporting needs to be done. This Contract will terminate 4/16/08 per over loan
letter.     Flex     1
Contract    
Face Amount
Overstated
    The face amount on this contract did not change properly after last PPP was
made. It needs to be manually recalculated and adjusted on the admin system.    
Flex     3
Contracts    
Face Amount
Overstated
    The face amount did not change properly after an underwriting change on was
made on 1 contract and after PPPs were applied on 2 other contracts. The face
amounts need to be manually recalculated and adjusted on the admin system.    
Sched     3
Contracts    

     
Execution Copy
  26

 



--------------------------------------------------------------------------------



 



EXHIBIT 12.1 (Continued)

The following issues currently exist in Customer’s Administrative Systems.
Customer has analyzed each issue and determined that modifications to Customer’s
existing Administrative Systems will not be required prior to conversion to the
Liberty Software. Such conversion is scheduled for completion by July 31, 2006.
Liberty is financially responsible for correcting these issues.

                                        System/Product           Issue    
Description     Impacted     Scope    
Initial
Contract Load
    Initial load does not match those provided in the product specification.    
Flex     116 contracts    
Target Loan Amount
Formula
    Target loan amounts available formula may be inconsistent with preferred
loan verbiage in the prospectus.     Flex     Unknown at this time    
Overloan Logic
    Systematic overloan processing does not exist.     Flex, Sched,
Fidelity     N/A    
Maturity Logic
    No maturity logic in systems.     All but MIPS     N/A    
Financial
Transactions After
Market Close
    The administrative systems do not prevent the user from processing financial
transactions after market close. Currently a daily report is validated to ensure
late trading does not occur.     All systems     N/A    
Guarantee Period
Expiring
    There is no systematic termination of contracts when the policy’s guarantee
period expires and there is no cash value in the policy.     All systems     N/A
   
Vanishing Premium
    The vanishing premium concept on Priority One contracts cannot be exercised
systematically.     Onyx     N/A    
Tabular Value
Discrepancy
    Tabular values for this contract do not match and should be fixed with
conversion.     Legacy Power     1 contract    
Tabular Value
Discrepancy
    The tabular value amount on the admin system corresponds to a value one
quarter ahead. Tabular value at issue should equal net premium amount.    
Legacy Power     N/A    
Face Amount Change
with Partial
Withdrawal
    Flex screens show change in face immediately for policies electing partial
withdrawals however the change should take effect on the next policy processing
date.     Flex     N/A    
New Contract
Issuance
    New contracts cannot be produced and maintained on the administrative system
without developer intervention.     All     N/A    
Face Amount
Adjustment
    Face amount is not adjusting down when taking a partial withdrawal and
guarantee period is less than life.     Flex     30 contracts currently. Can
potentially grow to several hundred.    

     
Execution Copy
   

27



--------------------------------------------------------------------------------



 



EXHIBIT 12.1 (Continued)

                                        System/ Product           Issue    
Description     Impacted     Scope    
Non-Mec Partial
Withdrawals
    System does not allow for partial withdrawal processing on a non-mec
contract.     Onyx     Potentially high volume.    
GID NSP Factor
Recalculation
    GID NSP factor recalculation does not
occur for premium payments on anniversary     Flex     Currently impact is very
low but potentially could grow. Thousands possible.    
Premium Payments on
Policy Anniversary
without GID
    If a premium is processed on an anniversary for a Prime Plan VI or Prime
Plan 7 contract without GID, the COI charge on the next quarterversary does not
match product specs.     Flex     Large number of potential contracts. PAC or
CMA clients more likely impacted.    
Onyx Cost of Insurance
    Cost of Insurance logic has not been coded.     Onyx     7,000-8,000
contracts    
Premium Loan
Payoff
    Premium loan payoff calculation in the admin system is inconsistent with the
prospectus wording.     Flex     N/A    
Cash Value
    The quarterly administrative charge is not interpolated between processing
dates.     PP VI &
Captain Flex     N/A    

The following issues currently exist in Customer’s Administrative Systems.
Customer has analyzed each issue and determined that modifications to Customer’s
existing Administrative Systems will not be required prior to conversion to the
Liberty Software. Such conversion is scheduled for completion by July 31, 2006.
However, because of the immediate increased financial risk to Customer due to
these issues, an interim manual solution for addressing these issues will be
defined by Customer no later than May 2, 2005 and implemented by Liberty no
later than June 30, 2005. Liberty is financially responsible for correcting
these issues.

                                        System/ Product           Issue    
Description     Impacted     Scope    
DL2 Plan C drop in
face amount
    Contractual drop in face for DL2 Plan C policies is not occurring.     Sched
    Potentially several hundred    
Year 15 auto drop in face amount.
    Auto drop in face in year 15 for contracts with partial withdrawals taken is
not working     Fidelilty     200 contracts    

     
Execution Copy
  28

 



--------------------------------------------------------------------------------



 



EXHIBIT 12.1 (Continued)

The following issues currently exist in Customer’s Administrative Systems.
Manual procedures are utilized by Customer to allow for processing within the
specified Service Level Agreement for each impacted transaction. Liberty has
been provided with these manual procedures. In addition, Service Level
Agreements impacted by these manual processes have been modified in this
Amendment #2. Although Customer is not requiring Liberty to systematically
correct these issues prior to or with conversion to the Liberty Software, the
original Service Level Agreement as defined in this Agreement will be in effect
when conversion is complete. If Liberty chooses to modify Customer’s existing
Administrative Systems to allow for systematic processing, Liberty will be
financially responsible for those changes.

                                        System/ Product           Issue    
Description     Impacted     Scope    
Total Investment
Base Reallocation
    Total investment base reallocation cannot be processed systematically.    
Flex, Sched,
Estate, Fidelity     N/A    
 
                     
Invalid MLA Numbers.
    Inactive MLA numbers exist on the administrative systems.     All    
Potentially thousands.    
 
                     
Change Fund
Expenses
    Fund expense changes in the illustration system require developer
intervention.     Flex & MIPS
Illustrations     N/A    

     
Execution Copy
  29

 